SL
à
pe : CONVENTION

- portant autorisation de Recherches et Concessions d'Exploitation

des Substances Minérales du Second Groupe

et relative au

PERMIS MARIN CENTRE-ORIENTAL

ntre l'ÉTAT TUNISIEN

-et AMOCO TUNISIA OIL COMPANY.
: TOTAL EXPLORATION TUNISIE -
AGIP S.p.A. ne

TUNIS, 17 MAI 1972

Il
1

CONVENTION

Portant Autorisation de Recherches et Concessions
d'Exploitation des Substances Minérales du Second Groupe

ENTRE :

L'ÉTAT TUNISIEN (ci-après dénommé « l'Autorité Concédante >), représenté par Monsieur le Ministre
de l'Économie Nationale, sous réserve de l'approbation des présentes par loi,

d'une part,

Et les Sociétés dont les noms suivent :

— AMOCO TUNISIA OIL COMPANY (ci-après dénommée « AMOCO >), société constituée selon
les lois de l'État du Delaware (États-Unis d'Amérique) dont le siège est à Chicago, Illinois, 500 North
Michigan Avenue, faisant élection de domicile au Cabinet de Maître Caid Essebsi Salaheddine à
Tunis, 25, avenue Habib Bourguiba, et représentée par Monsieur J.T. Campbell;

— TOTAL EXPLORATION TUNISIE (ci-après dénommée « TOTAL >), société anonyme française dont
le siège est à Paris 16ème, 5, rue Michel-Ange, faisant élection de domicile à Tunis, 2, rue d'Artois,
et représentée par Monsieur O. Schloesing:;

— AGIP S.p.A. (ci-après dénommée « AGIP >), société par actions italienne dont le siège est à Rome,
Piazzale Enrico Mattei, 1, faisant élection de domicile à Tunis, 12, avenue Habib Thameur, et repré-
sentée par Monsieur U. Colledan;

d'autre part,

copie certifiée conforme des pouvoirs des représentants de AMOCO, TOTAL et AGP ci-dessus nom-
més à l'effet de signer la présente étant annexée à l'original de celle-ci destinée à l'État Tunisien.

IL A D'ABORD ÉTÉ EXPOSÉ CE QUI SUIT À

1. AMOCO, la Compagnie Française des Pétroles et AGIP ont fait séparément connaître leur désir
d'obtenir des permis de recherche portant sur diverses portions du plateau continental sous la juri-
diction de la République Tunisienne ; en particulier, te 18 août 1971, AGIP a déposé une demande de
permis de recherche de substances minérales du second groupe, enregistrée sous les numéros allant
de 189.940 à 195.022;

2. A la suite de discussions avec les représentants de l'Autorité Concédante, AGIP a déposé le 20 avril
1972 une demande rectificative à laquelle se sont associées AMOCO et TOTAL, visant notamment à
l'attribution auxdites Sociétés d'un permis de recherche selon ladite demande rectificative, étant

‘ entendu que leurs intérêts indivis dans ledit permis seraient les suivants :

— AMOCO : trente-trois et un tiers pour cent (33 1/3 %)

— TOTAL : trente-trois et un tiers pour cent (33 1/3%)

— AGP : trente-trois et un tiers pour cent (33 1/3%) -
La Compagnie Française des Pétroles s'étant substituée sa filiale TOTAL aux fins de ladite demande
rectificative de permis; +

et

\
3. La surface dudit permis, dénommé « Permis Marin Centre-Oriental », est délimitée comme il est dit
à l'Annexe B de la présente Convention. Ledit permis sera attribué par arrêté du Ministre de l'Éco-
nomie Nationale qui sera publié au Journal Officiel de la République Tunisienne (ledit permis étant
appelé ci-après le «permis »);

“4. AMOCO, TOTAL et AGIP ont chacune présenté une demande d'admission au bénéfice des dispo-
-* sitions spéciales prévues au décret du 13 décembre 1948. Ces Compagnies satisfont aux conditions

prévues à l'article premier dudit décret ;

si

IL A ÉTÉ ARRÊTÉ ET CONVENU CE QUI SUIT :

ARTICLE PREMIER

ie

té

Si l'enquête publique qui sera ordonnée conformément aux articles 4 et 5 du décret du 13 décembre
1948 se révèle favorable, chacune des Compagnies sera admise, par la loi d'approbation des pré-
sentes, au bénéfice des dispositions spéciales prévues audit décret.

Aux fins de la présente Convention (à l'exception de ses Annexes C, D et E), le terme «Titulaire»
et le terme « Compagnies » désignent à tout moment les sociétés qui sont, soit signataires de la
présente Convention, soit bénéficiaires de toute cession d'intérêt indivis effectuée en application
des dispositions de l'Article Huit ou Neuf de la présente Convention, y compris l'Entreprise visée à
l'Article Neuf de la présente Convention pour toute concession dans laquelle elle participe en vertu
dudit Article. &

ARTICLE DEUX

Les travaux de recherches et d'exploitation des substances minérales du second groupe (tel que
défini à l’article 2 du décret du 1er janvier 1953, à savoir bitume, asphalte, pétrole et autres hydro-
carbures solides, liquides ou gazeux, hélium et autres gaz rares) effectués par le Titulaire dans les
zones couvertes par le permis ou toute concession en dérivant sont assujettis aux dispositions de la
présente Convention et des Annexes énumérées ci-après et jointes aux présentes, lesdites
Annexes faisant partie intégrante de la présente Convention :

— Annexe A : Cahier des Charges

— Annexe B : Définition et Carte du Permis

— Annexe C : Procédure concernant le Contrôle des Changes
— Annexe D : Accord d'Opérations

— Annexe E : Acte d'Adhésion

ë 2 nc 4 M È sens
Chaque fois que le terme « Convention » sera utilisé, il désignera la présente Convention ainsi que
les Annexes ci-dessus énumérées.

ARTICLE TROIS

Chacune des Compagnies s'engage par les présentes à payer à l'État Tunisien une redevance pro-
portionnelle (ci-après désignée «redevance ») égale à 12,5 % de la valeur ou des quantités des
hydrocarbures bruts liquides ou gazeux provenant des activités du Titulaire dans le cadre de la ”
présente Convention et vendus ou enlevés par elle ou pour son compte. En ce qui concerne”les
hydrocarbures vendus en application de l'article 80 du Cahier des Charges, chacune des Compa-
gnies s'engage à payer sa part, proportionnelle à son intérêt indivis, de la redevance due sur les
hydrocarbures ainsi vendus. 12

Le décompte et le versement de ces redevances, soit en nature/soit en espèces, seront effectués
suivant les modalités précisées au Titre Ill (articles 23 à 29} du Cahier des Charges.

Les versements effectués par chacune des Compagnies, en application du présent paragraphe 1,
seront considérés comme dépenses déductibles pour le calcul de ses bénéfices nets soumis à
l'impôt visé au paragraphe 3 ci-dessous 7

A ji
. Le Titulaire s'engage par les présentes à payer à l'État Tunisien les taxes, impôts et tarifs suivants :

a) les paiements à l'État, aux collectivités, offices ou établissements publics ou privés, et aux
concessionnaires de services publics en rémunération de l’utilisation directe ou indirecte par le
Titulaire des voieries et réseaux divers ou des services publics (tel que Service des Eaux, Gaz,
Électricité, PTT, däns les conditions d'utilisation définies au Cahier des Charges ;

la taxe de formalités douanières frappant les importations et les exportations, à l'exception,
toutefois, des substances minérales du second groupe;

b

c) les taxes sur les transports et sur la circulation des véhicules ;

d) les droits d'enregistrement, à l'exclusion, toutefois, du droit proportionnel relatif à toutes opé-
rations mobilières, notamment les contrats qui seraient passés entre les Compagnies ou par
elles et concernant des opérations ou transactions effectuées pour l'application de la présente
Convention;

TONER CN

-e) droit de timbre; -
f) taxe unique sur les assurances;
g) taxe sur la valeur locative de locaux à usage de bureau et/ou d'habitation ;
h) taxe de formation professionnelle ;

i} les taxes payées par les fournisseurs de matériaux ou de produits qui seront normalement com-
- prises dans le prix d'achat payé par le Titulaire, à l'exclusion toutefois de la taxe de prestation
de services dont les services rendus au Titulaire sont exonérés;

j) les redevances superficiaires auxquelles sont assujetties les concessions concernant les
substances minérales du second groupe, égales à 2 dinars par an et par kilomètre carré.

Les paiements effectués en application du présent paragraphe 2 seront traités comme des frais
déductibles pour le calcul des bénéfices nets de chacune des Compagnies soumis à l'impôt visé au
paragraphe 3 ci-dessous, dans la proportion suivant laquelle ils auront été supportés par chacune
d'entre elles

Les majorations des taxes, impôts et tarifs énumérés aux alinéas (a) à (i) inclus dans ce paragraphe,
survenant après la date de la signature de la présente Convention ne seront applicables au Titu-
laire que si elles sont communément applicables à toutes les catégories d'entreprises en Tunisie.

3. Chacune des Compagnies s'engage à payer à l'État Tunisien un impôt sur le revenu aux taux de
l6 55 % assis sur ses bénéfices nets au titre de ses activités en vertu de la présente Convention pour
un quelconque exercice fiscal, étant entendu qu'aucun autre paiement ne sera dû par aucune des
Compagnies, ni par leurs actionnaires sur les dividendes éventuels versés ou reçus par eux à l'occa-
sion des activités soumises à la présente Convention.

4. En contre partie des versements-prescrits au présent Article Trois, l'État Tunisien exonère chacune
des Compagnies de toustaxes, impôts, droits, tarifs ou exäction d'impôts directs ou indirects, quelle
qu'en soit la nature déjà institués ou qui seraient institués par l'État Tunisien et/ou tous autres
organismes o collectivités publics, à l'exception de ceux énumérés ci-dessus au présent Article

ret de lataxe de formalités douanières frappant l'exportation des substances minérales du second
groupe au taux de 30 (trente) millimes par tonne. Tout montant payé, par quelque personne que ce

dit, au titre de la taxe de formalités douanières frappant l'exportation desdites substances miné-
) *_rales produites par ou pour une Compagÿnie sera considéré comme.un acompte sur le paiement de

. l'impôt visé au paragraphe 3 ci-dessus et dû par ladite Compagnie au titre de l'exercice au cours
duquel ledit montant a été payé ou à défaut au titre des exercices ultérieurs.

-5. Il est précisé que la redevance visée au paragraphe 1 ainsi que les taxes et impôts visés au para-
graphe 2 du présent Article Trois seront dus, même en l'absence de bénéfices.

6. a) Les Compagnies ensemble verseront à l'État Tunisien une prime de l'équivalent, le jour du paie-
ment, de deux millions (2.000.000) de dollars U.S. aussitôt que, à une date quelconque, la
valeur de la quantité totale de pétrole brut produit, par les Compagnies en provenance d'une ou
plusieurs concessions attribuées conformément à la présente Convention, et vendu ou enlevé
par elles ou pour leur compte, calculée au prix affiché, défini à l'article 82 du Cahier des Charges,
applicable à la date d'enlèvement ou de vente (sauf en ce qui concerne le pétrole brut vendu
conformément à l'article 80 du Cahier des Charges qui sera valorisé au prix visé audit article),
atteindra pour la première fois 70 % (soixante-dix pour cent) des dépenses totales des Compa-

gnies à cette date.

Les Compagnies ensemble verseront à l'État Tunisien une deuxième et une troisième prime de
l'équivalent, le jour du paiement, de deux millions (2.000.000) de dollars U.S. chacune, aussitôt
que le pourcentage visé à l'alinéa (a) ci-dessus aura atteint pour-la première fois 110 % {cent dix
pour cent) et 150 % (cent cinquante pour cent) respectivement.

b

o

Les « dépenses totales » au sens de l'alinéa (a) ci-dessus inclueront toutes les äépenses de pros-
pection et de recherches, de développement, de production, de traitement, de transport, de
stockage et de chargement, y compris sans limitation toutes les dépenses visées à l'Article
Quatre de la présente Convention, les coûts opératoires (amortissement exclu), les dépenses
administratives et les frais généraux et les impôts, redevances et toutes autres taxes et sommes
versés à l'État Tunisien, ses subdivisions administratives ou leurs agences, en ce qui concerne
les activités ou opérations effectuées dans le cadre de la présente Convention, en quelque lieu
que ces dépenses soient encourues. Aux fins du calcul ci-dessus, les redevances payées en
nature sur le pétrole brut seront incluses à la fois dans la valeur du pétrole brut produit et enlevé
et dans les dépenses totales. Les dépenses totales ne comprendront pas les primes payées au

titre du présent paragraphe 6 ; lesdites dépenses seront diminuées des montants qui, à la date
du calcul, auront été remboursés aux Compagnies par l'Entreprise visée à l'Article Neuf de la
présente Convention en application dudit article.

d

En outre, les Compagnies ensemble verseront à l'État Tunisien une prime de l'équivalent, le
jour du paiement, de deux millions (2.000.000) de dollars U.S. quand la production de pétrole
brut d'une ou plusieurs concessions, attribuées conformément à la présente Convention, attein-
dra, pour la première fois, un niveau moyen de production, pendant une période continue de
90 jours, d'au moins cent cinquante mille (150.000) barils par jour. Les Compagnies ensemble
verseront à l'État Tunisien une autre prime de l'équivalent, le jour du paiement, de deux mil-
lions (2.000.000) de dollars U.S. quand ladite production de pétrole brut aura atteint, pour la
, un niveau moyen d'au moins deux cent mille (200.000) barils par jour, dans les
conditions définies à la phrase précédente.

Les primes payées, en vertu du présent paragraphe 6, ne seront ni amortissables, ni déduc-
tibles aux fins de la détermination des bénéfices nets soumis à l'impôt visé au paragraphe 3
du présent article.

e

f) Le terme « Compagnies », au sens du présent paragraphe 6, exclut l'Entreprise visée à l'Article
Neuf de la présente Convention

7. Tous les paiements à l'État Tunisien prévus au présent Article seront dûs et effectués en dinars
- Tunisiens. RE

ARTICLE QUATRE

1. Les bénéfices nets seront calculés de la même manière que pour l'impôt proportionnel de patente,
conformément aux règles fixées par le Code de la Patente à la date de signature de la présente
Convention, sous réserve des dispositions de la présente Convention, en particulier :

— l'amortissement des immobilisations corporelles et des dépenses traitées comme des immobi-
lisations en vertu du paragraphe 4 ci-dessous peut être différé autant que besoin est de façon
à permettre leur imputation sur les exercices bénéficiaires jusqu'à extinction complète ;

—: tout solde non amorti de la valeur desdites immobilisations perdues ou abandonnées pourra
être traité comme frais déductibles au titre de l'exercice au cours duquel la perte ou l'abandon
a eu lieu; è

— pour chaque exercice bénéficiaire, l'imputation des charges et amortissements sera effectuée
dans l'ordre suivant :
a) report des déficits antérieurs,
b) amortissements différés,
c) autres amortissements.

2. Les prix de vente retenus pour le calcul des bénéfices nets seront les prix de vente retenus pour le
calcul de la redevance en application des articles 25, 28 et 29 du Cahier des Charges, notamment
en ce qui concerne le pétrole brut les prix affichés applicables, sauf en ce qui concerne les ventes
visées à l’article 80 du Cahier des Charges pour lesquelles on retiendra le prix défini audit article.

3. Pour la liquidation et le paiement de l'impôt sür le revenu visé à l'Article Trois ci-dessus, chacune
des Compagnies déclarera ses résultats et produira ses comptes de résultats et ses bilans à l'appui
de ses déclarations, à titre provisoire pour le premier semestre de chaque exprcice et à titre défi-
nitif après la clôture de chaque exercice. (L'exercice correspondra à l'année du calendrier gré-
gorien.) à

Chacune des Compagnies versera le 90ème jour après la fin de chaque mois un acompte calculé
comme il est dit à l'Annexe C à la présente. Nonobstant ce qui précède, chacune des Compagnies
règlera au plus tard le 31 juillet de l'exercice le montant correspondant à l'impôt sur le revenu pour
le premier semestre de l'exercice tel qu'il ressort de la déclaration provisoire pour ledit semestre
et au plus tard le 31 mars de l’année suivante le solde de l'impôt sur le revenu dû pour l'exercice
écoulé. Au cas où la somme des paiements effectués par une Compagnie au titre de l'impôt sur le
revenu dû pour un exercice excèderait le montant dudit impôt, la Compagnie aura sur l'État Tuni-
sien une créance égale audit excédent et pourra la compenser avec tout montant qui deviendrait
payable par elle au titre de l'impôt sur le revenu.

4. Les catégories suivantes de dépenses, encourues en Tunisie ou ailleurs en exécution de la présente
Convention, à savoir :

— les dépenses de prospection et de recherche,
— les frais de forage non compensés,
— les coûts d'abandon d'un forage,

— les coûts des forages des puits non-productifs de pétrole ou de gaz en quantités commerciales,
— les frais de premier établissement relatifs à l'organisation et à la mise en marche des opérations

pétrolières autorisées par la présente Convention,

pourront être traités au choix du contribuable intéressé, décidé annuellement pour les dépenses de
ces catégories faites en cours de l'exercice fiscal en cause, soit comme des frais déductibles au
titre de l'exercice fiscal dans lequel ils auront été encourus, soit comme des dépenses d'immobi-
lisations à amortir à un taux à déterminer annuellement par l'intéressé à la date à laquelle il fixe
son choix. Ledit taux ne dépassera pas 20 % (vingt pour cent) pour les dépenses de prospection et
de recherche encourues avant une découverte, ni 10 % (dix pour cent) pour de telles dépenses

encourues après ladite découverte.

5. Pour les dépenses encourues en Tunisie owailleurs, en exécufion de la présente Convention, et
relatives aux forages productifs de développement et aux équipements et installations d'exploita-
tion des gisements, de production, et-de stockage, de tfansport et de chargement des hydrocar-

bures, le taux d'amortissement retenu sera déterm

annuellement pour l'exercice fiscal en cause

par le contribuable intéressé sans que ledit taux püisse dépasser 20 % (vingt pour cent) en ce qui
concerne les équipements etifistallations utilisés ou situés en mer. Pour les installations à terre,

les taux seront ceux généralement pratiqués dans l'industrie pétrolière internationale.

Les déductions au titre l'amortissemént seront autorisées jusqu'à amortissement complet des-

dites dépenses.

6. Les expressions ci-après sont définies comme suit :
«Les dépenses de prospection et de recherches» comprendront :
— les dépenses pour les travaux d'ordre géologique, géophysique et assimilés ;

— les dépenses des forages d'exploration, y compris le premier forage de découverte dans chaque
gisement de pétrole ou de gaz, ainsi que tous les puits non-prôductifs ou secs (à l'exclusion

. toutefois de toute dépense de développement, d'exploitation ou de production) ;

— les dépenses d'administration générale (y compris les frais de siège d'origine qui ne peuvent en
aucun cas excéder 10 % (dix pour cent) des dépenses totales) et autres frais généraux assimilés,
qui ne peuvent être directement affectés aux activités de recherche ou aux activités d'exploita-
tion, et qui, aux fins d'amortissement et de déduction, feront l'objet d'une répartition entre les
dépenses de recherche et les dépenses d'exploitation, suivant la proportion existant entre les

dépenses directes de recherche et les dépenses directes d'exploitation.

«Frais de forage non-compensés » signifie tous les frais de carburant, de matériaux et de matériel
de réparation, d'entretien, de transport, de main-d'œuvre et de rémunération de personnel de
toutes catégories, ainsi que les frais/assimilés nécessaires pour l'implantation, les travaux de
forage, les essais, l'entretien et l'approfondissement des puits, et les travaux préparatoires pour

ces opérations, ainsi que tous les frais afférents auxdites opérations.

7. Pour la détermination des bénéfices nets soumis à l'impôt visé au paragraphe 3 de l'Article Trois,
les activités assujetties à la présente Convention seront traitées par chacune des Compagnies
séparément de ses autres activités en Tunisie. A cette fin, chacune des Compagnies tiendra en
Tunisie une comptabilité en dinars où seront enregistrés tous les frais, dépenses et charges
encourus par la Gompagnie au titre des activités’assujetties à la présente Convention, y compris
les ajustements nécessaires pour corriger les pertes ou gains qui résulteraient, sans ces ajuste-
ments, d'une ou plusieurs modifications intervenant dans les taux de change entre le dinar et la
monnaie nationale de la Compagnie en cause dans laquelle lesdits frais, dépenses et charges ont
été encourus par ladite Compagnie (étant entendu que ces ajustements ne seront pas eux mêmes

considérés comme un bénéfice ou une perte aux fins de l'impôt sur le revenu susvisé).
: ARTICLE CINQ

1. Avant le mois de décembre de chaque année, le Titulaire notifiera à l'Autorité Concédante ses

programmes prévisionnels de travaux de recherche et d'expl

tion pour l'année suivante, accom-

pagnés des prévisions de dépenses. Le Titulaire avisera aussi l'Autorité Concédante des révisions

apportées à ces programmes, dès que lesdites révisions auront été décidées par le Titulaire.

2. Le Titulaire convient que le choix de ses entrepreneurs et fournisseurs sera effectué par appel à la
concurrence, d'une manière compatible avec l'usage de l'industrie pétrolière internationale. À

cette fin, tous les contrats ou marchés (autres que ceux du personnel, ceux relatifs aux frais
généraux et ceux occasionnés par un cas d'urgence), dont la valeur dépasse l'équivalent de cent
mille (100.000) dollars U.S./seront passés à la suite d'un appel d'offres ou de larges consultations,
dans le but d'obtenir les conditions les plus avantageuses pour le Titulaire, les entreprises consul-
tées étant toutes placées sur un pied d'égalité. Toutefois, le Titulaire sera dispensé de procéder

|

ainsi dans les cas où il fournira en temps utile à l'Autorité Concédante les raisons justificatives |
d'une telle dispense. |

3. Le Titulaire conduira toutes les opérations avec diligence, selon les règles de l'art appliquées dans
l'industrie pétrolière internationale, de manière à réaliser une récupération ultime optimum des
ressources naturelles couvertes par ses permis et concessions. Les droits et obligations du Titu-
laire en ce qui concerne les obligations de travaux minima, la protection contre les déblais, les
pratiques de conservation, les renouvellements, l'abandon et la renonciation sont précisés dans le
Cahier des Charges.

ARTICLE SIX

Chacune des Compagnies s'engage à publier et à maintenir en vigueur un prix affiché (posted
price) pour le pétrole brut produit en vertu de la présente Convention, suivant les dispositions
prévues à cet effet dans le Cahier des Charges.

ARTICLE SEPT
En contrepartie des obligations énoncées ci-dessus, l'État Tunisien s'engage par les présentes :

1. A accorder au Titulaire les renouvellements du permis dans les conditions prévues aux articles
3 à 9 inclus et à l'article 21 du Cahier des Charges.

2. A attribuer au Titulaire des concessions minières dans les conditions stipulées aux articles 11 à
20 inclus du Cahier des Charges.
Les concessions seront accordées pour une durée de 50 années à compter de la date de publication
au Journal Officiel de la République Tunisienne des arrêtés qui les octroient, aux conditions préci-
sées dans le Cahier des Charges.

3. a) A ne pas placer, directement ou indirectement, sous un régime exorbitant du droit commun, le
Titulaire et/ou les entreprises sous-traitantes utilisées par le Titulaire en vue de la réalisation
des activités envisagées par la présente Convention.

A ne pas augmenter les droits d'enregistrement ni les redevances superficiaires auxquels sont
assujettis les titres miniers concernant les substances minérales du second groupe, tels qu'ils
sont fixés au moment de la signature de la présente Convention par le décret du 1er janvier 1953
sur les mines et les textes modificatifs subséquents pour ce qui concerne les droits d'enregis-
trement et par l'Article Tr paragraphe 2 (j), de la présente Convention pour ce qui concerne
les redevances superficiaires.

b

4. A exonérer le Titulaire et tout entrepreneur que le Titulaire pourra utiliser soit directement par
contrat, soit indirectement par sous-contrat :

a) de la taxe sur les prestations de services qui serait due à l'occasion des opérations réalisées
avec le Titulaire;

b) de toutes taxes portuaires et autres droits ayant trait aux mouvements et stationnements de
bateaux et aux aéronefs utilisés à des fins de recherches et d'exploitation dans les zones mari-
times couvertes par le permis, àinsi que pour le transport aller-retour aux lieux desdites opéra-
tions, et aux fins d'exportation, à l'exception des taxes et droits spécifiés à l'Article Trois, para-
graphe 2 (a) ci-dessus, frappant les navires chargeant dans un port commercial tunisien des
hydrocarbures produits par le Titulaire.

5. a) A autoriser le Titulaire et tout entrepreneur qu'il pourra utiliser soit directement par contrat, soit
indirectement par sous-contrat, à importer en franchise de droits de douane et de tous impôts
ou taxes prélevés à l'occasion de l'importation de marchandises, y compris toutes taxes sur le
chiffre d'affaires, (à l'exception de la taxe de formalités douanières) tous appareils (notamment
barges de forage), outillage, équipement et matériaux destinés à être utilisés effectivement sur
Ver

les chantiers pour les opérations de prospection, recherche, exploitation et exportation, et pour
le transport aller-retour aux chantiers des opérations du'Titulaire, sans licence d'importation,
qu'ils soient en admission temporaire ou aux fins de consommation et d'utilisation; étant
entendu, toutefois, que cette exonération ne s’appliquera pas aux biens ou marchandises de la
nature de ceux décrits dans le présent paragraphe (a) et qu'il sera possible de se procurer en
Tunisie, de type adéquat et de qualité comparable, dans des délais de livraisons comparables,
à un prix comparable aux prix de revient à l'importation desdits biens ou marchandises s'ils
étaient importés dans des conditions de concurrence loyale et normale.

Si le Titulaire, son entrepreneur ou son sous-traitant a l'intention de céder ou de transférer des
marchandises importées en franchise de droits et taxes comme mentionné ci-dessus dans le
présent sous-paragraphe (a), il devra le déclarer à l'administration des douanes avant la réali-
sation de ladite cession ou dudit transfert, et à moins que la cession ou le transfert ne soient
faits à une autre société ou entreprise jouissant de la même exonération, lesdits droits et taxes
seront payés sur la base de la valeur de la marchandise au moment de la vente.

A ce que tous les biens et marchandises importés en franchise en application du sous-para-
graphe (a) ci-dessus puissent être réexportés également en franchise et sans licence d'exporta-
tion, sous réserve des restrictions qui pourront être édictées par l'État Tunisien en période de
guerre ou d'état de siège.

b

. À ce que chacune des Compagnies puisse exercer son droit d'enlever en nature et de disposer de

sa part des substances minérales du second groupe et leurs dérivés produits en application de la
présente Convention comme son propre bien, et de l'exporter, vendre et en disposer, sans restric-
tions, et en franchise de toutes taxes à l'exportation, taxes sur les ventes et droits (à l'exception
de la taxe de formalités douanières sous réserve des dispositions de l'Article Trois, paragraphe 4
ci-dessus), sous réserve des mesures restrictives qui pourraient être édictées par l'État Tunisien en
période de guerre ou d'état de siège et sous réserve des dispositions prévues à l'Article Six de la
présente Convention et aux articles 26, 28 et 80 du Cahier des Charges.

A accorder ou à faire accorder au Titulaire le plein et entier bénéfice de toutes les dispositions de
la présente Convention, y compris ses Annexes, à l'effet de réaliser les opérations en vue des-

quelles elles sont conclues.

Au cas où l’une des Compagnies procèderait à la cession ou au transfert par voie d'apport ou de
toute autre manière, en tout ou en partie de son intérêt dans la présente Convention, dans le permis
ou dans la concession ou les concessions en dérivant, à ce qu'un tel transfert ou cession ne donne
lieu à la perception d'aucun impôt, droit ou taxe de quelque nature que ce soit, existant actuelle-
ment où qui serait ultérieurement créé par l'État Tunisien ou par une quelconque autorité publique
ou collectivité.

En cas de transfert effectué conformément à l'Article Huit ou Neuf ci-dessous, à ce que toutes les
dépenses effectuées par le cédant en application de la présente Convention puissent être reprises
par le bénéficiaire du transfert dans sa propre comptabilité, et ceci à quelque fin que ce soit,
notamment, sans que ce qui suit soit une limitation, aux fins des obligations découlant de l'Article
Trois de la présente Convention et aux fins des obligations minima de travaux stipulées au Cahier
des Charges.

. À ce que les Compagnies ne soient assujetties à la réglementation des changes en vigueur en

Tunisie que sous les réserves suivantes :

a) En tout ce qui concerne les opérations du Titulaire pendant toute la durée de la présente

Convention, chacune des Compagnies bénéficiera :

1) de la procédure arrêtée à l'Annexe C à la présente,

2) de la législation relative à la garantie des investissements de capitaux en Tunisie, notam-
ment des articles 16, 17 et 18 de la loi No. 69-35 du 26 juin 1969.

Aux fins de ses opérations en Tunisie et des paiements en application du sous-paragraphe

(a) ci-dessus, chacune des Compagnies pourra acheter et vendre, par l'intermédiaire de banqurs

et d'établissements financiers agréés, la devise ayant cours en Tunisie ainsi que toute autre

devise, aux taux autorisés à toutes les autres industries.

c) Chacune des Compagnies pourra importer sans restriction tous les fonds nécessaires à
l'exécution de ses opérations en application de la présente Convention.

b

. A faire bénéficier les chargeurs et clients de chacune des Compagnies, les navires utilisés pour

exporter les hydrocarbures lui appartenant et. produits en application de la présente Convention,
ainsi que lesdits hydrocarbures, des garanties et exonérations stipulées au profit du Titulaire ou
des Compagnies aux paragraphes 3 (a), 4 (b) et 6 du présent Article Sept.

ë ARTICLE HUIT

1:

9

Est interdite, sauf autorisation préalable donnée par l'Autorité Concédante, l'aliénauuon totale
ou partielle, sous quelque forme que ce soit, des droits détenus par l’une des Compagmiess dans le
permis ou toute concession qui en dérive, sous réserve des dispositions du présent Article et de

l'Article Neuf ci-dessous.

Nonobstant les dispositions des articles 25, 49 et 64 du décret du 1er janvier 1953, chaacune des
Compagnies peut sans autre demande, autorisation, agrément, texte réglementaire ou législatif,
céder en partie ou en totalité les intérêts indivis qu'elle détient dans le permis ou daans toute
concession qui en dérive à une ou plusieurs sociétés affiliées au cédant, sous réserve dä-en aviser
l'Autorité Concédante par écrit. 4

L'agrément de l'Autorité Concédante demeurera nécessaire pour une cession à unee société,
même affiliée au cédant, si cette société est constituée selon le droit d'un pays n'entreteenant pas
de relations diplomatiques avec l'Etat Tunisien ou a son siège dans un tel pays.

Aux fins du présent Article Huit, une société sera considérée comme affiliée à une autre : :
a) si la première détient directement ou indirectement plus de 50 % (cinquante pourrcent) des
droits de vote dans les assemblées de la seconde ;

b) si la seconde détient directement ou indirectement plus de 50 % (cinquante pourcent) des
droits de vote dans les assemblées de la première ; ou

si la première est une société dans les assemblées de laquelle plus de 50 % (ccinquante
pourcent) des droits de vote sont détenus directement ou indirectement par la secomde et/ou
une ou plusieurs sociétés affiliées à la seconde, au sens des alinéas (a) et {b) ci-dessus,
+ ensemble ou séparément.

c

Les cessions ou transferts d'intérêts i dans le permis ou dans toute concession qui en
dérive entre les Cornpagnies seront soumis aux dispositions particulières ci-dessous.

a) L'autorisation préalable de l'Autorité Concédante sera requise.

b) Toutefois, le défaut de réponse de l'Autorité Concédante dans un délai d'un mois à compter
de la réception d'une requête tendant à obtenir une telle autorisation vaudra autorisaation.

c) Si l'Autorité Concédante refuse de faire droit à une requête visant au transfert d'intéréêts indivis
par un cédant en faveur de plusieurs cessionnaires, ledit cédant pourra présenter uræ requête
visant au transfert d'intérêts indivis à un seul cessionnaire, auquel cas les dispassitions de
l'alinéa (d) ci-dessous seraient applicables. :

Si l'Autorité Concédante refusé de faire droit à une requête visant au transfert d'intérêts
indivis par un cédant à un cessionnaire, le cédant pourra librement transférer, sœur simple
notification à l'Autorité Concédante, tout ou partie de son intérêt indivis à un cessionrræaire autre
que la personne en faveur de laquelle le transfert a été refusé, et ce, nonobstant les disspositions
de l'alinéa (a) du présent paragraphe 3et les autres dispositions contraires visées au paragraphe
‘2 ci-dessus. | -

e) Nonobstant les alinéas (a) et (c) ci-dessus et les autres dispositions contraires wisées au
paragraphe 2 ci-dessus, toute Compagnie peut transférer par parties égales aux autrexs Compa-
gnies, sur simple notification à l'Autorité Concédante, la totalité de ses intérêts inaiivis dans
la présente Convention, le permis ou toute concession en dérivant à tout momentoù [l'abandon
par le Titulaire du permis ou de toute concession en dérivant est autorisé en application du

Cahier des Charges. À

d

- f) Pour l'application du présent paragraphe à une CIE et ses sociétés affiliéæs seront

considérées ensemble comme un seul cédant ou cessionnaire. Aux fins de l'alinéa (e) &i-dessus,
l'Entreprise visée à l'Article Neuf de la présente Convention ne sera pas considérée comme
étant une «Compagnie ». Î

Les requêtes visées au présent paragraphe 3 devront nécessairement, sous peine ae nullité,
se référer au présent Article Huit ÿaragraphe.3. Lesdites requêtes pourront viser um transfert
soumis à une condition suspensive définie, dans ta requête et concernant Je résulttat d'une
opération donnée.

. L'Entreprise ne pourra transférer ses intérêts indivis en vertu de la présente Convention et dans

toute concession dérivant du permis qu'à une entreprise d'état tunisienne, contrôlée ett apparte-
nant, directement ou (emenens à cent pour cent (100 %) à l'Etat, et à conditiom que ledit
transfert porte sur la totalité desdits\ intérêts.

sl

il

5. En cas de cession des droits détenus par l’une des Compagnies relatifs au permis ou aux conces- D
sions qui en dérivent, le bénéficiaire de la cession assumera tous les droits et obligations du :

cédant en vertu de la présente Convention, notamment ceux stipulés aux Articles Trois et Quatre
ci-dessus, les obligations de travaux minima exposées dans le Cahier des Charges, ainsi que les
droits et obligations stipulés aux Annexes à la présente Convention.

x ARTICLE NEUF {
x

1. Dans un délai de soixante (60) jours à compter du dépôt par le Titulaire d'une quelconque demande
de concession, l'Etat Tunisien pourra désigner une entreprise d'Etat Tunisienne (« l'Entreprise >»)
à laquelle chacune des Compagnies devra transférer 20 % (vingt pour cent) de son intérêt indivis
dans ladite concession et dans les droits et obligations en vertu de la Convention dans la mesure
où ils sont applicables à ladite concession. Ledit transfert d'intérêts sera réputé effectué par les
Compagnies et accepté par l'Entreprise dès l'accomplissement des actes suivants : =

{i} Remise, dans ledit délai de soixante (60) jours, d'une notification par l'Etat Tunisien à chacune
des Compagnies l'informant de ladite désignation de l'Entreprise ; et

{ii} Remise, dans les quinze (15) jours suivant la notification de l'Etat prévue à l'alinéa (i) ci-dessus,
à chacune des Compagnies et à l'Autorité Concédante (Division des Mines et de l'Energie) d'un
Acte d'Adhésion conforme au modèle joint en Annexe E aux présentes, signé par l'Entreprise,
un Acte d'Adhésion séparé devant.être signé pour chacune des concessions dans lesquelles
l'Entreprise participerait. +

2. Toute participation décidée conformément au présent Article Neuf, soit dans une, soit dans

plusieurs concessions, devra être prise par une seule entreprise d'Etat Tunisienne, contrôlée et
appartenant à 100 % à l'Etat Tunisien pendant toute la durée de ladite participation. La partici-
pation dans chaque concession aura effet rétroactif à la date du dépôt de la demande de conces-
sion et sera régie par les dispositions de l'Accord d'Opérations dont le modèle est joint en Annexe
D à la présente Convention.

3. En contrepartie du transfert d'intérêts indivis dans toute concession en application du présent

Article Neuf, l'Entreprise versera aux Compagnies les montants stipulés à ce titre par ledit Accord
d'Opérations dans les conditions qui y sont précisées.

4. Les montants reçus par les Compagnies en vertu du paragraphe 3 ci-dessus n'entreront pas dans

le calcul des bénéfices nets soumis à l'impôt sur le revenu visé à l'Article Trois, paragraphe 3,
ci-dessus, étant entendu, toutefois, que chacune des Compagnies effectuera, dans les comptes de
l'exercice au cours duquel toute adhésion susvisée prend effet, un ajustement en moins de ses
dépenses déductibles ou provision pour amortissements, de façon à compenser l'effet de toute
déduction où amortissement qu'elle aurait opéré précédemment au titre des 20 % des dépenses
et biens correspondant à l'intérêt indivis transféré par ladite Compagnie à l'Entreprise. En outre
lesdits montants reçus par les Compagnies ne seront soumis à aucune retenue où à aucun autre
impôt. à

en

L'Etat Tunisien garantit inconditionnellement l'exécüiüion &n teinps vouiu par l'Entreprise des
obligations auxquelles elle est soumise aux termes de la présente Convention, dans les Actes
d'Adhésion susvisés et ledit Accord d'Opérations, et s'engage à obtenir ou fournir toutes les
autorisations dont l'Entreprise pourra avoir besoin pour remplir lesdites obligations.

ARTICLE DIX

1. Les Compagnies sont conjointement engagées par les obligations stipulées par la présente
Convention au nom du Titulaire. Les Compagnies prendront entre elles les dispositions nécessaires
pour que lesdites obligations soient respectées dans leur totalité. Toutefois, chaque Compagnie
sera séparément responsable :

— en proportion de son intérêt indivis dans toute concession attribuée en vertu de la présente
Convention, de la commercialisation des hydrocarbures extraits de ladite concession ;

— en proportion des qantités d'hydrocarbures vendues ou enlevées par elle ou pour son compte,
du paiement de la redevance visée à l'Article Trois ci-dessus;

— à raison de ses bénéfices nets, du paiement de l'impôt visé au même Article Trois.

2. S'il apparaissait à l'Autorité Concédante que l'une des Compagnies faillit aux obligations ci-dessus
indiquées comme devant être remplies séparément sans que remède ait été porté à la défaillance
par les autres Compagnies, l'Autorité Concédante en avisera sans délai l'opérateur auquel il est
fait référence ci-dessous avec copie à chacune des autres Compagnies.

Dans le délai d'un mois à compter de la date dudit avis, les Compagnies autres que le défaillant
présumé, auront vis-àvis de l'Autorité Concédante, ensemble ou séparément le droit de porter
remède à la défaillance présumée et d'exercer aux lieu et place du défaillant présumé les droits
de celui-ci en vertu de la présente Convention, notamment le droit d'enlever et vendre tout ou
partie de la part de la production revenant au défaillant présumé avec toutes les obligations envers
l'Autorité Concédante qui s'y rattachent, ainsi que le droit de recourir à l'arbitrage.

Si aucune Compagnie ne porte ainsi remède à la défaillance présumée, l'Autorité Concédante
pourra aviser l'Opérateur et chacune des Compagnies que le Titulaire est défaillant. Dans un tel
cas, la procédure prévue par le Cahier des Charges, et notamment par son article 78, sera
applicable.

3. Nonobstant toute disposition de la présente Convention, il est entendu que le Titulaire ne pourra
en aucun cas être considéré défaillant vis-à-vis de l'Autorité Concédante par suite d'une défaillance
de l'Entreprise.

ARTICLE ONZE

1. Les intérêts indivis des Compagnies dans le permis sont initialement les suivants :

— AMOCO: trente-trois et un tiers pour cent (33 1/3 %)
— TOTAL: trente-trois et un tiers pour cent (33 1/3 %)
— AGIP: trente-trois et un tiers pour cent (33 1/3 %)

Ni la présente Convention ni aucune de ses dispositions n'ont pour objet, intention ou effet de
créer une société, association minière ou toute autre association et ne pourront être interprétées
comme créant entre les Compagnies de telles relations.

2. ll appartient en tout temps aux Compagnies de désigner l’une d'entre elles ou une société affiliée
au sens de l'Article Huit ci-dessus pour agir comme opérateur au nom et pour le compte du
Titulaire, pour la conduite des opérations à entreprendre, conformément aux dispositions de la
présente Convention et du Cahier des Charges, jusqu'à sa démission ou jusqu'à ce qu'il soit mis
fin à son mandat par les Compagnies.

L'Autorité Concédante sera informée de cette désignation qui ne prendra effet que si, dans les
quinze (15) jours de cette information, l'Autorité Concédante n'y fait pas explicitement objection.
Toutefois, au cas où l'Autorité Concédante fait objection à la désignation d'une Compagnie, elle
ne pourra pas faire objection à la désignation d'une autre Compagnie désignée par les Compagnies
pour remplir le rôle d'opérateur aux lieu et place de la Compagnie d'abord désignée.

Aux fins du présent paragraphe 2, une Compagnie et ses sociétés affiliées telles que définies à
l'Article Huit, paragraphe 2 ci-dessus, seront considérées comme une seule « Compagnie ».

3. Chacune des Compagnies aura la faculté de se retirer de la présente Convention, à condition que
la totalité de l'intérêt indivis de la Compagnie qui se retire soit transféré à une ou plusieurs per-
sonnes dans les conditions prévues à l'Article Huit ci-dessus.

ARTICLE DOUZE

Si l'exécution par une Compagnie de toute obligation est empêchée ou retardée par un cas de
force majeure, ladite inexécution ou retard sera excusé pour la période pendant laquelle la force
majeure persiste ; et le délai prévu pour l'exécution de ladite obligation et la durée de validité du
permis et/ou de toute concession en dérivant, selon le cas, seront prorogés de ladite période.

ARTICLE TREIZE

1. L'État Tunisien et le Titulaire sont convenus que tout litige survenant entre eux (ou entre l'État
Tunisien et l'une des Compagnies) constituera un litige d'investissement et qu'il sera réglé défini-
tivement conformément à la Convention internationale pour le règlement des différends relatifs
aux investissements entre états et ressortissants d’autres états en date du 18 mars 1965 et signée
par l'État Tunisien le 5 mai 1965. à

A cet égard, il est précisé que:

— le recours à l'arbitrage se fera directement sans qu'il soit nécessaire de mettre en œuvre
aucune autre procédure administrative ou judiciaire ;

— les arbitres désigneront eux-mêmes le lieu de l'arbitrage;
— toute sentence arbitrale rendue en vertu du présent paragraphe pourra être rendue exécutoire
dans toute juridiction.

2. La loi applicable sera la loi tunisienne en vigueur à la date de signature de la présente Convention
et les principes de droit généralement reconnus et appliqués en ce qui concerne l'industrie
pétrolière internationale.

3. La présente Convention est rédigée en langue française, seul texte faisant foi.

4. Les dispositions de la présente Convention l'emporteront sur toutes celles contenues dans
d'autres textes quelconques et qui pourraient y être contraires.

ARTICLE QUATORZE

La présente Convention prendra effet dès que: £
a) la présente Convention ainsi que son annexe A auront été signées ;

b) le permis aura été attribué pour une période initiale de quatre ans à AMOCO, TOTAL et AGIP
et l'arrêté portant attribution aura été publié au Journal Officiel de la République Tunisieñe ;
et

Q

la présente Convention aura été approuvée conformément aux dispositions légales applicables
en la matière et les réserves figurant en tête de la présente Convention et à l'Article Premier
ci-dessus auront été ainsi levées.

,
La présente Convention est conclue pour la durée de validité du permis et de toute concession
d'exploitation ou autre titre minier en dérivant, y compris leurs renouvellements et prorogations,
et ne pourra être amendée que par accord entre les parties.

ARTICLE QUINZE

La présente Convention et ses Annexes ne sont pas assujetties aux droits de timbre. Elles seront
enregistrées sous le régime du droit fixe aux frais du Titulaire.

Fait à Tunis en cinq exemplaires originaux, le 17 mai 1972, un exemplaire pour chaque partie et un
déposé au Ministère de l'Économie Nationale (Direction des Mines et de l'Énergie) pour être remis
à l'Entreprise.

Pour l'État Tunisien,
le Ministre de l'Économie Nationale :
Signé : Chédii AYARI

Pour Amoco Tunisia Pour Total Exploration Pour Agip S.p.A. :
Oil Company: Tunisie :
Signé: J.T. Campbell Le Président du Conseil Signé : Ugo Colledan

d'Administration
Signé : OI. Schloesing

ANNEXE A
CAHIER DES CHARGES

Annexé à la Convention portant autorisation de recherches
et concessions d'exploitation de substances minérales du second groupe

Article Premier - Objet du Présent Cahier des Charges:

Le présent Cahier des Charges a pour objet de préciser les conditions dans lesquelles les Compagnies parties à la
Convention à laquelle le présent Cahier des Charges est annexé, parfois dénommées ci-après le « Titulaire » :

1. effectueront des travaux ayant pour objet la recherche de substances minérales du second groupe dans la zone délimitée
comme il est dit à l'Annexe B à la Convention ;

2. éventuellement, dans le cas où ils auraient découvert un gîte exploitable desdites substances, procèderont à l'exploitation
de ce gite

TITRE PREMIER
TRAVAUX PRÉLIMINAIRES DE RECHERCHE - ZONE DE PROSPECTION

Article 2 - Délimitation du Permis li

La zone visée à l'Article 1er, Paragraphe 1, ci-dessus sera reprise par l'Arrêté du Ministre de l'Économie Nationale qui sera
publié au Journal Officiel de la République Tunisienne accordant au Titulaire un permis de recherche (ci-après dénommé
le «permis »)

Aux fins de l'Article 3 ci-dessous, la surface totale de la zone initiale du permis est réputée égale à 18.000 kilomètres
carrés. Cette surface sera redéfinie dès que seront intervenus entre la République Tunisienne et le ou les États riverains
intéressés les accords ou conventions fixant la ligne de partage de leurs juridictions sur le plateau continental.

Article 3 - Obligation de Travaux Minima pendant la Durée de Validité Initiale du Permis:

Le permis est accordé pour une période initiale de validité de quatre (4) ans. Le Titulaire s'engage à effectuer pendant cette
période initiale sur la zone du permis des travaux de recherches conformes aux règles de l'art et en particulier :

1. Pendant les dix-huit (18) premiers mois à effectuer une campagne de géophysique en vue de l'implantation de forages ;

2. Sous réserve des dispositions des paragraphes 3, 4 et 5 ci-dessous :

a) à commencer le forage d'un premier puits dans les dix-huit (18) premiers mois et d'un deuxième puits dans les vingt-
quatre (24) premiers mois;

b) à dépenser en travaux de recherches durant les deux (2) premières années un montant au moins égal au produit de cinq
cents (500) dollars des États-Unis par le nombre mesurant la surface du permis en kilomètres carrés ;

c) à dépenser en travaux de recherches durant les trois (3) premières années un montant au moins égal au produit de sept
cents (700) dollars des États-Unis par le nombre mesurant la surface du permis en kilomètres carrés :

d) à dépenser en travaux de recherches durant les quatre (4) années de validité initiale un montant égal au produit de
mille (1.000) dollars des États-Unis par le nombre mesurant la surface du permis en kilomètres carrés.

Pour le calcul, à tout moment, des obligations visées aux alinéas (b) à (d) ci-dessus, la surface du permis sera :

— la surface de 18.000 kilomètres carrés mentionnée à l'Article 2 ci-dessus ; ou

— si ladite surface est redéfinie comme il est dit au même Article 2, la surface ainsi redéfinie ; toutefois les montants des
obligations visés aux alinéas (b), (c) et (d) ne pourront dépasser respectivement neuf millions (9.000.000), douze millions
six cent mille (12.600.000) et dix-huit millions (18.000.000) de dollars des États-Unis. s

Toute dépense encourue au cours d'une période de validité du permis par le Titulaire au titre de toute partie de la surface
avant sa redéfinition sera réputée aux fins de toutes les dispositions du présent Cahier des Charges et de la Convention
être une dépense encourue au titre du permis durant ladite période.

4. Au terme des deuxième (2ème), troisième (3ème) ou quatrième (4ème) année de validité initiale du permis le Titulaire aura
le droit de restituer l'ensemble du permis à condition d'en informer l'Autorité Concédante au moins trente (30) jours à
l'avance. En cas de restitution du permis, le Titulaire sera tenu :

a) de remettre à l'Autorité Concédante les informations recueillies au cours des travaux effectués, et

b) de verser, dans les quatre-vingt-dix (90) jours de la restitution, à l'Autorité Concédante en dédommagement de l'arrêt
des travaux de recherches un montant égal à la moitié de la différence entre

— l'engagement minimum de dépenses stipulé aux sous-paragraphes (b). (c) ou (d). selon le cas, du paragraphe 2
ci-dessus, et

— le montant total des dépenses effectivement encourues, jusqu'au moment de la restitution, en travaux de recherches,
si ce montant total est inférieur audit engagement

Toutefois, la restitution en vertu de ce paragraphe au terme de la deuxième (2ème) année ne pourra être effectuée que s:

le Titulaire a achevé le forage des deux premiers puits.

5. Le Titulaire aura, en outre, le droit au terme des premiers dix-huit (18) mois de restituer l'ensemble du permis sans dédom-
magement ni pénalité, à condition d'avoir pendant cette période de dix-huit (18) mois exécuté et terminé le forage de deux
puits d'exploration au moins. Dans ce cas le Titulaire remettra à l'Autorité Concédante les informations recueillies au cours

| des travaux effectués &

6. Les mois et années aux fins des Articles 3, 5, 6 et 21 du présent Cahier des Charges, sont comptés à partir de la date d'effet
de la Convention

Article 4 - Justification du Montant des Travaux Exécutés :

Le Titulaire est tenu de justifier vis-à-vis de l'Autorité Concédante le montant des travaux de recherches effectués par lui
pendant la durée de validité du permis.
Seront admis dans l'appréciation des dépenses minima, et sous réserve qu'ils soient appuyés de dues justifications :

a) les coûts et dépenses réels engagés par le Titulaire, ou par chacune des Compagnies, en Tunisie ou ailleurs, pour
| l'exécution de ses travaux de recherches et pour l'acquisition d'informations ou q etudes relatives au permis ;

b) les frais réels de déplacements, de passage ou de voyage engagés pour le personnel du Titulaire destiné à travailler
normalement en Tunisie, et pour les familles dudit personnel ;

les frais, salaires ou honoraires réels des experts et spécialistes employés par le titulaire à l'occasion de ses recherches
effectuées en Tunisie ;

d) les frais réels d'établissement de toutes cartes et études nécessaires pour l'enregistrement des travaux du Titulaire ;

e) les dépenses de frais généraux des sièges encourues pour le compte du Titulaire en dehors de la Tunisie, à concurrence
d'un maximum de dix pour cent (10 %) du montant des dépenses totales.

€

Article 5 - Renouvellement du Permis :

1. Conformément aux dispositions de l'Article 39 du décret du 1er janvier 1953, il est entendu que la référence à des décrets
dans le présent Cahier des Charges emporte référence aux arrêtés d'application desdits décrets publiés avant la date de la
signature de la Convention et que, sous les seules réserves que le Titulaire ait satisfait aux obligations de travaux mini
résultant de l'Article 3 ci-dessus et compte tenu des dispositions de l'Article 7 ci-après et qu'il en fasse la demande écrite
dans les formes et délais prescrits par le décret du 1er janvier 1953, le renouvellement du permis sera acquis de plein
droit pour trois périodes de deux ans et demi chacune conformément aux dispositions ci-après.

2. La surface du permis renouvelé ne sera pas supérieure pour le premier renouvellement à 14.400 kilomètres carrés, pour le
second renouvellement à 11.520 kilomètres carrés et pour le troisième renouvellement à 9.000 kilomètres carrés.

3. Dans les limites ci-dessus prescrites, le Titulaire aura le libre choix de la surface sur laquelle le renouvellement du permis
sera prononcé. Toutefois, la surface abandonnée devra être, dans toute la mesure raisonnable, d'une dimension suffisante
et d'une forme convenable compte tenu des zones adjacentes qui ne seraient pas, à la date d'abandon, couvertes par un
titre minier portant sur les substances minérales du second groupe, de manière à permettre que des opérations pétrolières
puissent être effectivement exécutées sur lesdites surfaces abandonnées.

Le Titulaire devra notifier ce choix à l'occasion de la demande de renouvellement du permis. Dans le cas où serait déposée
une demande de renouvellement sans que ce choix soit notifié, l'Autorité Concédante procèderait d'office audit choix,

4. Le Titulaire s'engage à exécuter pendant la durée de validité de chaque renouvellement du permis, des travaux d'un
montant au moins égal au produit de mille (1.000) dollars des États-Unis par le nombre mesurant la surface du permis
-enouvelé en kilomètres_carrés. Pour le calcul de cette obligation les principes énoncés aux deux derniers äliéas du
paragraphe 2 de l'Article 3 seront applicables.

13

5. Le Titulaire pourra à tout moment au cours des périodes de renouvellement renoncer au permis, sur simple déclaration
d'abandon en conformité avec l'Article 25 du décret du 1er janvier 1953 à la condition de payer à l'Autorité Concédante
une somme égale à la moitié du reliquat non dépensé des dépenses minimum qu'il s'était engagé à effectuer au cours de
ladite période de renouvellement

Article 6 - Réduction Volontaire de Surface:
Le Titulaire aura droit à tout moment, à condition qu'il en ait notifié son intention par écrit au moins quatre-vingt-dix (90)
jours avant le début d'une année, à une réduction supplémentaire de la surface du permis, indépendamment de la réduction
prévue à l'Article 5 ci-dessus.

Dans ce cas, le montant minimum de dépenses à accomplir conformément aux Articles 3 et 5 ci-dessus restera inchangé.

Article 7 - Non-Exécution du Minimum de Travau

Si pour des raisons imprévisibles autres que la force majeure et reconnues valables par l'Autorité Concédante, le Titulaire
n'a pas exécuté le minimum de travaux fixés aux Articles 3 et 5 ci-dessus, il aura la possibilité d'obtenir un renouvellement
de permis, sous réserve d'avoir versé au préalable à l'Autorité Concédante et avec l'accord de celle-ci quant au montant,
le reliquat des dépenses minima qu'il s'était engagé à effectuer.

Article 8 - Libre

isposition des Surfaces Distraites du Permis Initial :

L'Autorité Concédante recouvrera la libre disposition des surfaces distraites du permis initial, soit par les abandons prévus
à l'Article 5 ci-dessus à l'occasion des renouvellements successifs, soit par les réductions volontaires ou renonciations
prévues à l'Article 6 ci-dessus. En particulier, elle pourra y faire effectuer des travaux de recherche concernant les substances
minérales du second groupe, soit par elle-même, soit de toute autre façon

Article 9 - Validité du Permis en Cas d'Octroi d'une Conces:

L'institution d'une concession telle qu'elle est précisée à l'Article 12 ci-après, entraîne de plein droit l'annulation de la
portion du permis de recherches compris dans le périmètre de ladite concession

Elle n'entraîne pas l'annulation du permis de recherches (ou de ses portions) situées à l'extérieur du périmètre de la
concession. Ledit permis conserve sa validité dans les conditions stipulées aux Article 3, 5 et 21 du présent Cahier des
Charges

Lors des renouvellements du permis survenant après l'octroi d'une concession, la superficie de cette concession n'entrera
pas dans le calcul de la surface du permis pour son renouvellement. Le montant minimum de dépenses par kilomètre carré
requis pour le permis de recherches restera inchangé.

Article 10 - Disposition des Hydrocarbures Tirés des Recherches :
Chacune des Compagnies pourra disposer de sa part des hydrocarbures produits à l'occasion des travaux de recherches,

de la même manière que dans le cas des hydrocarbures tirés des exploitations à charge pour elle d'en informer en temps
utile l'Autorité Concédante et d'acquitter la redevance visée à l'Article 23 ci-après.

TITRE

DÉCOUVERTE ET EXPLOITATION D'UN GISEMENT

Article 11 - Découverte :

Le Titulaire sera réputé avoir fait la preuve de la découverte d’un gisement dit exploitable, au sens du présent Cahier des
Charges et de la loi minière, lorsqu'il aura foré un puits susceptible de produire un débit d'hydrocarbures bruts liquides de
qualité marchande, au moins égal aux chiffres donnés dans le tableau ci-dessous et dans les conditions qui y sont précisées ;
il est entendu que les essais seront faits conformément à la technique internationale habituelle des champs de production
en mer.

Le choix du début de l'essai est laissé au Titulaire. Celui-ci sera libre de juger l'époque à partir de laquelle le niveau essayé
aura atteint un régime permanent de production.

Toutefois, cet essai devra être exécuté dans les trois (3) mois qui suivent l'achèvement définitif du forage.

14

Profondeur du niveau de production Production moyenne journañère Méthode d'extraction
entre la surface du sol ou de la mer {en m°) offshore
et le toit du niveau (en mètres)

0-500 mètres 70 Jaillissement,

Chaque 100 m en plus 3) pompage

à 1.000 mètres 85 ou

Chaque 100 m en plus +3 pistonnage

à 1.500 mètres 100

Chaque 100 m en plus +5 Jaillissement

à 2.000 mètres 125 orifice maximum
12.7 m/m

Chaque 100 m en plus +7 Jaillissement

à 2.500 mètres 160 orifice maximum
11.1 m/m

Chaque 100 m en plus +8 Jaillissement

à 3.000 mètres 200 orifice maximum
9.5 m/m

Chaque 100 menplus © +10 Jaillissement
orifice maximum
7.9 m/m

Article 12 - Octroi d'une Concession de Plein Droit :

La preuve d'une découverte telle que définie à l'Article 11 ci-dessus donnera le droit au Titulaire d'obtenir de plein droit
la transformation d'une partie de la zone en concession minière et ladite concession sera instituée suivant la procédure
et le régime définis au Titre IV du décret du 1er janvier 1953 dans les conditions précisées ci-après :

1. Le Titulaire devra avoir déposé une demande de concession dans les conditions fixées par les Articles 49, 50, 51, 52, 53
et 115 du décret du 1er janvier 1953, au cours de la période qui s'étend depuis la date de la preuve d'une découverte jusqu'à
celle proposée pour déposer une demande de concession visée à l'Article 18 (1) ci-après

2. Le périmètre de la concession englobera une surface totale de mille (1.000) kilomètres carrés, au maximum.

3. Ce périmètre sera choisi librement, selon les règles de l'art, et compte tenu des résultats obtenus par le Titulaire, sous les
seules réserves énoncées ci-après :

a) Ce périmètre sera d'un seul tenant;
b) 11 comprendra le point où a été faite la découverte ;

c) ll sera entièrement englobé dans le permis de recherches retenu par le Titulaire à l'époque à laquelle il aura fait la
preuve d'une découverte ;

d) ll sera constitué, dans toute la mesure du possible, par des segments de droites, toutes superposables à un carroyage
de deux kilomètres de côté extrapolé du carroyage prévu à l'Article 37 du décret du 1er janvier 1953 ;

e) La surface qu'il délimite sera au moins égale aux deux centièmes (2/100e) du carré de la longueur totale du périmètre
extérieur exprimée dans les mêmes unités ;

f)_ li n'isolera pas une enclave fermée à l'intérieur de la concession.

Article 13 - Octroi d’une Concession au Choix du Titulaire :

1. Le Titulaire aura aussi le droit, à son propre choix, d'obtenir la transformation en concession d'une partie du permis de
recherches sans aucune limitation quant à la période stipulée au Paragraphe 1 de l'Article 12 ci-dessus, s'il a satisfait à
l’une quelconque des conditions énumérées ci-après :

8) s'il a foré un puits dont la capacité de production en hydrocarbures liquides est au moins égale à la moitié des chiffres
indiqués dans le tableau de l'Article 11 ci-dessus pour les profondeurs considérées dans ce tableau.

b) s'il a foré un nombre quelconque de puits, dont les capacités de production'en hydrocarbures liquides sont toutes
inférieures à celles indiquées, pour la profondeur de leurs niveaux de production, dans l'Article 11 ci-dessus, mais
qui ont ensemble une capacité totale de production d'au moins cent mètres cubes (100 m°) par jour d'hydrocarbures
liquides. À

c) s'il a foré un nombre quelconque de puits d'une capacité totale d'au moins cent mille mètres cubes (100.000 mi)
d'hydrocarbures gazeux par jour, ramenés à la pression atmosphérique et à quinze degrés (15°) centigrades, sans que la
pression enregistrée à la tête du tubage tombe au-dessous des trois quarts de la valeur statique.

2. Dans les cas visés au présent Article, les conditions d'octroi de la concession seront celles des Paragraphes 2 et 3 de
l'Article 12 ci-dessus.

15

Article 14 - Cas d'une Autre Découverte Située à l'Extérieur d'une Concession :

1. Si le titulaire, à l'occasion de travaux de recherche effectués à l'extérieur du périmètre de sa ou ses concessions, mais à
l'intérieur de son permis de recherches fait la preuve d'une autre découverte répondant aux conditions définies à l'Article
11 ci-dessus, il aura, chaque fois, le droit de transformer en concession un nouveau périmètre englobant une surface de
mille (1.000) kilomètres carrés, au maximum, dans les conditions définies à l'Article 12 ci-dessus

2. De même, s’il a satisfait l'une des conditions spécifiées à l'Article 13 ci-dessus, le Titulaire aura le droit, à son choix,
d'obtenir la transformation en concession d'une surface de mille (1.000) kilomètres carrés, au maximum, dans les conditions
ixées aux Articles 12 et 13 ci-dessus.

Article 15 - Obligation de Reconnaître le Gisement :

A partir de la publication de l'arrêté instituant la concession, le Titulaire s'engage à effectuer avec diligence, conformément
aux règles de l'art, et suivant un programme méthodique et continu, les travaux ayant pour objet de délimiter et d'évaluer
les ressources du gisement décelé par la découverte ayant motivé la transformation en concession.

Il s'engage à effectuer avec diligence les études jugées nécessaires pour déterminer les conditions optima de développement
et d'exploitation du gisement et, en outre, à maintenir dans la concession correspondante en opération raisonnablement
continue un appareil de forage au moins, d'un modèle moderne et adéquat, jusqu'au moment où le gisement aura pu être
délimité, et ses ressources ainsi évaluées.

Toutefois, la détermination du gisement et la reconnnaissance des ressources de celui-ci seront considérées comme suffi-

santes à partir du moment où le Titulaire aura fait la preuve que la concession peut produire des quantités rentables.
Dans ce cas, le Titulaire pourra passer à l'exploitation dans les conditions définies à l'Article 17 ci-après.

Article 16 - Blocage Provisoire des Moyens de Recherches sur une des Concessions :

Dans le cas où le Titulaire détiendrait plusieurs concessions, il serait soumis sur chacune d'elles aux obligations définies
à l'Article 15 ci-dessus.

Toutefois, il aura la faculté, et pendant une durée maxima de trois ans, de transférer temporairement tout appareil de forage
attaché à l'une des concessions sur une autre contession, pour accélérer le travail en cours sur cette dernière.

Article 17 - Exploitat

1. Dès l'achèvement des travaux de reconnaissance visés à l'Article 15 ci-dessus, le Titulaire s'engage à exploiter l'ensemble
de ses concessions suivant les règles de l'art dans l'industrie pétrolière internationale ; à conduire cette exploitation en
« bon père de famille » avec le souci d'en tirer le rendement optimum, compatible avec une exploitation économique, et
suivant les modalités qui, sans mettre en péril ses intérêts fondamentaux propres à l'exploitant, serviraient au maximum
les intérêts économiques fondamentaux de la Tunisie. En vue de servir au maximum lesdits intérêts, au cas où une décou-
verte d'hydrocarbures ne peut pas être exploitée de façon raisonnablement bénéficiaire eu égard aux prix mondiaux, aux
charges fiscales grevant ladite exploitation et autres éléments techniques ou économiques pertinents, le Titulaire en
avisera l'Autorité Concédante et lui soumettra un rapport détaillé tendant à l'établir. Dans un tel cas, et sans faire obstacle
aux dispositions de l'article 18 ci-après, un avenant à la Convention, approuvé par loi préalablement à son application,
pourra arrêter tels allègements du régime fiscal, y compris les règles de calcul et de perception de la redevance, qui seront
nécessaires pour permettre une exploitation dudit gisement, et ce d'une façon raisonnablement bénéficiaire pour le Titulaire.

2. Si le Titulaire fait la preuve qu'auèune méthode d'exploitation ne permet d'obtenir du gisement des hydrocarbures à un
prix de revient permettant eu égard aux prix mondiaux desdits produits une exploitation raisonnablement bénéficiaire, le
Titulaire sera relevé de l'obligation d'exploiter, sans perdre le bénéfice de la concession, sous réserve des dispositions de
l'Article 18 ci-dessous.

Article 18 - Transfert à l'Autorité Concédante :

1. Lorsqu'il aura apporté la preuve d'un gisement exploitable tel que prévu par les dispositions de l'Article 11 ci-dessus, le
Titulaire notifiera à l'Autorité Concédante, sur la base des informations disponibles, son estimation de la date à laquelle
il se propose de déposer une demande de concession en vertu de l'Article 12 ci-dessus. Le Titulaire fixera cette date en
tenant compte de la durée qu'il estime nécessaire pour déterminer si l'emplacement, l'étendue et les réserves potentielles
de ce gisement justifient le dépôt d'une telle demande, mais dans tous les cas, cette date se situera :

a) Dans les 24 mors de la date de la preuve de la découverte si le Titulaire considère raisonnablement que les facteurs
déterminants sont favorables, ou

b) Dans les 36 mois au cas où il ne serait pas en mesure de les considérer comme suffisamment favorables.

Si le Titulaire ne choisit pas de déposer une demande de concession dans les délais fixés ci-dessus, le transfert du puits
pour lequel la preuve d'un gisement exploitable aura été ainsi faite, pourra être demandé à son bénéfice par l'Autorité
Concédante. Après avoir pris en considération les facteurs pertinents, le Titulaire :

— soit transférera ce puits et la zone immédiatement avoisinante à l'Autorité Concédante,

— soit déposera immédiatement une demande de concession en vertu de l'Article 12 ci-dessus.

Ledit.transfert sera considéré comme un” abandon volontaire de la partie correspondante de son permis de recherches
suivant les termes de l'Article 6 ci-dessus.

16

Il demeure entendu que les dispositions précédentes de ce paragraphe n'affecteront pas la durée de validité du permis de
recherches.

2. Sile Titulaire obtient une concession en vertu de l'Article 12 ci-dessus pour un gisement considéré comme insuffisamment
rentable pour lequel la notification prévue au Paragraphe 1 (b) du présent Article aura été faite, et si le Titulaire n'a pas
terminé les travaux de reconnaissence visés à l'Article 15 ci-dessus sur ladite concession et n'a pas commencé l'exploitation
de ladite concession dans les conditions stipulées à l'article 17 ci-dessus dans les trois ans suivant la date de la demande
pour ladite concession, l'Autorité Concédante pourra exiger du Titulaire qu'il lui transfère ladite concession. Ledit transfert
sera considéré comme un abandon effectué par le Titulaire

Article 19 - les Concernant les Gisements de Gaz n'ayant pas de Relation avec un Gisement d'Hydro-

carbures Liquides :

1. Lorsque le Titulaire aura fait la preuve d'une découverte, au sens indiqué à l'Article 13, Paragraphe 1, alinéa (c) ci-dessus,
concernant un gisement de gaz secs ou humides, qui n'ait pas de relation avec un gisement d'hydrocarbures liquides, et à
condition qu'il considère que les conditions économiques du moment ne lui permettent pas de trouver pour les gaz produits
par ledit gisement un débouché commercial, assurant dans des conditions satisfaisantes la rémunération des dépenses
d'investissement restant à engager et des dépenses d'exploitation, le Titulaire aura le droit de demander une concession
tout en restant provisoirement relevé par l'Autorité Concédante des obligations ci-après

— obligation de délimiter et reconnaître le gisement, résultant de l'Article 15 ci-dessus ;
— obligation d'exploiter, résultant de l'Article 17 ci-dessus.

2. Dès que le Titulaire aura réclamé le bénéfice des dispositions énoncées au Paragraphe 1 du présent Article, il devra se
concerter immédiatement avec l'Autorité Concédante dans les conditions précisées à l'Article 81 ci-après, pour rechercher
d'un commun accord les moyens de créer de nouveaux débouchés commerciaux susceptibles d'absorber, en totalité ou en
partie, la production de gaz escomptée dudit gisement, tout en rémunérant d'une manière satisfaisante les investissements
nouveaux que devra engager le Titulaire pour remplir les obligations édictées par les Articles 15 et 17 ci-dessus, ainsi
que ses frais d'exploitation.

3. L'Autorité Concédante aura le droit à tout moment de demander au Titulaire d'effectuer les travaux prévus aux Articles
15 et 17 ci-dessus, dès que l'existence d'un débouché commercial satisfaisant dura été reconnue conformément au
Paragraphe 2 ci-dessus

4. Le Titulaire aura le droit, à tout instant, de se dégager des obligations entraînées par les Paragraphes 2 et 3 du présent
Article, en renonçant à la partie de la concession à laquelle elles s'appliquent, dans les conditions prévues à l'article 77
ci-après.

Article 20 - Durée de la Concession :

Chaque concession sera accordée pour une durée de cinquante (50) années, à compter de la date de publication au Journal
Officiel de la République Tunisienne de l'arrêté qui l'établit.

Toutefois, chaque concession prendra fin avant son terme fixé, en cas de déchéance prononcée en application des Articles
68 et 69 (deux premiers alinéas) du décret du 1er janvier 1953, ainsi que de l'article 78 du présent Cahier des Charges.

De même, le Titulaire peut, à toute époque, renoncer à tout ou partie de sa ou ses concessions, sous réserve qu'il ait
satisfait à ses obligations concernant les parties abandonnées et suivant les conditions stipulées à l'Article 77 du présent
Cahier des Charges.

Article 21 - Prolongation du Permis de Recherches en cas de Découverte :

1. A l'expiration du délai de onze ans et six mois qui suivra la délivrance du permis initial et s'il a effectué une découverte
lui donnant droit à l'une des concessions visées aux Articles 12 ou 13 ci-dessus, le Titulaire aura droit, indépendamment
des travaux faits à l'intérieur desdites concessions, à continuer ses travaux de recherches, dans le cadre d'une prolongation
du permis, sur une surface n'excédant pas vingt cinq centièmes (25/100e) de la zone initiale. Cette surface sera librement
choisie par le Titulaire à l'intérieur de la surface sur laquelle porte le permis visé au Titre Premier au cours de sa quatrième
période de validité

2. Toute découverte effectuée par le Titulaire dans la zone couverte par le permis visé au Paragraphe 1 du présent Article,
lui ouvrira le droit de demander l'institution d'une nouvelle concession, dans les conditions définies aux Articles 12 et 13
ci-dessus.

3. La prolongation prévue au Paragraphe 1 du présent Article sera accordée pour une durée de deux ans et six mois et pourra
être renouvelée deux fois pour la même durée sans que la surface faisant l'objet de la prolongation du permis soit réduite
par l'Autorité Concédante. Toutefois, le Titulaire gardera le droit de pratiquer des réductions supplémentaires suivant la
manière indiquée à l'Article 6 ci-dessus

4. Le Titulaire s'engage à exécuter pendant la durée de validité du permis renouvelé en application des dispositions du présent

Article, des travaux d’un montant au moins égal au produit de 1.000 (mille) dollars des Etats-Unis par le nombre mesurant
la surface du permis en kilomètres carrés.

17

Article 22 - Droits d'Enregistrement et Redevances Superfici:

TITRE Wii
TAXES ET IMPOTS DIVERS

res :

Le Titulaire est tenu de payer, tant pour le permis de recherches que pour la ou les concessions, les droits fixes d'enregistre-
ment et en ce qui concerne la ou les concessions, les redevances superficiaires dans les conditions prévues par la loi minière
et par la Convention à laquelle est annexé le présent Cahier des Charges.

Article 23 - Redevance Proportionnelle à la Production et Impôt sur le Revenu :

1 - Redevance Proportionnelle à la Production

1. Chacune des Compagnies s'engage, en outre, à payer ou à livrer gratuitement à l'Autorité Concédante, une « redevance

proportionnelle à la production » égale à douze et demi pour cent de la valeur ou des quantités déterminées en un point dit
« point de perception » qui est défini aux Articles 25 et 28 ci-après des substances minérales du second groupe extraites et
conservées par elle à l'occasion des recherches ou des exploitations en vertu du présent Cahier des Charges, avec tels
ajustements qui seraient nécessaires pour tenir compte de l'eau et des impuretés ainsi que des conditions de température
et de pression dans lesquelles ont été effectuées les mesures.

2. Toutefois, seront exonérés de la redevance proportionnelle et de toutes taxes et impôts :

a) Les hydrocarbures bruts consommés par le Titulaire pour la marche de ses propres installations (recherches et
exploitations) et leurs dépendances légales, ainsi que pour la force motrice nécessaire à ses propres pipelines de
transport ;

b) Les hydrocarbures que le Titulaire justifierait de ne pouvoir rendre «marchands»;

c) Les gaz perdus, brûlés ou ramenés au sous-sol

3. La production liquide sur laquelle s'applique la redevance proportionnelle sera mesurée à la sortie des réservoirs de stockage
situés sur les champs de production.
Les méthodes utilisées pour la mesure seront proposées par le Titulaire et agréées par la Direction des Mines et de l'Énergie
{ci-après appelée «DME »).
Les mesures seront faites suivant l'horaire dicté par les nécessités du chantier.
L'Autorité Concédante en sera informée en temps utile. Elle pourra se faire représenter aux opérations de mesure, et pro-
céder à toutes vérifications contradictoires.

4. La redevance proportionnelle à la production sera liquidée et perçue mensuellement.

Dans les quinze jours qui suivent la fin de chaque mois, chacune des Compagnies transmettra à la DME un « relevé des
quantités d'hydrocarbures assujetties à la redevance » avec toutes justifications utiles, lesquelles se réfèreront notamment
aux mesures de production et aux exceptions visées au Paragraphe 2 du présent Article.

Aprè- vérification, et correction s'il y a lieu, le relevé mensuel ci-dessus sera arrêté par le Directeur de la DME.

Il - Impôt sur le Revenu

L'impôt sur le revenu sera celui prévu par la Convention.

Article 24 - Choix du paiement en espèces ou en nature: ,

Le choix du mode de paiement de la redevance proportionnelle à la production, soit en espèces, soit en nature appartient
à l'Autorité Concédante

Celle-ci notifiera au Titulaire, au plus tard le 30 juin de chaque année, son choix pour le mode de paiement et également,
dans le cas de paiement en nature, sur les points de livraison visés aux Articles 27 et 28 (Paragraphe 2) ci-après. Ce choix
- sera valable du er janvier au 31 décembre de l'année suivante.

Si l'Autorité Concédante ne notifiait pas son choix dans le délai imparti, elle serait censée avoir choisi le mode de per-
ception en espèces.

Article 25 - Modalités de Perception en Espèces de la Redevance Proportionnelle sur les Hydrocarbures Liquides :

1. Si la redevance proportionnelle est perçue en espèces, son montant sera liquidé mensuellement en prenant pour base :
a) Le relevé arrêté par le Directeur de la DME comme il est dit à l'Article 23, Paragraphe 4, ci-dessus ;

b) La valeur des hydrocarbures liquides déterminée dans les réservoirs situés à l'entrée du pipeline général ou, en l'absence
d'un tel pipeline, dans les réservoirs de stockage situés sur le champ de production. Il est convenu que ce prix s'établira
en fonction des prix FOB diminués des frais de transport à partir desdits réservoirs jusqu'à bord des navires.

18

2. Le prix appliqué pour chaque catégorie d'hydrocarbures assujertis à la redevance sera le prix visé au paragraphe 3 ci-après
pour toute quantité vendue par chaque Compagnie pendant le mois en cause, corrigé par des ajustements appropriés de telle
manière que ce prix soit ramené aux conditions de référence adoptées pour la liquidation de la redevance, et stipulées au
Paragraphe 1 ci-dessus.

3. Pour la détermination de la redevance et de l'impôt sur le revenu, le « prix de vente» de chaque Compagnie sera le «prix
affiché » par elle applicable à ce pétrole brut, sauf en ce qui concerne les ventes effectuées en vertu de l'Article 80 pour
lesquelles le prix de vente sera le prix effectivement reçu par ladite Compagnie pendant le mois en cause. Le prix affiché
devra satisfaire aux conditions stipulées à l'Article 82 ci-après.

4. Les prix applicables pour le mois en cause seront communiqués par chaque Compagnie en même temps qu'elle transmettra
le relevé mensuel dont il a été question au Paragraphe 4 de l'Article 23 ci-dessus.

Si une Compagnie omet de publier ses prix à l'exportation (prix affichés). ou ne les communique pas, dans le délai imparti,
lesdits prix de vente seront arrêtés à titre provisoire par le Directeur de la DME, sous réserve des dispositions de l'Article
13, Paragraphe 1, de la Convention

Si le Directeur de la DME ne notifie pas à la Compagnie son acceptation ou ses observations dans le délai de quinze *
jours qui suivra le dépôt de la communication, les prix communiqués seront réputés acceptés par l'Autorité Concédante.

5. L'état de liquidation de la redevance proportionnelle pour le mois en cause sera établi par le Directeur de la DME et notifié
à chaque Compagnie. Celle-ci devra en effectuer le paiement entre les mains du comptable public qui lui sera désigné, dans
les quinze jours qui suivront la notification de l'état de liquidation.

Tout retard dans les paiements donnera à l'Autorité Concédante, et sans mise en demeure préalable, le droit de réclamer
à ladite Compagnie des intérêts moratoires calculés au taux légal prorata temporis, sans préjudice des autres sanctions
prévues au présent Cahier des Charges.

6. Sous réserve des dispositions de l'Article 13, paragraphe 1, de la Convention, s’il survient une contestation concernant
la liquidation de la redevance mensuelle due par une Compagnie, un état de liquidation provisoire sera établi, ladite
Compagnie entendue, sous la signature du Ministre de l'Économie Nationale. Il sera exécutoire à l'égard de cette Compagnie
dans les conditions prévues au Paragraphe 5 ci-dessus.

7. Après règlement de la contestation, il sera établi un état de liquidation définitive sous la signature du Ministre de l'Économie
Nationale. Les moins perçus seront versés dans les quinze jours de la réception dudit état et les trop perçus seront consi-
dérés comme des avances sur les prochains paiements dus à l'Autorité Concédante par la Compagnie qui les aura versés.

Article 26 - Perception en Nature de la Redevance Proportionnelle sur les Hydrocarbures Liquides :

1. Si la redevance proportionnelle sur les hydrocarbures liquides est perçue en nature, elle sera due au point de perception
défini à l'Article 25 ci-dessus. Toutefois, elle pourra être livrée en un autre point dit « point de livraison », suivant les dispo-
sitions prévues à l'Article 27 ci-après.

2. En même temps que seront adressés à la DME les relevés visés au Paragraphe 4 de l'Article 23 ci-dessus, le Titulaire fera
connaître les quantités des différentes catégories d'hydrocarbures liquides constituant la redevance proportionnelle et l'em-
placement précis où elles seront stockées.

Article 27 - Enlèvement de la Redevance en Nature sur les Hydrocarbures liquides :

1. L'Autorité Concédante peut choisir, comme point de livraison des hydrocarbures liquides constituant la redevance en nature,
soit le point de perception, soit tout autre point situé à l’un des terminus des pipelines principaux du Titulaire, normalement
exploités pour la qualité à délivrer, par exemple les postes de chargement sur bateaux-citernes ou wagons-citernes.

L'Autorité Concédante aménagera à ses frais les moyens de réception adéquats, au point convenu pour la livraison. Ils seront
adaptés à l'importance, à la sécurité et au mode de production du gisement d'hydrocarbures.

L'Autorité Concédante pourra imposer au Titulaire de construire les installations de réception visées ci-dessus, mais seule-
dans la mesure où il s'agira d'installations normales situées à proximité des champs de production. Elle devra alors fournir
les matériaux nécessaires et rembourser au Titulaire ses débours réels.

Le Titulaire sera, en outre, dégagé de toute responsabilité civile en ce qui concerne les dommages causés par le fait des
personnes dont il doit répondre, ou des choses qu'il a sous sa aarde, à raison des travaux ainsi exécutés par lui pour le
compte de l'Autorité Concédante et suivant les prescriptions et sous le contrôle de celle-ci.

2. Les hydrocarbures liquides constituant la redevance en nature seront livrés par le Titulaire à l'Autorité Concédante au point
de livraison fixé par cette dernière, comme il est dit au Paragraphe précédent.

Si le point de livraison est distinct du point de perception, c'est-à-dire en dehors du réseau général de transport du Titulaire,
l'Autorité Concédante remboursera au Titulaire le coût réel des opérations de manutention et de transport effectuées par
celui-ci entre le point de perception et le point de livraison, y compris la part d'amortissement de ses installations.

3. Les hydrocarbures liquides constituant la redevance en nature, deviendront la propriété de l'Autorité Concédante au point
de perception.

La responsabilité du Titulaire vis-à-vis de l'Autorité Concédante, pour le transport entre le point de perception et le point de
livraison sera celle d'un entrepreneur de transport vis-à-vis du propriétaire de la marchandise transporté.

Toutefois, les pertes normales par coulage au cours du transport et du stockage resteront à la charge de l'Autorité Concédante.

4. L'enlèvement des hydrocarbures constituant la redevance en nature sera fait au rythme concerté chaque mois entre le Titu-
laire et la DME.

19

Sauf en cas de force majeure, la DME devra aviser le Titulaire au moins dix jours à l'avance des modifications qui pourraient
survenir dans le programme prévu de chargement des bateaux-citernes ou des wagons-citernes.

L'Autorité Concédante fera en sorte que la redevance due pour le mois écoulé soit retirée d'une manière régulière dans les
trente jours qui suivront la remise par le Titulaire de la communication visée au Paragraphe 2 de l'Article 26 ci-dessus
Toutefois, un plan d'enlèvement portant sur des périodes supérieures à un mois pourra être arrêté d'un commun accord

Si la redevance a été retirée par l'Autorité Concédante dans un délai de trente (30) jours, le Titulaire n'aura pas droit à une
indemnité de ce chef.

Toutefois, l'Autorité Concédante se réserve le droit d'exiger du Titulaire une prolongation de ce délai de trente (30) jours
pour une nouvelle période qui ne pourra pas dépasser soixante (60) jours, et sous la réserve que les quantités ainsi accumulées
ne dépassent pas trente mille (30.000) mètres cubes. La facilité ainsi donnée cessera d'être gratuite. L'Autorité Concédante
devra payer au Titulaire une indemnité calculée suivant un tarif concerté à l'avance, et remboursant le Titulaire des charges.
additionnelles qu'entraîne pour lui cette obligation

5. De toute manière, le Titulaire ne pourra pas être tenu de prolonger la facilité visée au dernier alinéa du Paragraphe précédent,

au-delà de l'expiration d'un délai total de quatre-vingt-dix (90) jours.

Passé ce délai, ou si les quantités accumulées pour le compte de l'Autorité Concédante dépassent trente mille (30.000)
mètres cubes, les quantités non perçues par elle ne seront plus dues en nature par le Titulaire. Celui-ci en acquittera la
contre-valeur en espèces dans les conditions prévues à l'Article 25 ci-dessus.

6. Si les dispositions prévues au second alinéa du Paragraphe 5 du présent Article étaient amenées à jouer plus de deux fois

dans le cours de l'un des exercices visés à l'Article 24, second alinéa, ci-dessus, le Titulaire pourra exiger que la redevance
soit payée en espèces jusqu'à la fin dudit exercice

Article 28 - Redevance due sur le Gaz :

1. L'Autorité Concédante aura le droit de percevoir sur le gaz provenant des activités du Titulaire, après les déductions prévues

à l'Article 23, Paragraphe 2, ci-dessus

— soit une redevance de 12,5 % (douze et demi pour cent) en espèces sur le gaz vendu ou enlevé (soit sous forme gazeuse
soit sous forme liquéfiée) par chaque Compagnie, et sur la base des prix réels de vente de cette dernière, après les ajus-
tements nécessaires pour les ramener aux conditions du point de perception, ce point de perception étant l'entrée du
pipe-line principal évacuant ledit gaz du gisement vers un ou plusieurs points de livraison, y compris une usine de liqué-
faction:

— soit une redevance perçue suivant les modalités prévues ci-après.

2. Si le Titulaire décide d'extraire, sous la forme liquide, certains des hydrocarbures qui peuvent exister dans le gaz brut,

l'Autorité Concédante percevra la redevance après traitement, étant entendu que le présent Paragraphe 2 ne vise en aucun
cas la liquéfaction du gaz et le gaz liquéfié ainsi obtenu.

Si les produits finis, hydrocarbures liquides et gaz résiduels sont obtenus à la suite d'une opération simple, la rédevance
sera calculée au taux de 12,5 % (douze et demi pour cent) sans tenir compte des frais de traitement supportés par le Titulaire
Dans le cas d'opérations plus compliquées et coûteuses, la redevance prise sous forme de produits finis sera calculée en
tenant compte du coût des opérations, non compris la part d'amortissement des installations. Toutefois, étant donné la
difficulté de faire cette évaluation, il est admis forfaitairement que la redevance sera perçue dans ce dernier cas à raison de
10 % (dix pour cent) sur les hydrocarbures liquides et gaz résiduels, sans aucune charge pour l'Autorité Concédante au titre
des opérations prévues dans le présent paragraphe.

La redevance sur les produits liquides sera due, soit en nature, soit en espèces, à partir d'un « point de perception secondaire »
qui sera celui où les produits liquides sont séparés du gaz.

Dans le cas où la livraison s'’effectuerait en nature, un point de livraison différent pourra être choisi, par accord mutuel. Il
coïncidera avec une des installations de livraison prévues par le Titulaire pour ses propres besoins.

L'Autorité Concédante remboursera sa quote-part des frais de manutention et de transport, dans des conditions analogues
à celles qui font l'objet de l'Article 27, Paragraphes 2 et 3, ci-dessus.

La redevance en espèces sera calculée sur le prix effectif de vente, avec les ajustements nécessaires pour le ramener aux
conditions correspondant au point de perception secondaire.

Le choix de percevoir la redevance en espèces ou en nature sera fait comme prévu pour les hydrocarbures liquides à l'Article
24 ci-dessus.

3. La gazoline naturelle séparée par simple détente sera considérée comme un hydrocarbure brut, qui ne devra pas, toutefois,
être remélangé au pétrole brut, sauf autorisation préalable de l'Autorité Concédante. Un plan d'enlèvement portant sur des
périodes de six (6) mois pourra être arrêté d'un commun accord, qu'il s'agisse soit de la redevance payée en gazoline, soit de
l'écoulement dudit produit pour les besoins de l'économie tunisienne.

4. Le Titulaire n'aura l'obligation :

— ni de dégazoliner au-delà de ce qui serait nécessaire pour rendre son gaz marchand, et seulement dans la mesure où il
aurait trouvé un débouché commercial ;

— ni de stabiliser ou de stocker la gazoline naturelle ;

— ni de réaliser une opération particulière de traitement ou de recyclage.

5. Dans le cas où l'Autorité Concédante choisira de percevoir la redevance en nature, elle devra fournir, aux points de livraison

agréés, des moyens de réception adéquats, capables de recevoir sa quote-part des liquides au moment où ces derniers
deviendront disponibles au fur et à mesure de leur production ou de leur sortie des usines de préparation. L'Autorité Concé-

20

dante prendra en charge les liquides à ses risques et périls, dès leur livraison. Elle ne pourra pas imposer un stockage
au Titulaire ;

6. Dans le cas où l'Autorité Concédante choisira de percevoir la redevance en espèces, la redevance sera liquidée mensuelle-
ment suivant les dispositions des Articles 23 (Paragraphe 4) et 25 ci-dessus.

7. Si l'Autorité Concédante n'est pas en mesure de recevoir la redevance en nature dans les conditions spécifiés au Para-
graphe 5 du présent Article,-elle sera réputée avoir renoncé à la perception en nature de cette redevance ou de la partie de
cette redevance pour laquelle elle n'aura pas de moyens de réception adéquats.

Article 29 - Redevance due sur les Solides :

Si le Titulaire exploite des hydrocarbures solides naturels, la redevance sera fixée d'un commun accord, compte tenu des
conditions d'exploitation du gisement, à un taux compris entre trois (3) et dix (10) pour cent.

TITRE IV
ACTIVITÉS ANNEXES DES INSTALLATIONS DE RECHERCHE ET D'EXPLOITATION DU TITULAIRE

Article 30 - Facilités Données au Titulaire pour ses Installations Annexes :

Î L'Autorité Concédante, dans le cadre des dispositions léaales en la matière, et notamment des articles 72 à 78 et 83 du
décret du 1er janvier 1953, donnera au Titulaire toutes facilités en vue d'assurer à ses frais, d'une manière rationnelle et
‘économique, la prospection, l'exploration, et l'extraction, le transport, le stockage et l'évacuation des produits provenant de
ses recherches et de ses exploitations, ainsi que toute opération ayant pour objet la préparation desdits produits en vue de les
rendre marchands.

Rentrent notamment dans ce cas, en sus des installations mentionnées explicitement au décret du 1er janvier 1953, et dans
la mesure du possible

a) l'aménagement des dépôts de stockage sur les champs de production, dans les ports d'embarquement, ou à proximité
des usines de préparation, ou éventuellement de traitement ;

b) les communications routières, ferroviaires ou aériennes et maritimes, les raccordements aux réseaux généraux de voies
routières, ferrées ou aériennes et maritimes ;

c) les pipelines, stations de pompage et toutes installations ayant pour objet le transport en vrac des hydrocarbures ;
d) les postes d'embarquement situés sur le domaine public maritime ou le domaine public des ports maritimes ou aériens ;

e) les télécommunications et leurs raccordements aux réseaux généraux de télécommunications de la République Tuni-
sienne ; 2

|

#)_ les branchéments sur les réseaux publics de distribution d'énergie ; les lignes privées de transport d'énergi
9) les alimentations en eau potable et industrielle ;
hj} les installations d'épuration et éventuellement, de traitement des gaz bruts.

Article 31 - Installations ne Présentant pas un Intérêt Public Général : £é

1. Le Titulaire établira lui-même, et à ses frais, et sous sa responsabilité, toutes installations qui seraient nécessaires pour ses
; recherches et ses exploitations et qui ne présenteraient pas un caractère d'intérêt public général, qu'elles soient situées à
l'intérieur ou à l'extérieur des concessions.
Rentrent notamment dans ce cas
a) les réservoirs de stockage sur les champs de production ;
b) les pipelines assurant la collecte du pétrole brut ou du gaz depuis les puits jusqu'aux réservoirs susvisés ;

c) les pipelines d'évacuation permettant le transport du pétrole brut ou des gaz depuis lesdits réservoirs jusqu'au point
d'embarquement par chemin de fer, ou par mer, ou jusqu'aux usines de traitement:

d) les réservoirs de stockage aux points d'embarquement ;

e) les installations d'embarquement en vrac par pipelines permettant le chargement des wagons-citernes ou des bateaux-
citernes ;

f)_les adductions d'eau particulières dont le Titulaire aurait obtenu l'autorisation ou la concession ;

g) les lignes privées de transport d'énergie électrique ; ;

h) les pistes et routes de service pour l'accès terrestre et aérien à ses chantiers ;

i) les télécommunications entre ses chantiers ;

j) d'une manière générale, les usines, centrales thermiques, installations industrielles, ateliers et bureaux destinés à
l'usage exclusif du Titulaire, et qui constitueraient des dépendances légales de son entreprise ;

k) l'utilisation de son propre matériel de transport terrestre et aérien permettant l'accès à ses chantiers

21

2. Pour les installations visées aux alinéas c). e), f) et g) du paragraphe précédent. le Titulaire sera tenu, si l'Autorité Concédante
l'en requiert, de laisser des tierces personnes utiliser lesdites installations, sous les réserves suivantes :

a) le Titulaire ne sera pas tenu ni de construire, ni de garder des installations ayant une capacité plus grande que ses besoins.
propres ne le nécessitent :

b) les besoins propres du Titulaire seront satisfaits en priorité sur ceux des tiers utilisateurs ;

c). l'utilisation par des tiers ne gênera pas l'exploitation faite par le Titulaire pour ses propres besoins ;

d) les tiers utilisateurs paieront au Titulaire une juste indemnité pour le service rendu

Les tarifs et conditions d'usage applicables aux tiers seront fixés par le Ministre de l'Économie Nationale sur la proposition
du Titulaire, et seront établis de manière à couvrir, à tout instant. les dépenses réelles du Titulaire, y compris une quote-part
de ses frais normaux d'amortissement et d'entretien plus une marge de 15 % (quinze pour cent) pour frais généraux et béné-

fices, étant entendu que cette marge ne s'appliquera pas dans le cas où l'utilisateur serait un service de l'État tunisien autre
que l'Entreprise visée à l'Article Neuf de la Convention

3. L'Autorité Concédante se réserve le droit d'imposer au Titulaire de conclure avec des tiers titulaires de permis ou de conces-
sions minières des accords en vue de construire et d'exploiter en commun de nouveaux ouvrages du type de ceux visés aux
alinéas c), e), f), g) et h) du Paragraphe 1 du présent article, s'il doit en résulter une économie dans les investissements et
dans l'exploitation de chacune des entreprises intéressées.

4. L'Autorité Concédante, dans le cadre de la législation et de la réglementation en vigueur, fera toute diligence en vue de
pourvoir le Titulaire des autorisations nécessaires pour exécuter les travaux visés au Paragraphe 1 du présent article.

Article 32 - Dispositions Applicables aux Pipelines :

Les pipelines pour le transport en vrac des substances minérales du second groupe produits par le Titulaire seront installés
et exploités par le Titulaire et à ses frais, conformément aux règles de l'art, et suivant des prescriptions règlementaires de
sécurité applicables à ces ouvrages.

Le Titulaire prendra toutes précautions utiles pour éviter les risques de pollution, de pertes d'hydrocarbures, d'incendie ou
d'explosion. .
| Si le tracé des pipelines traverse des éléments du domaine public, ou des propriétés privées, et si l'implantation de ces pipe-
lines ne peut pas être résolue soit par des accords amiables obtenus par le Titulaire, soit par le simple jeu des Articles 74,
76 et 77 du décret du 1er janvier 1953, on appliquera les dispositions suivantes
Les projets d'exécution seront établis par le Titulaire et soumis à l'approbation préalable de l'Autorité Concédante après
une enquête parcellaire règlementaire

L'Autorité Concédante se réserve le droit d'imposer des modifications au tracé projeté par le Titulaire, si le résultat de l'en-
quête susvisée rend nécessaire de telles modifications.

L'occupation des propriétés privées par le Titulaire sera faite dans les conditions fixées par les Articles 77 et 78 du décret du
Ter janvier 1953

L'occupation des parcelles du domaine public sera faite sous le régime des autorisations d'occupation temporaire du
domaine public, suivant le droit commun en vigueur pour les occupations de l'espèce, et les règlements particuliers appli-
cables aux diverses catégories d'éléments du domaine public.

Les dispositions du présent Article s'appliquent aux installations annexes de pipelines, telles que stations de pompage,
réservoirs, brise-charges, évents, ventouses, vidanges, etc.

Article 33 - Utilisation par le Titulaire de l'Outillage Public Existant :
Le Titulaire sera admis à utiliser, pour ses recherches et ses exploitations, tous les éléments existants de l'outillage public
de la Tunisie, suivant les clauses, conditions et tarifs en vigueur et sur un pied de stricte égalité au regard des autres usagers

Article 34 - Installations Présentant un Intérêt Public Général Effectuées par l'Autorité Concédante (ou ses ayai
droit) à la Demande du Titulaire :

1. Lorsque le Titulaire justifiera avoir besoin, pour développer son industrie de recherches et d'exploitation de substances miné-
rales du second groupe, de compléter l'outillage public existant, ou d'exécuter des travaux présentant un intérêt public géné-
ral, il devra en rendre compte à l'Autorité Concédante.

L'Autorité Concédante et le Titulaire s'engagent à se concerter pour trouver la solution optima susceptible de répondre aux
besoins légitimes exprimés par le Titulaire, compte tenu des dispositions législatives et règlementaires en vigueur concer-
nant le domaine public et les services publics en cause

2. Sauf dispositions contraires énoncées aux Articles 38, 39 et 40 ci-après, les deux parties conviennent d'appliquer les moda-
Imés ci-dessous È

a) Le Titulaire fera connaître à l'Autorité Concédante ses intentions concernant les installations en cause.

Il appuiera sa demande d'une note justifiant la nécessité desdites installations, et d'un projet d'exécution précis.

Il y mentionnera les délais d'exécution qu'il entendrait observer s’il était chargé de l'exécution des travaux. Ces délais
devront correspondre aux plans généraux de développement de ses opérations en Tunisie, tels qu'ils auront été exposés
par lui dans les rapports et compte-rendus qu'il est tenu de présenter à l'Autorité Concédante en application du Titre V
. du présent Cahier des Charges.

22

2. Si, toutefois, l'ouvrage motivant l'autorisation ou la concession cessait d'être utilisé par le Titulaire, l'Autorité Condédante
se réserve les droits définis ci-dessous

8) Lorsque l'ouvrage susvisé cessera définitivement d'être utilisé par le Titulaire, l'Autorité Concédante pourra prononcer
d'office l'annulation de l'autorisation ou la déchéance de la concession correspondante :

b} Lorsque l'ouvrage susvisé ne sera que momentanément inutilisé, le Titulaire pouvant ultérieurement avoir besoin d'en

- -reprendre l'utilisation, l'Autorité Concédante pourra en requérir l'usage provisoire, soit pour son compte, soit pour le
compte d'un tiers désigné par elle. Le Titulaire en autorisera l'usage suivant les termes et conditions agréés par le Titu-
laire et l'Autorité Concédante. Le Titulaire reprendra l'usage dudit ouvrage dès que celui-ci deviendra à nouveau néces-
saire pour ses recherches ou ses exploitations.

Article 37 - Dispositions Diverses Relatives aux Autorisations ou Concessions autres que la Concession Minière :

De toute manière, les règles imposées au Titulaire pour l’utilisation d'un service public, pour l'occupation du domaine public
ou du domaine privé de l'État, et pour les autorisations ou concessions d'outillage public, seront celles en vigueur à l'époque
considérée, en ce qui concerne la sécurité, la conservation et la gestion du domaine public et des biens de l'État

Les autorisations et concessions ci-dessus visées donneront lieu à versement par le Titulaire des droits d'enregistrement,
taxes et redevances prévus à l'époque par les barêmes généraux communs à tous les usagers.

Les tarifs, taxes d'usage et péages seront ceux des barêmes généraux en vigueur pour les actes de l'espèce

L'Autorité Concédante s'engage à ne pas instituer à l'occasion de la délivrance des concessions ou autorisations susvisées,
et au détriment du Titulaire, des redevances, taxes, péages, droits ou taxes d'usage frappant les installations annexes du
Titulaire d'une manière discriminatoire et constituant des taxes ou impôts additionnels déguisés et n'ayant pas le caractère
d'une juste rémunérätion d'un service rendu.

Article 38 - Dispositions Applications aux Captages et Adductions d'eau :

1. Le Titulaire devra vérifier la nature de tous problèmes concernant son alimentation en eau potable, industrielle ou agricole
dans le périmètre couvert par le permis initial dont il a été question à l'Article 2 ci-dessus

2. Le Titulaire pourra, s'il le demande, souscrire des polices d'abonnement temporaires ou permanentes aux réseaux publics
de distribution d'eau potable où industrielle, dans la limite de ses besoins légitimes, et dans la limite des débits dont ces
réseaux peuvent disposer.

Les abonnements seront consentis suivant les clauses, conditions générales et tarifs applicables pour les réseaux publics
‘en question.
: Les branchements seront établis sur projets approuvés par le Ministre de l'Agriculture (Service Hydraulique) par le Titulaire
ñ et à ses frais, suivant les clauses et conditions techniques applicables aux branchements de l'espèce.
1 Notamment, les branchements destinés à rester en place plus de quatorze (14) ans seront exécutés en tuyaux de fonte
centrifugés, ou en tuyaux d'une qualité et d'une durabilité équivalentes
Les travaux pendant leur exécution seront soumis au contrôle du Ministère de l'Agriculture (Service Hydraulique), et feront
l'objet d'essais de recette par ledit service.
Le Ministre de l'Agriculture, dans la décision portant autorisation du branchement et approbation du projet, et s'il s'agit de
branchements destinés à être utilisés pendant plus de quatorze (14) ans, pourra imposer que le branchement soit remis,
après réception, à l'organisme ou concessionnaire chargé de la gestion du réseau public dont dérive le branchement, et
qu'il soit classé dans les ouvrages dudit réseau public.
Par ailleurs, le Ministre de l'Agriculture se réserve le droit d'imposer un diamètre des canalisations tel que le débit possible
en service normal dans les canalisations en question dépasse de 20 % (vingt pour cent) le débit garanti à la police d'abon-
nement. »
Enfin. le Ministre de l'Agriculture pourra prescrire au Titulaire d'exécuter un branchement d'un diamètre supérieur au dia-
mètre fixé par la règle précédente, en vue de desservir des point d'eau publics ou des tiers abonnés sur ledit branchement,
à charge de rembourser au Titulaire le supplément de dépenses entrainé par cette décision.

3. Lorsque le Titulaire aura besoin d'assurer temporairement l'alimentation en eau de ses chantiers, notamment de ses ateliers
de sondage, et lorsque les besoins légitimes du Titulaire ne pourront pes être assurés économiquement par un branchement
sur.un point d'eau public existant (ou un réseau public de distribution d'eau), l'Autorité Concédante s'engage à lui donner
toutes facilités d'ordre technique ou administratif, dans le cadre des dispositions prévues par le code des eaux (décret du
5 août 1933). et sous réserve des droits aui pourront être reconnus à des tiers, pour effectuer, sous le contrôle du service

| spécial des eaux, les travaux de captage et d'adduction des eaux du domaine public qui seraient nécessaires.

1

autorisation provisoire délivrée par le Ministre de l'Agriculture.
les eaux du domaine public découvertes par lui à l'occasion de ses travaux, pourvu qu'il n'endommage pas la nappe dont
elles proviendraient, et ne porte pas atteinte à des droits d'eau reconnus à des tiers. Îl est bien entendu que, dans ce cas, il
déposera immédiatement une demande régulière d'autorisation ou de concession, concernant ces eaux. Cette faculté subsis-
era jusqu'à ce qu'il soit statué sur ladite demande, conformément à la procédure fixée par le code des eaux (décret du
5 août 1933).

Le Titulaire aura la faculté d'utiliser, sous le régime d'u:

Les ouvrages de captage (à l'exclusion des ouvrages d'adduction) exécutés par le Titulaire en application des autorisations
visées ci-dessus, feront retour à l'État sans indemnité, tels qu'ils se trouvent lorsque le Titulaire aura cessé de les utiliser

Si les travaux de captage effectués par le Titulaire donnent un débit supérieur aux besoins de celui-ci, l'Autorité Concédante
pourra requérir que le Titulaire livre aux services publics la fraction du débit dont il n'a pas l'utilisation, contre une juste
indemnité couvrant la quote-part de ses dépenses d'exploitation et d'entretien des ouvrages nydrauliques.

En tout état de cause, l'Autorité Concédante pourra requérir que le Titulaire assure gratuitement et pendant toute la durée
qu'il exploitera le captage autorisé, l'alimentation des points d'eau publics, dans la limite du dixième du débit de captage,
une fois déduits les débits réservés au profit de points d'eau publics préexistants, ou les débits réservés pour couvrir les
droits reconnus à des tiers.

Lorsque le Titulaire aura besoin d'assurer d'une manière permanente l'alimentation de ses chantiers miniers ou de ses
installations annexes, et qu'il ne pourra obtenir que ses besoins légitimes soient assurés d'une manière suffisante, écono-
mique; durable et sûre,:par ur branchement sur un point d'eau public existant (ou un réseau public de distributiof d'eau)
les deux parties conviennent de se concerter pour rechercher de quelle manière pourront être satisfaits les besoins légi-
times du Titulaire :

a) Tant que les besoins exprimés par le Titulaire restent inférieurs à mille mètres-cubes (1.000 m°) d'eau potable par jour,
l'Autorité Concédante s'engage, sous réserve des droits antérieurs reconnus à des tiers ou au profit de points d'eau publics
préexistants, et si elle ne veut pas (ou ne peut pas) exécuter elle-même dans des délais satisfaisants les travaux de cap-
tages nouveaux ou de développement de captages (ou réseaux publics) existants à donner toutes facilités au Titulaire
pour effectuer à ses frais les captages et adductions nécessaires, dans les conditions stipulées aux Paragraphes 2 et 3
du présent Article.

L'Autorité Concédante, le Titulaire entendu, et compte tenu des données acquises par l'inventaire des ressources hydrau-
liques de la Tunisie, se réserve le droit d'arbitrer équitablement les intérêts éventuellement opposés du Titulaire, des
tiers utilisateurs et des services publics, et de désigner le ou les emplacements où le Titulaire obtiendra l'autorisation
{ou la concession) de captage, dans une zone couvrant le périmètre du permis initial visé à l'Article 2 ci-dessus, plus une
bande frontière d'une profondeur de cinquante kilomètres (50 km) à partir dudit périmètre. Le choix sera fait pour faire
bénéficier le Titulaire des conditions géographiques et économiques les plus favorables possibles.

b) Si les besoins permanents exprimés par le Titulaire dépassent le débit de mille mètres-cubes (1.000 m3) par jour, l'Auto-
rité Concédante ne peut d'ores et déjà s'engager à autoriser le Titulaire à capter un tel débit dans la zone couverte par le
permis minier initial plus la bande frontière d'une profondeur de cinquante (50) kilomètres visée à l'alinéa précédent.
Dans cette hypothèse, les deux parties se concerteront pour adopter toute mesure susceptible de satisfaire les besoins
légitimes du Titulaire, compte tenu, d'une part, des données fournies par l'inventaire des ressources hydrauliques de la
Tunisie et, d'autre part, de la politique générale suivie par l'Autorité Concédante en matière d'utilisation des ressources
hydrauliques

Le Titulaire s'engage à se soumettre à toutes les règles et disciplines d'utilisation qui lui seraient prescrites par l'Autorité
Concédante en ce qui concerne les eaux qu'il pourrait capter, et qui appartiendraient à un système aquifère déjà catalogué
et identifié gar l'inventaire des ressources hydrauliques de la Tunisie.

Si, par contre, les forages du Titulaire aboutissaient à la découverte d'un système aquifère nouveau, non encore catalogué
ni identifié par l'inventaire des ressources hydrauliques, et n'ayant pas de communication avec un autre système aquifère
déjà reconnu, l'Autorité Concédante réserve au Titulaire une priorité pour l'attribution des autorisations ou des concessions
de captage dans ledit système

Néanmoins, ilest bien entendu que cette priorité ne saurait faire obstacle à l'intérêt général, ni s'étendre au-delà des besoins
légitimes des installations minières et des installations annexes du Titulaire.

Avant l'abandon de tout forage de recherches, l'administration pourra décider du captage par le Titulaire, de toute nappe
d'eau jugée exploitable étant entendu que les dépenses engagées de ce chef seront à la charge de l'État.

Article 39 - Dispositions Applicables aux Voies Ferrées :

1

Le Titulaire, pour la desserte de ses chantiers miniers, de ses pipelines, de ses dépôts et de ses postes d'embarquement,
pourra aménager à ses frais des embranchements particuliers de voies ferrées se raccordant aux réseaux ferrés d'intérêt
général

Les projets d'exécution seront établis par le Titulaire en se conformant aux conditions de sécurité et aux conditions techni-
ques imposées aux réseaux tunisiens d'intérêt général. Ils seront approuvés par le Ministre des Travaux Publics, après
enquête parcellaire.

L'Autorité Concédante se réserve le droit de modifier les tracés proposés par le Titulaire, pour tenir compte des résultats
donnés par l'enquête parcellaire et pour raccorder au plus court, selon les règles de l'art, les installations du Titulaire avec
les réseaux d'intérêt général.

Si l'exploitation de l'embranchement particulier est faite par le Titulaire, celui-ci se conformera aux règles de sécurité qui
sont appliquées aux réseaux tunisiens d'intérêt général. Les règlements d'exploitation seront approuvés par le Ministre
des Travaux Publics

L'Autorité Concédante se réserve le droit d'imposer que l'exploitation de l'embranchement particulier soit faite par un
réseau d'intérêt général. Dans ce cas, ledit réseau assumera la responsabilité et la charge de l'entretien des voies de l'em-
branchement du Titulaire.

Le matériel roulant, notamment les wagons-citernes, appartenant en propre au Titulaire, devra être d'un modèle agréé par
le service du contrôle des chemins de fer.

I sera entretenu, aux frais du Titulaire, par le réseau d'intérêt général sur lequel il circule.

Les tarifs appliqués seront ceux du tarif commun en vigueur sur les réseaux d'intérêt général.

Il'est précisé que le pétrole brut transporté en wagons-citernes appartenant au Titulaire bénéficiera du tarif « pondéreux ».

25

Article 40 - Disposi

ns Applicables aux installations de Chargement et de Déchargement Maritimes :

1. Lorsque le Titulaire aura à résoudre un problème de chargement ou de déchargement maritime, les parties conviennent de se
concerter pour arrêter d'un commun accord les dispositions susceptibles de satisfaire les besoins légitimes exprimés par le
Titulaire.

Sauf cas exceptionnels, où la solution nettement la plus économique serait d'aménager un tel poste de chargement ou de
déchargement en rade foraine, la préférence sera donnée à toute solution comportant l'utilisation d'un port ouvert au

‘commerce

2. Dans ce dernier cas, l'Autorité Concédante, stipulant tant en son nom propre qu'au nom de l'Office des Ports Nationaux
Tunisiens, s'engage à donner toute facilité au Titulaire, dans les conditions prévues par la législation générale sur la police
des ports maritimes et par les règlements particuliers des ports de commerce de la Tunisie, et sur un pied d'égalité vis-à-vis
des autres exploitants de substances minérales du second groupe, pour qu'il puisse disposer :

— des plans d'eau du domaine public ports :
2 d'un nombre adéquat de postes d'accostage susceptible de recevoir sur ducs d'Albe, les navires-citernes usuels ;
__ des terre-pleins du domaine public port nécessaires pour l'aménagement des installations de transit ou de stockage.

Les occupations du domaine public ports seront placées sous le régime des conventions dites « de taxe n° XIII». Les péages,
droits et taxes de port frappant le pétrole brut seront ceux applicables à la catégorie « minerais et phosphates ».

3. .Si la solution adoptée est celle d'un poste de chargement ou de déchargement en rade foraine, les installations (y compris
les pipes flottants) seront construites, balisées, et exploitées par le Titulaire et à ses frais sous le régime de l'autorisation
d'occupation temporaire du domaine public maritime
Les dispositions adoptées et les règlements d'exploitation seront approuvés par le Ministre des Travaux Publics, sur propo-
sition du Titulaire

La redevance d'occupation du domaine public maritime pour les autorisations de l'espèce sera calculée et liquidée suivant
les modalités et les tarifs communs appliqués par l'Office des Ports Nationaux Tunisiens pour les conventions de taxe n° XIII.

4. Les dispositions de cet Article seront appliquées cependant de manière que chaque Compagnie puisse exporter et livrer sans
entrave le pétrole brut produit à ses clients et sans que d'autres impôts, charges ou droits ne soient imposés à ladite Compa-
gnie ou à ses clients, en ce qui concerne ledit pétrole brut ou les tankers de chargement

Article 41 - Centrales Thermiques

1. Les centrales thermiques brûlant du brut, du gaz ou les sous-produits de l'extraction ne sont pas considérées comme des
dépendances légales de l'entreprise, sauf si elles alimentent exclusivement les propres chantiers du Titulaire.

2. En tout état de cause, les centrales thermiques et les réseaux de distribution d'énergie installés par le Titulaire pour ses
propres besoins, seront assujettis à toutes les règlementations et à tous les contrôles appliqués aux installations de produc-
tion et de distribution d'énergie similaires:

3. Sile Titulaire a un excèdent de puissance sur ses besoins propres, ses centrales électriques devront alimenter en énergie
les agglomérations voisines. En outre, il devra prévoir la possibilité d'aménager, aux frais de l'Autorité Concédante, un sur-
équipement plafonné à 30 % (trente pour cent) de la puissance de chaque centrale. Cette énergie sera vendue, à son prix
de revient, à un organisme de distribution désigné par l'Autorité Concédante

Article 42 - Substances Minérales autres que Celles du Second Groupe :

Sile Titulaire, à l'occasion de ses recherches ou de ses exploitations d'hydrocarbures, était amené à extraire des substances
minérales autres que celles du second groupe, sans pouvoir séparer l'extration des hydrocarbures, l'Autorité Concédante et
le Titulaire se concerteront pour examiner si lesdites substances minérales doivent être séparées et conservées.

Toutefois, le Titulaire ne sera pas tenu d'exploiter, de séparer et de conserver les substances autres que celles du second
groupe si leur séparation et leur conservation constituaient des opérations trop onéreuses ou trop difficiles.

le 43 - Installations Diverses :

Ne seront pas considérées comme dépendances légales de l'entreprise du Titulaire :

__ es installations de traitement des hydrocarbures liquides, solides ou gazeux, en particulier les raffineries :

__ es installations de toute nature produisarit ou transformant de l'énergie dans la mesure où elles ne sont pas destinées à
l'usage exclusif du Titulaire ; :

__ les installations de distribution au public de combustibles liquides ou gazeux

Par contre, seront considérées comme des dépendances légales de l'entreprise du Titulaire les installations de première
préparation des hydrocarbures extraits, aménagées par lui en vue de permettre leur transport et les rendre marchands, et
Fotamment les installations de « dégazolinage » des gaz bruts, ainsi que toute unité de séparation ou désulfuration située sur
le gisement "

TITRE V
SURVEILLANCE MINIÈRE ET DISPOSITIONS TECHNIQUES

Article 44 - Documentation Fournie au Titulaire par l'Autorité Concédante :

L'Autorité Concédante fournira au Titulaire la documentation qui se trouvera en sa possession, et concernant :
— le cadastre et la topographie du pays:

— la géologie générale :

— l'hydrologie et l'inventaire des ressources hydrauliques :

— les mines:
exception faite des renseignements ayant un caractère secret du point de vue de la Défense Nationale, ou des renseigne-
ments fournis par des prospecteurs ou industriels privés à titre confidentiel, et dont la divulgation à des tiers ne peut être
faite sans l'assentiment exprès des intéressés.

Article 45 - Contrôle Technique :

Les opérations du Titulaire et leur exécution, en vertu des présentes, seront soumises à la surveillance de l'Autorité Concé-
dante, suivant les dispositions prévues au décret du 1er janvier 1953 sur les mines (notamment son Titre VIII) complétées
et précisées comme il est dit aux Articles 46 à 66 ci-après.

Article 46 - Application du Code des Eaux :

Le Titulaire, tant pour ses travaux de recherche que pour ses travaux d'exploitation, se conformera aux dispositions de la
législation tunisienne actuellement en vigueur concernant les eaux du domaine public, et, notamment, au décret du 5 août
1933 (Code des Eaux) et au décret du 30 juillet 1936, complétées et précisées par les dispositions du présent Cahier des
Charges
Les eaux qu'il pourrait découvrir au cours de ses travaux restent classées dans le domaine public. Elles ne sont susceptibles
L d'utilisation permanente, par lui, qu'en se conformant à la procédure d'autorisation ou de concession prévue au Code des
| Eaux
| Le Titulaire est tenu de prendre toutes mesures appropriées qui seront concertées avec le Service Hydraulique du Ministère
de l'Agriculture en vue de protéger les nappes aquifères.
Le Ministre de l'Économie Nationale se réserve le droit d'arrêter ou d'interdire tout forage du Titulaire, si les dispositions
prises ne sont pas susceptibles d'assurer la conservation des nappes artésiennes, et ce après concertation avec le Titulaire.
Le Titulaire sera tenu de communiquer au Service Hydraulique tous les renseignements qu'il aura pu obtenir à l'occasion de
ses forages sur les nappes d'eau rencontrées par lui (position, niveau statique, analyses, débit), dans les formes qui lui seront
prescrites par le Bureau de l'inventaire des Ressources Hydrauliques.

Article 47 - Accès aux Chantiers :

La DME pourra, à tout moment, envoyer sur les chantiers du Titulaire un agent qui aura libre accès à toutes les installations
et à leurs dépendances légales.

Cet agent pourra examiner sur place, mais seulement pendant les heures normales de travail, les pièces tenues sur le chan-
tier, énumérées au présent titre. Sur demande écrite de la DME, il pourra s'en faire délivrer dans un délai raisonnable, une
copie certifiée conforme ou une photocopie

ll pourra, dans les mêmes conditions, s'assurer du progrès des travaux, procéder aux mesures et jaugeage des hydrocar-
bures.et. d'une façon générale, vérifier que les droits et intérêts de l'Autorité Concédante sont sauvegardés.

Article 48 - Obligation de Rendre Compte au Préalable des Travaux :

Le Tiulaire adressera à la DME, trente (30) jours au moins avant le commencement des travaux

— le programme de prospection géophysique projeté, qui doit comprendre une carte mettant en évidence le carroyage à
utiliser, ainsi que le nombre de kilomètres à couvrir, et la date approximative du commencement des opérations ;

— une copie des profils sismiques ;

— un rapport d'implantation concernant
soit un forage de prospection :
soit un programme relatif à un ensemble de forages de développement :
soit un programme relatif à un ensemble de forages d'études.

27

htm.

Le rapport d'implantation précisera
— les dispositions envisagées pour l'alimentation en eau

— l'emplacement du ou des forages projetés, défini par ses coordonnées géographiques, avec extrait de carte annexé ;
— les objectifs recherchés par le forage, ou l'ensemble des forages :

— les prévisions géologiques relatives aux terrains traversés : 2

— le programme minimum des opérations de carottage et de contrôle du ou des forages;
— la description sommaire du matériel employé :

— le programme envisagé pour les tubages ;

— éventuellement, les procédés que le Titulaire compte utiliser pour mettre en exploitation le ou les forages.

Article 49 - Carnet de Forage :

Le Titulaire fera tenir sur tout chantier de forage un carnet paginé et paraphé, d'un modèle agréé par la DME, où seront
notée au fur et à mesure des travaux, sans blancs ni grattage, les conditions d'exécution de ces travaux, en particulier

— la nature et le diamètre de l'outil:
— l'avancement du forage ;
— les paramètres du forage ;

— la nature et la durée des manœuvres et opérations spéciales telles que carottage, alésage, tubage, changement d'outils,
instrumentation ;

— les indices et incidents significatifs de toute nature.

Ce carnet sera tenu sur place à la disposition des agents de la DME.

Article 50 - Surveillance Géologique des Forages :

Le Titulaire sera tenu de faire surveiller chacun de ses forages par son service géologique dont l'organisation détaillée sera
portée à la connaissance de la DME.

Article 51 - Contrôle Technique des Forages :

1.

28

En dehors des opérations de carottage et de contrôle du forage, prévues dans le rapport d'implantation visé à l'Article 48
ci-dessus, le Titulaire devra faire exécuter toutes mesures appropriées, chaque fois que l'examen des déblais du forage, ou
les mesures de contrôle du forage, indiqueront un changement important dans la nature du terrain traversé.

Une collection de carottes et de déblais de forage intéressants pour l'interprétation dudit forage sera constituée par le Titu-
laire, et tenue par lui, en un lieu convenu à l'avance, à la disposition des agents de la DME pour que ceux-ci puissent
l'examiner.

Le Titulaire aura le droit par priorité de prélever sur les carottes et les déblais de forages les échantillons dont il aura besoin
pour effectuer, ou faire effectuer, des analyses et des examens.

Dans la mesure où ce sera possible, le prélèvement ainsi opéré ne portera que sur une fraction de carottes et déblais corres-
pondant à une même caractéristique, de telle manière que le reste de l'échantillon puisse demeurer dans la collection et
être disponible pour examen par les agents de la DME.

A défaut et sauf impossibilité, l'échantillon unique ne sera prélevé qu'après avoir été examiné par un représentant qualifié
de la DME

Dans le cas où cet examen préalable serait impossible, un compte rendu spécial en sera fait au Directeur de la DME.

En outre, si l'échantillon unique n'a pas été détruit, il sera réintégré dans la collection, par le Titulaire ou par la DME, après
avoir subi les examens ou analyses.

Le Titulaire conservera soigneusement le reste des déblais et carottes pour que la DME puisse à son tour prélever des échan-
tillons pour sa collection et ses propres examens et analyses.

Toutes les carottes et tous les déblais de forage qui resteront après les prises d'échantillons visées ci-dessus seront conser-

vés par le Titulaire aussi longtemps qu'il le jugera utile, et seront mis par lui à la disposition du Service Géologique Tunisien
au plus tard à l'expiration du permis.

Le Titulaire informera la DME avec un délai suffisant pour qu'il puisse s'y faire représenter, de toutes opérations importantes
telles que cimentation, essais de fermeture d'eau, essais de mise en production.
Le Titulaire avisera la DME de l'exécution des opérations de carottage électrique.

Le Titulaire avisera la DME de tout incident grave susceptible de compromettre le travail d'un forage, ou de modifier, de façon
notable, les conditions de son exécution. ce

Au moins une fois par mois, le Titulaire fournira à la DME une copie des rapports concernant les examens faits sur les
carottes et les déblais de forage, ainsi que les opérations de forage, y compris les activités spéciales mentionnées dans les
deux premiers alinéas du Paragraphe 3 du présent article.

CE HER. ss Sue

Sur la demande de la DME le Titulaire sera tenu de délivrer un deuxième exemplaire des rapports et documents, si celui-ci.

est réclamé par le Service Hydraulique.

Réciproquement, la DME devra faire connañre au Titulaire, dans le délai d'un mois, les observations qu'elle pourrait faire
sur les rapports mentionnés au premier alinéa du présent Paragraphe.

En outre, la DME adressera au Titulaire gs de tous les rapports d'essais et d'analyses qu'elle aura pu elle-même exécuter
ou faire exécuter.
_—- ee

Article 52 - Compte Rendu Mensuel de Forage :

Le Titulaire adressera chaque mois à la DME un rapport d'activité, décrivant notamment l'avancement réalisé, les observa-
tions faites et les résultats obtenus par tous ses forages, sous réserve de ce qui sera stipulé à l'Article 55 ci-après.

Article 53 - Arrêt d'un Forage :
Sauf en ce qui concerne les forages groupés visés à l'Article 55 ci-après, le Titulaire ne pourra arrêter définitivement
un forage qu'après en avoir avisé la DME
Sauf circonstances particulières, cet avis devra être donné au moins soixante-douze (72) heures à l'avance

Il devra faire connaître, s'il s'agit d'un abandon de forage, les mesures envisagées pour éviter les risques qui pourraient en
résulter tant pour les gites d'hydrocarbures que pour les nappes aquifères

Le Titulaire sera tenu de prendre toutes mesures appropriées concertées avec la DME après consultation éventuelle du
Service Hydraulique pour éviter la déperdition dans les terrains des nappes d'hydrocarbures, de gaz ou d'eau

Toutefois, si la DME n'a pas fait connaître ses observations dans les soixante-douze (72) heures qui suivront le dépôt de
l'avis de l'arrêt du forage, le programme de bouchage proposé par le Titulaire sera censé avoir été accepté.

Article 54 - Compte Rendu de Fin de Forage:

Le Titulaire adressera à la DME dans un délai maximum de trois (3) mois après l'arrêt d'un forage de prospection, ou d'un
forage isolé non compris dans l'un des programmes d'ensemble visés à l'Article 55 ci-après, un rapport d'ensemble, dit
«compte rendu de fin de forage ».

Le compte rendu de fin de forage comprendra

a) Une copie du profil complet dudit forage, donnant la coupe des terrains traversés, les observations et mesures faites
pendant le forage, le plan des tubages restant dans le puits, les fermetures d'eau effectuées et, le cas échéant, les dia-
grammes électriques et les résultats des essais de mise en production.

b) Un rapport qui contiendra les renseignements géophysiques et géologiques originaux, propriété du Titulaire, et provenant
des études faites par lui en Tunisie, se référant directement à la structure géologique sur laquelle le forage est situé.

Si la structure en cause n'est pas définie avec précision par les données acquises, les renseignements ci-dessus se réfère-
ront directement à un carré dont le centre est le forage en question, et dont les côtés sont des segments orientés Nord-Sud
et Est-Ouest, mesurant dix kilomètres de longueur.

Après l'achèvement d'un forage de développement, le Titulaire fournira seulement les renseignements indiqués à l'alinéa
a) ci-dessus.

Article 55 - Dispositions Particulières Applicables aux Groupes de Forages d'Étude ou de Développement :

Les dispositions des Articles 48, 49, 52, 53 et 54 ci-dessus, s'entendent sous réserve des dispositions ci-après, pour ce qui
concerne les forages d'étude entrepris soit en série, soit isolément en vue d'obtenir seulement des renseignements d'ordre
géologique ou géophysique, ou encore pour ce qui concerne les forages de développement entrepris en série dans une
même zone

1. Avant le commencement des opérations de forage, le Titulaire adressera à la DME un rapport d'implantation relatif au
programme envisagé, et précisant les points suivant:
a) l'objet recherché par le Titulaire dans cette opération :
b) l'étendue et la situation de la région à l'intérieur de laquelle il se propose de mener l'opération ;
c) les emplacements approximatifs des forages envisagés :

d) les profondeurs maxima et minima auxquelles les forages pourraient être faits ;

e) les mesures que le Titulaire envisage de prendre au cours de chaque forage pour résoudre les problèmes posés par les
nappes aquifères ;

f)_la description sommaire du ou des appareils de forage qui seront employés ;
9) les procédés que le Titulaire envisage, le cas échéant, pour l'emploi des tubages ;

h) la façon dont le Titulaire se propose de rassembler, préserver et mettre à la disposition de la DME et du Service Hydrau-
lique les renseignements d'ordre géologique et hydrologique qui pourront être obtenus dans de telles opérations :

i) les procédés généraux que le Titulaire se propose d'utiliser au moment de l'abandon de chaque forage, fin de résoudre
les problèmes posés par la préservation des nappes d'hydrocarbures, de gaz ou d'eau ;

éventuellement, les procédés que le Titulaire compte utiliser pour mettre en exploitation les forages de ps

29

2. Dans les trente (30) jours qui suivront la réception dudit rapport, la DME et le Service Hydraulique devront communiquer
au Titulaire leurs observations et leurs recommandations au sujet des propositions contenues dans le rapport sus-indiqué
du Titulaire.

3. Pendant l'exécution des travaux visés dans le programme dont il est question ci-dessus, le Titulaire fournira, au moins tous
les mois, à la DME et au Service Hydraulique, le cas échéant, un rapport sur la marche des travaux, exposant pour chaque
forage :

a) son emplacement exact, défini par ses coordonnées géographiques :

b) sa profondeur totale :

cles formations géologiques rencontrées :

d) les mesures prises pour protéger les couches contenant de l'eau ou des hydrocarbures :

e) les mesures prises lors de l'abandon;
f) le cas échéant, la profondeur et la description des couches contenant les hydrocarbures ;
g) s'ilya lieu, les résultats des essais faits sur les nappes d'eau ou d'hydrocarbures.

4. Dans le cas des forages de développement, le Titulaire, s’il entend faire un essai sur une nappe d'hydrocarbures, en
informera la DME au moins vingt-quatre (24) heures avant le commencement de l'essai, sauf circonstances particulières.
Il agira de même vis-à-vis du Service Hydraulique pour les essais projetés sur les nappes aquifères

5. Après achèvement des travaux prévus au programme, un compte rendu d'ensemble sera adressé à la DME dans les condi-
tions fixées à l'Article 54 ci-dessus. Ce compte rendu présentera une synthèse de tous les résultats obtenus pour l'ensemble
des forages exécutés au titre du programme. Il rapportera, pour chacun des forages qui dépassent une profondeur de cin-
quante (50) mètres, les coupes et renseignements visés à l'alinéa (a) dudit Article 54

Les renseignements prévus à l'alinéa (b) dudit Article 54 ne seront pas exigés pour les forages de développement entrepris
en exécution d'un programme d'ensemble.

6. Les dispositions des Articles 50 et 51 ci-dessus seront applicables aux forages visés au présent article. Toutefois, la consti-
tution des collections visées audit Article 51 sera simplifiée au maximum, et limitée à la conservation des échantillons
nécessaires pour la bonne interprétation des résultats des forages.

Article 56 - Essais des Forages :

1. Si au cours d'un forage, le Titulaire juge nécessaire d'effectuer un essai sur une couche de terrain qu'il croit susceptible de
produire des hydrocarbures, il en avisera la DME au moins vingt-quatre (24) heures avant de commencer un tel essai.

Le Titulaire agira de même vis-à-vis du Service Hydraulique pour les essais qu'il jugerait nécessaire d'effectuer sur les
couches présumées aquifères.

2. Le Titulaire n'aura pas contrevenu aux obligations résultant pour lui du paragraphe précédent, si du fait de circonstan
imprévisibles et indépendantes de sa volonté, ou du tait de l'absence ou de l'éloignement du représentant qualifié de
la DME ou du Service Hydraulique, il n'avait pu aviser ce dernier dans le délai prescrit.

De même, si l'outil de la sonde pénètre inopinément dans une couche de terrain présumé contenir de l'eau ou des hydro-
carbures, et nécessitant un essai immédiat, le délai de préavis sera réduit à six (6) heures.

De même, le Titulaire pourra effectuer toutes opérations ou essais nécessaires sans attendre l'arrivée du représentant
qualifié de la DME ou du Service Hydraulique, en cas d'urgence, et lorsque l'observation stricte des délais de préavis
risquerait de compromettre la sécurité ou le succès du forage en cours. Tel est le cas, notamment des essais du type connu
dans la profession sous le nom de « Drill Stem Test».

Dans les cas exceptionnels visés au présent paragraphe, le représentant qualifié du Titulaire devra s'efforcer de prévenir
immédiatement le représentant de la DME ou du Service Hydraulique selon le cas, par les moyens les plus rapides qui
seraient à sa disposition

En outre, le Titulaire en adressera sous trois (3) jours un compte rendu écrit et circonstancié au Directeur de la DME
justifiant en particulier les raisons qui l'on empêché d'observer les délais de préavis.

3. En dehors des exceptions prévues aux paragraphes 4, 5 et 7 ci-après du présent Article, l'initiative de décider et d'entre-
prendre ou de renouveler un essai appartiendra au Titulaire.

4. Pendant l'exécution d'un forage, le représentant dûment qualifié du Service intéressé peut demander au Titulaire de faire
l'essai de toute couche de terrain susceptible de contenir des hydrocarbures ou de l'eau ; toutefois, une telle demande ne
sera pas faite au cas où son exécution ne serait pas possible :

a) sans qu'il nuise à la marche normale des propres travaux du Titulaire ;
b) sans occasionner des dépenses anormales pour le Titulaire ;
c) sans compromettre les travaux ou le matériel, ni mettre en danger le personnel du Titulaire
5. Sile Titulaire se propose de boucher une partie quelconque d'un « forage de prospection », et en même temps qu'il adressera
à la DME l'avis mentionné à l'Article 53 ci-dessus, il fera connaître audit service, outre le procédé qu'il compte utiliser

pour boucher le forage ou la partie de forage, la manière suivant laquelle il se propose d'essayer toute couche intéressée
par le plan de bouchage, et susceptible de contenir des hydrocarbures.

30

2) Dans le délai de soixante-douze (72) heures fixé à l'Article 53 ci-dessus, la DME devra faire connaître au Titulaire, en
même temps que sa réponse concernant le plan de bouchage, son avis sur les essais proposés par le Titulaire : et si elle
le désire, l'exécution d'essais autres que ceux envisagés par le Titulaire.

Le Titulaire sera tenu d'exécuter les essais ainsi demandés par l'Autorité Concédante, sous réserve que le Titulaire
soit remboursé de leurs coûts tel que prévu à l'alinéa (b) ci-dessous

Si l'un des essais prévus ci-dessus est considéré, au moment de son exécution, comme non satisfaisant par le représen-
tant dûment qualifié de l'Autorité Concédante, et si ce représentant le demande, ledit essai, sauf impossibilité technique,

Î sera prolongé dans des limites raisonnables, ou immédiatement recommencé

: Cependant, dans aucune circonstance, le Titulaire ne sera tenu d'exécuter ou de tenter plus de trois fois l'essai en
question, à moins qu'il n'y consente.

b) Dans le cas où l'exécution, ou la répétition de l'un des essais effectués comme il est dit à l'alinéa précédent, sur la
demande du représentant de l'Autorité Concédante, et malgré l'avis contraire du représentant du Titulaire, occasion-
nerait au Titulaire une perte ou une dépense, une telle perte ou dépense serait à la charge :

— du Titulaire, si ledit essai révèle une capacité de production égale ou supérieure aux chiffres indiqués à l'Article 11
du présent Cahier des Charges ;

— de l'Autorité Concédante, si la capacité de production révélée par un tel essai est inférieure aux chiffres mentionnés
à l'Article 11 ci-dessus.

Toutefois, lorsque l'essai complémentaire est demandé par l'Autorité Concédante en vue d'obtenir des résultats su-

périeurs aux chiffres indiqués à l'Article 11 ci-dessus, alors qu'un essai précédent sur la même couche de terrain a

déjà donné une découverte au sens de l'Article 13 ci-dessus, les pertes ou dépenses resteront entièrement à la charge

de l'Autorité Concédante, en cas d'échec.

c) Dans les quarante-huit (48) heures qui suivront l'achèvement de l'ensemble des essais prévus au présent paragraphe,
l'Autorité Concédante donnera par écrit au Titulaire son accord sur les résultats obtenus par lesdits essais.
Faute d'avoir donné son accord écrit dans le délai de quarante-huit (48) heures sus-indiqué, l'Autorité Concédante sera
censée avoir accepté les décisions prises par le Titulaire.

d) Dans le cas où l'on envisagerait d'abandonner le forage et où aucun essai n'aurait été demandé ni par l'Autorité
Concédante;ni par le Titulaire, l'approbation par la DME d'un plan de bouchage du forage équivaudra à la reconnaissance
formelle par l'Autorité Concédante du fait que le forage n'a pas découvert des hydrocarbures en quantité importante
ou exploitable

e) Tout essai cherchant à prouver l'existence d'une découverte au sens des Articles 11 et 13 ci-dessus, sera toujours
| effectué dans les conditions prévues auxdits articles contradictoirement en présence des représentants qualifiés de
l'Autorité Concédante et du Titulaire.

6. Lorsqu'au cours d'un « forage de développement » on pourra légitimement supposer l'existence d'un gisement d'hydro-
carbures suffisamment important et non encore reconnu, le Titulaire devra procéder à tous essais techniquement utiles
s pour compléter la reconnaissance de ce gisement. Si le Titulaire conclut que de tels essais ne sont pas indiqués, l'Autorité
Concédante peut demander qu'il soient effectués conformément aux dispositions des alinéas (a) et (b) du Paragraphe 5
du présent article.

S

Si l'Autorité Concédante estime que l'un des forages faits par le Titulaire a rencontré une couche de terrain sur laquelle
aurait pu être définie une découverte au sens de l'Article 11, mais que, pour une raison quelconque, cette couche n'a pas été
soumise à des essais adéquats, l'Autorité Concédante pourra demander au Titulaire qu'il exécute un autre forage dans le
voisinage immédiat du premier, aux fins d'accomplir l'essai envisagé.

Les forages et les essais visés au présent paragraphe et au paragraphe 6 ci-dessus seront faits dans les conditions suivantes

2) pour le forage de ce puits, le Titulaire ne pourra pas être requis d'utiliser du matériel, du personnel ou des approvision-
nements qui seraient essentiels à la réalisation de son programme général ;

b) les dépenses du forage et des essais seront imputées suivant les dispositions prévues à l'alinéa (b) du paragraphe 5 du
présent article ;

c) les essais seront faits suivants les spécifications de l'Article 11 ci-dessus.

Article 57 - Compte Rendu Annuel d'Activité :

Le Titulaire fournira avant le 1er avril de chaque année un compte rendu général de son activité pendant l'année grégo-
rienne précédente.

Ce compte rendu indiquera les résultats obtenus pendant l'année considérée, ainsi que les dépenses de prospection et
d'exploitation engagées par le Titulaire. Il fera connaître, en outre, un programme provisoire d'activité pour l'année suivante.

Il sera établi dans les formes qui seront concertées à l'avance entre la DME et le Titulaire.

Article 58 - Exploitation Méthodique d'un Gisement :

1. Toute exploitation régulière devra être conduite suivant un plan méthodique s'appliquant à un gisement, ou à un ensemble
de gisements productifs.

2. Un mois au moins avant de commencer l'exploitation régulière d'un gisement, le Titulaire devra porter à la connaissance
de la DME le programme des dispositions envisagées par lui pour cette exploitation.
Toutefois, il est reconnu que certains forages pourront être préalablement mis et maintenus en exploitation continue, en
vue de réunir les éléments d'appréciation jugés nécessaires pour l'établissement du programme, ou en vue d'alimenter
les installations de forage ; à moins que la DME n'estime que cette pratique risque de compromettre l'exploitation ultérieure,
notamment en provoquant des appels d'eau ou de gaz préjudiciables à une bonne exploitation, auquel cas la DME indiquera
au Titulaire la raison de ses craintes.

31

3. Dans les puits produisant des hydrocarbures liquides, les pertes de gaz devront être aussi réduites que possible, dans la
mesure où le permettront les circonstances, et la nécessité d'aboutir à une production efficiente et économique pour les
liquides
Dans les puits ne produisant que du gaz, il est interdit de laisser ces puits débiter hors du circuit d'utilisation, sauf pendant
les opérations de forage et de mise en production, et pendant les essais de production.

4. Le programme d'exploitation énoncera, avec toutes les précisions utiles, les méthodes choisies dans l'objet d'assurer la
récupération optimum des hydrocarbures contenus dans les gisements, et notamment avec la meilleure utilisation de
l'énergie.

Des dérogations aux dispositions ci-dessus pourront être accordées par la DME à la demande du Titulaire,
la preuve que des circonstances exceptionnelles rendent son application impraticable

celui-ci fait

5. Toute modification importante apportée aux dispositions du programme primitif sera immédiatement portée à la connais-
sance de la DME.

Article 59 - Contrôle des Forages Productifs :

Le Titulaire disposera sur chaque forage, ou chaque groupe de forages productifs, des appareils permettant de suivre réguliè-
rement, d'une manière non équivoque, et conforme aux usages suivis par l'industrie du pétrole, ou du gaz, les conditions
relatives à ses opérations de production, ainsi que les variations de longue et de courte durée de ces conditions.

Tous les documents concernant ces contrôles seront à la disposition de la DME. Sur la demande de celle-ci, le Titulaire
lui en fournira des copies certifiées conformes ou des photocopies.

le 60-- Reconnaissance et Conservation des Gisements :

Le Titulaire exécutera suivant les saines pratiques de l'industries pétrolière les opérations, mesures ou essais nécessaires
pour reconnaître le gite, et pour éviter dans la plus large mesure du possible le gaspillage des ressources d'hydrocarbures.

Il tiendra à jour les relevés, diagrammes et cartes qui seraient utiles pour cet objet.
Le Titulaire pourra être rappelé par la DME à l'observation des règles de l'art. En particulier, il règlera et éventuellement

réduira le débit des forages, dans la mesure où l'évolution régulière du gisement requiert un tel ajustement ou une telle
réduction

Article 61 - Coordination des Recherches et des Exploitations Faites dans un Même Gisement Par Plusieurs Exploitatants
Différents:

Si, selon toute apparence, un même gisement s'étend sur les périmètres de plusieurs concessions distinctes attribuées à
des bénéficiaires différents, le Titulaire s'engage à conduire ses recherches et son exploitation sur la partie du gisement
qui le concerne en se conformant à un plan d'ensemble.

Ce plan sera établi dans les conditions définies ci-après :

1. La DME invitera chacun des titulaires intéressés par un même gisement à se concerter pour établir un plan unique de
recherches et d'exploitation applicable à la totalité dudit gisement.

Ce plan précisera, en outre, si nécessaire, les bases suivant lesquelles les hydrocarbures extraits seront répartis entre les
titulaires.

Il précisera, le cas échéant, les modalités suivant lesquelles sera désigné un « Comité de Coordination » chargé de diriger
les recherches et l'exploitation en commun. s

La DME pourra se faire représenter aux séances dudit Comité.

2. A défaut d'un accord amiable entre les intéressés, intervenu dans les quatre-vingt-dix (90) jours à partir de l'invitation

faite par la DME, ceux-ci seront tenus de présenter à la DME leurs plans individuels de recherche ou d'exploitation.

La DME proposera à la décision du Ministre de l'Économie Nationale un arbitrage portant sur le plan unique de recherches
ou d'exploitation, les bases de répartition des hydrocarbures, et la création éventuelle d'un Comité de Coordination. Ce
Comité fera appel aux règles et techniques généralement applicables dans l'industrie pétrolière pour le cas d'unitization
de gisements.

3. Sauf s'il en résultati un préjudice grave pour l'un des titulaires intéressés, la décision arbitrale devra essaer de se
rapprocher le plus possible des propositions qui seraient faites par un titulaire (ou par un groupe de titulaires), représentant
au moins les trois quarts des intérêts en cause, en tenant compte notamment des réserves en place.

L'appréciation des intérêts et des réserves en place sera faite sur la base des données acquises concernant le gisement
au moment où sera rendue la décision arbitrale.

Le plan de coordination pourra être révisé à l'initiative de l'une quelconque des parties intéressées, ou du Ministre de
l'Économie Nationale si les progrès obtenus ultérieurement dans la connaissance du gisement amenaient à modifier l'appré-
ciation des intérêts en présence et des réserves en place.

4. Les intéressés seront tenus de se conformer aux décisions arbitrales du Ministre de l'Économie Nationale dès qu'elles leur
auront été notifiées.

32

Article 62 - Obligation Générale de Communiquer les Documents :

Le Titulaire sera tenu de fournir à la DME, sur sa demande, outre les documents énumérés au présent titre, les renseigne-
ments statistiques concernant l'extraction, la préparation, et éventuellement le traitement, le stockage et les mouvements
des hydrocarbures tirés de ses recherches et de ses exploitations, le personnel, les stocks de matériel et matières premières,
les commandes et les importations de matériels, ainsi que les copies certifiées conformés (ou photocopies) des pièces telles
que cartes, plans, enregistrements, relevés, extraits de registre ou de compte rendu, permettant de justifier les renseigne-
ments fournis.

Article 63 - Unités de Mesure :

Les renseignements, chiffres, relevés, cartes et plans seront fournis à la DME en utilisant les unités de mesures ou les
échelles agréées par cette Direction

Toutefois, à l'intérieur des services du Titulaire, le système anglais de numération pourra être ui
donner les conversions correspondantes en système métrique.

isé sous réserve de

Article 64 - Cartes et Plans:

15

>

Les cartes et plans seront fournis par le Titulaire en utilisant les fonds de cartes ou de plans du Service Topographique
Tunisien (le STT) ou en utilisant les fonds de cartes ou de plans établis par d'autres services topographiques mais agréés
par la DME

A défaut, et après que le Titulaire se soit concerté avec la DME et le STT, ils pourront être établis par les soins et aux frais
du Titulaire, aux échelles et suivant les procédés qui paraîtront les mieux adaptés à l'objet cherché.

lis seront, dans tous les cas, rattachés aux réseaux de triangulation et de nivellement généraux de la Tunisie.

L'Autorité Concédante et le Titulaire se concerteront pour déterminer dans quelles conditions ce dernier pourra exécuter
des travaux de levés de plans, cartographie, photographies aériennes, restitution photogrammétrique, etc... qui seraient
nécessaires pour les besoins de ses recherches ou de ses exploitations.

Si le Titulaire confie lesdits travaux à des entrepreneurs autres que le STT, le Titulaire sera tenu d'assurer la liaison avec le
STT. de telle manière que les levés faits par ses agents ou ses entrepreneurs, et leurs pièces minutes, soient communiqués
au STT et puissent être utilisés par ce dernier.

Le Titulaire remettra au STT deux tirages de photos aériennes levées par lui, ou pour son compte.
L'Autorité Concédante s'engage, dans la limite des restrictions et servitudes imposées par la Défense Nationale, à donner

au Titulaire toutes autorisations de parcours et toutes autorisations de survol d'aéronefs, ou de prise de vues aériennes, lui
permettant d'exécuter les travaux topographiques en question.

Article 65 - Bornages - Rattachement aux Réseaux du STT :

pm Article 66 - Caractère Confidentiel des Documents Fournis Par le Titulai

4:

Les zones couvertes par le permis de recherches, ou par les concessions, seront délimitées à la demande du Titulaire et à
ses frais par le STT.

L'Autorité Concédante s'engage à mettre le STT à la disposition du Titulaire pour tous les travaux topographiques de délimi
tation et de bornage qui paraîtraient nécessaires, suivant les tarifs en vigueur à l'époque considérée

Les coordonnées des sommets seront calculées dans le système adopté par le STT pour la région considérée.

La matérialisation du bornage des sommets sur le terrain ne sera faite que si des contestations survenaient avec des tiers.
Dans ce cas, l'implantation des bornes sera confiée au STT.

Dans le cas des zones situées sur le domaine public maritime, la matérialisation des limites ne sera imposée qu'autant
qu'un tel bornage paraîtrait indispensable, et dans la limite de la possibilité de réalisation d'un balisage en mer.

Sous les réserves énoncées ci-après, les documents fournis par le Titulaire en application de la législation minière et du
présent Cahier des Charges seront considérés comme confidentiels. Ils ne pourront être communiqués à des tiers ou
publiés, sans l'autorisation expresse du Titulaire. Cependant, tous les renseignements relatifs aux puits situés sur les
surfaces abandonnées et notamment tous les diagrammes électriques, diagrammes neutrons, diagrammes soniques, pros-
pections pendagemètres, diagrammes de densité, et tous autres diagrammes et prospections exécutés ou renseignements
recueillis, ne resteront confidentiels que pendant un délai de deux ans à compter de la date de l'abandon.

Toutefois, sont exceptés de la règle précédente :

— les renseignements statistiques globaux, autres que ceux concernant les contrats commerciaux du Titulaire, tant à
l'importation qu'à l'export:

— les documents concernant la géologie générale :
— les documents concernant l'inventaire des ressources hydrauliques.

Ces derniers renseignements pourront être communiqués à des tiers ou publiés par la DME, ou par le Service Hydraulique,
sous la seule réserve que soit indiqué le nom du Titulaire qui les a fournis.

Au cas où le Titulaire procèderait à l'abandon du permis tel que prévu dans le présent Cahier des Charges, il sera tenu de
fournir à l'Autorité Concédante toutes les données de géophysique qu'il aura recueillies. L'Autorité Concédante ne pourra
communiquer ces renseignements à des tiers, ou les publier, sans l'autorisation expresse du Titulaire.

Article 67 - Définition des Forages d'Études, de Prospection et de Développement :

Les termes « forages d'études », « forages de prospection », et « forages de développement », tels qu'ils apparaissent dans

le présent Cahier des Charges, et particulièrement aux Articles 48, 54, 55 et 56 ci-dessus, doivent s'entendre dans le sens

suivant

2) Forages d'études : tous les forages effectués dans un objet de recherche géologique ou géophysique, à main ou méca-
niquement, avec ou sans tubage, généralement en série, mais pouvant aussi bien être isolés ;

b) Forages de prospection : forages mécaniques effectués dans l'objet de découvrir des hydrocarbures liquides ou du gaz ;

c) Forages de développement : tous les forages qui suivent un premier forage de prospection ayant découvert des hydro-
carbures liquides ou des gaz, qui pénètrent les mêmes couches, et qui sont effectués méthodiquement en vue de recher-
ches ultérieures, ou d'exploitation sur une ou plusieurs de ces couches (à l'exclusion toutefois, conformément aux
dispositions de l'Article Quatre, paragraphe 6. de la Convention, des puits non-productifs ou secs, qui seront considérés
comme des forages de prospection)

TITRE VI
PROLONGATION, EXPIRATION, RENONCIATION, DÉCHÉANCE DE LA CONCESSION

Article 68 - Droit préférentiel du Titulaire en Cas de Nouvelles Concessions :

A l'expiration d'une quelconque concession du Titulaire, l'Autorité Concédante s'engage à donner au Titulaire un droit pré-
férentiel pour l'attribution éventuelle d'une nouvelle concession sur la surface considérée aux clauses et conditions qui
pourront être fixées lors d'un commun accord. Ce droit préférentiel comprend l'engagement de la part de l'Autorité
Concédante, de ne pas attribuer une nouvelle concession à un tiers sans avoir préalablement offert au Titulaire de la lui
attribuer, aux mêmes clauses et conditions que celles que l'Autorité Concédante sera prête à consentir audit tiers cet
effet, avant la fin de la cinquième (5ème) année précédant l'expiration de la concession, l'Autorité Concédante décidera
Si elle désire attribuer une nouvelle concession sur la surface considérée, et notifiera sa décision au Titulaire par lettre
recommandée. }

Si une nouvelle concession est attribuée au Titulaire, les dispositions des articles 71, 72, 74, 75 et 76 ci-dessous pourront
cesser d'être applicables en totalité ou partiellement conformément aux conditions qui seront précisées dans la Convention
et le Cahier des Charges afférents à la nouvelle concession

Article 69 - Obligation de Posséder en Propre et de Maintenir en Bon État les Ouvrages Revenant à l'Autorité
Concédants

Le Titulaire sera tenu de posséder en toute propriété et de maintenir en bon état d'entretien les bâtiments, ouvrages,
machines, appareils et engins de toute nature qui doivent faire gratuitement retour à l'Autorité Concédante à la fin de la
concession par application de l'Article 71 du présent Cahier des Charges.

Il pourra à son choix, soit acquérir les terrains, soit les prendre en location, soit les utiliser sous le régime de l'occupation
temporaire.

Les baux ou contrats relatifs à toutes les locations ou occupations de terrain devront comporter une clause réservant expres-
sément à l'Autorité Concédante la faculté de se substituer au Titulaire, soit en cas de renonciation ou de déchéance de la
concession, soit si l'expiration de la concession doit survenir au cours de la durée du contrat.

Il en sera de même pour tous les contrats de fourniture d'énergie ou d'eau, ou de transports spéciaux concernant les
hydrocarbures en vrac.

Un état des lieux et un inventaire des biens visés au présent article seront dressés contradictoirement dans les six (6)
mois qui suivront la notification du refus de la prolongation.

Article 70 - Responsabilité de l'Autorité Concédante Vis-à-Vis des Tiers Après la Reprise de la Concession :

L'Autorité Concédante sera responsable vis-à-vis des tiers des indemnités ou réparations dues pour les dégâts de surface
se manifestant après qu'elle aura repris la concession pour quelque cause que ce soit, sauf recours, pendant un délai de
cinq (5) ans à dater de la reprise, s’il y a lieu, contre le Titulaire, à raison des travaux éxécutés par lui.

Article 71 - Retour à l'Autorité Concédante des Installations du Titulaire en Fin de Concession par Arrivée au Terme :

1. Feront retour à l'Autorité Concédante à la fin de la concession par arrivée au terme, les installations limitativement
énumérées ci-après, à condition qu'elles se trouvent à l'intérieur du périmètre de la concession, et qu'elles soient à cette
époque indispensables à la marche courante de cette concession :

a) les terrains acquis par le Titulaire ;
b) les droits à bail, ou à occupation temporaire que détient le Titulaire ;
c) les puits, sondages, et tous travaux miniers établis à demeure ; les bâtiments industriels correspondants ;

d) les routes et pistes d'accès, les adductions d'eau (y compris les captages et les installations de pompage), les lignes
de transport d'énergie (y compris les postes de transformation, de coupure et de comptage} les moyens de télécommu-
nication appartenant en propre au Titulaire ;

34

e) les bâtiments appartenant en propre au Titulaire, à usage de bureaux ou de magasins ; les habitations destinées au
logement du personnel affecté à l'exploitation ; les droits à bail ou à occupation que le Titulaire peut détenir sur des
bâtiments appartenant à des tiers, et utilisés par lui aux fins ci-dessus ;

f) les embranchements particuliers de voies ferrées desservant les chantiers du Titulaire, ou les raccordant au réseau
d'intérêt général;

g) les machines, les moteurs, les moyens divers de transport (y compris les pipelines de collecte), les installations de
stockage (y compris les installations de stockage sur les champs de production), les installations de préparation des gaz
bruts (dans la mesure où celles-ci sont indispensables pour permettre la manutention et le transport de ces gaz); les
appareils, outils et engins de toute nature ; les bâtiments correspondants. Il est cependant entendu que les installations
entrant dans les catégories limitativement énumérées ci-dessus feront retour à l'Autorité Concédante, si, bien que situées
à l'extérieur du périmètre de la concession, elles sont à cette époque indispensables à la marche courante de cette
concession et de cette concession seulement

2. Si des installations devant faire retour à l'Autorité Concédante, dans les conditions indiquées au présent article, étaient
nécessaires ou utiles, en totalité ou en partie, à l'exploitation d'autres concessions ou permis du Titulaire en cours de validité,
les conditions dans lesquelles ces installations seraient utilisées en commun et dans la proportion des besoins respectifs
du Titulaire et de l'Autorité Concédante, seront arrêtés d'un commun accord avant leur remise à l'Autorité Concédante. En
pareil cas, l'astreinte visée à l'Article 73 ci-dessous n'aura d'effet qu'à partir de la conclusion de cet accord.

Réciproquement, il en sera de même pour les installations du Titulaire ne faisant pas retour à l'Autorité Concédante et dont
l'usage serait indispensable à celle-ci pour la marche courante de l'exploitation de la concession reprise par elle

3. Les installations visées ci-dessus seront remises gratuitement à l'Autorité Concédante dans l'état où elles se trouveront
le jour de l'expiration de la concession, si elles ont été achetées ou aménagées avant la dixième (10ème) année qui précède
le terme de la concession.

Article 72 - Retour à l'Autorité Concédante des Installations Faites Dans les Dix Dernières Années de la Concession :

Les installations visées au Paragraphe 1 de l'Article 71 qui auront pu être aménagées ou achetées par le Titulaire dans les
dix (10) dernières années de la concession pour l'exploitation de cette concession seront remises à l'Autorité Concédante
contre paiement de leur valeur estimée à dires d'experts, compte tenu de l'état où elles se trouveront, et dans les conditions
définies ci-après.

1. Pendant les dix (10) dernières années de la concession, le Titulaire ouvrira pour les travaux de premier établissement
exécutés par lui un « Registre Spécial » où seront portés ceux de ces travaux dont il pourra demander le rachat par l'Autorité
Concédante, en fin de concession et à dires d'experts, en application du premier alinéa du présent Article.

2. Le Titulaire devra, avant le 1er avril de chaque année, soumettre à la DME le projet de tous les travaux de premier éta-
blissement qu'il a l'intention d'effectuer au cours de l'année suivante, et qu'il propose de porter au registre spécial. La DME
aura toutefois la faculté de prolonger au-delà du 1er avril le délai imparti au Titulaire pour la présentation de ce projet de
travaux.

Faute par la DME d'avoir fait connaître sa décision dans un délai de quatre (4) mois, après réception par elle du projet pré-
senté par le Titulaire, l'admission des travaux au registre spécial sera réputée agréé. La DME examinera dans quelle mesure
les travaux projetés constituent bien des travaux de premier établissement, et s'ils présentent de l'intérêt pour l'exploitation
présente ou future

Elle se réserve le droit de ne pas admettre les travaux proposés par le Titulaire, ou d'en réduire le programme, si elle estime
que la proposition du Titulaire dépasse les besoins de l'exploitation de la concession.

Elle notifiera sa décision au Titulaire. Celui-ci sera admis à porter au registre spécial les travaux de premier établissement
tels qu'ils auront étédéfinis par ladite décision.

3. Sile Titulaire exécute des travaux de premier établissement non portés à la décision de la DME mentionnée au Paragraphe
2 du présent Article, ou s’il exécute des travaux plus importants que ceux détinis par ladite decision, il devra remettre
lesdits travaux à l'Autorité Concédante en fin de concession, mais sans pouvoir prétendre à aucune indemnité pour la partie
desdits travaux qui excèderait le programme défini par la DME dans la décision susvisée.

4. Le paiement de l'indemnité fixée à dires d'experts sera dû par l'Autorité Concédante au Titulaire à dater du dernier jour du
deuxième (2ème) mois qui suivra l'expiration de la concession, à peine d'intérêts moratoires calculés au taux légal, et sans
qu'il soit besoin d'une mise en demeure préalable

Article 73 - Pénalités en Cas de Retard dans la Remise des Installations :

Dans les cas prévus aux Articles 71 et 72 ci-dessus, tout retard résultant du fait du Titulaire dans la remise de tout ou partie
des installations revenant à l'Autorité Concédante, ouvrira à cette dernière, le droit d'exiger du Titulaire le paiement d'une
astreinteségale à un centième (1/100e) de la valeur des installations non remises, par mois de retard, et après une mise
en demeure non suivie d'effet dans le délai d'un (1) mois.

Article 74 - Faculté de Rachat des Installations Non Mentionnées à l'Article 71 :

1. En fin de concession, l'Autorité Concédante aura la faculté de racheter pour son compte (ou, le cas échéant, pour le compte
d'un nouveau Titulaire de concession ou de permis de recherche qu'elle désignera) tout ou partie des biens énumérés
ci-après, autres que ceux visés à l'Article 71 ci-dessus, et qui seraient nécessaires pour la poursuite de l'exploitation et
l'évacuation des hydrocarbures extraits :

a) les matières extraites, les approvisionnements, les objets mobiliers et les immeubles appartenant au Titulaire ;

35

b) les installations et l'outillage se rattachant à l'exploitation, à la manutention et au stockage des hydrocarbures bruts
La décision de l'Autorité Concédante précisant les installations visées ci-dessus et sur lesquelles elle entend exercer
la faculté de rachat devra être notifiée par l'Autorité Concédante au Titulaire six (6) mois au moins avant l'expiration de la
concession correspondante. ;

2. Toutefois, ne pourront être rachetés les biens visés au Paragraphe 1 du présent Article lorsqu'ils sont;æn totalité ou en
partie seulement, nécessaires au Titulaire pour lui permettre de poursuivre son exploitation sur l'une de ses concessions
qui ne serait pas arrivée à expiration.

Dans ce cas, l'Autorité Concédante pourra requérir du Titulaire, soit pour son propre compte, soit pour le compte du nouveau
permissionnaire ou concessionnaire désigné par elle, que les installations en cause soient mises à la disposition du nouveau
concessionnaire ou du nouveau permissionnaire, suivant les dispositions prévues au Paragraphe 2 de l'Article 71 ci-dessus.

3. Le prix de rachat sera fixé à dires d'experts.

Ce prix devra être payé au Titulaire dans les deux (2) mois qui suivront l'expiration de la concession, à peine d'intérêts
moratoires calculés au taux légal, et sans qu'il soit besoin d'une mise en demeure préalable.

Article 75 - Exécution des Travaux d'Entretien des Installations Faisant Retour à l'Autorité Concédant:

Jusqu'à l'expiration de la concession, le Titulaire sera tenu d'exécuter « en bon père de famille > les travaux d'entretien de
ses installations pétrolières et des dépendances légales, et, en particulier, les travaux d'entretien des puits existants et de
leurs installations de pompage ou de contrôle.

A dater de la dixième (10ème) année qui précèdera le terme de la concession, le Ministre de l'Économie Nationale pourra,
le Titulaire entendu, prescrire à celui-ri tous travaux d'entretien qui seraient raisonnablement nécessaires pour assurer
la marche courante de l'entreprise, et la conservation des installations faisant retour gratuit à l'Autorité Concédante en
fin de concession.

Le Ministre de l'Économie Nationale, après mise en demeure non suivie d'effet, pourra ordonner l'exécution d'office aux
frais du Titulaire des travaux d'entretien prescrits par lui Æ

Article 76 - Travaux de Préparation de l'Exploitation Future :

. 1. A dater de la cinquième (5ème) année précédant le terme de la concession, le Titulaire sera tenu d'exécuter aux frais, risques
et périls de l'Autorité Concédante, les travaux que celle-ci jugerait nécessaires à la préparation et à l'aménagement de
l'exploitation future

2. A cet effet, le Ministre de l'Économie Nationale lui remettra avant le 1er mai de chaque année le programme des travaux
qu'il sera tenu d'exécuter pour le compte de l'Autorité Concédante dans le cours de l'année suivante

Les programmes seront conçus de manière à ne pas mettre le Titulaire dans l'impossibilité de réaliser, pour chacune des
cinq (5) années de la dernière période, une extraction au moins égale à la moyenne des cinq (5) années de la période quin-
quennale précédente diminuée de dix pour cent (10 %).

3. Les travaux seront exécutés suivant les devis et dispositions approuvés par le Ministre de l'Économie Nationale, le Titulaire
entendu, conformément aux règles de l'art et aux clauses et conditions générales en vigueur, applicables aux travaux de
} l'espèce.

4. En règlement des sommes dues au Titulaire pour les travaux visés au Paragraphe 1 du présent Article, les paiements auront
lieu sur présentation de décomptes mensuels. Les paiements seront effectués dans les deux (2) mois qui suivront l'accep-
tation du décompte, à peine d'intérêts moratoires calculés au taux légal.

5. Si les ouvrages exécutés par le Titulaire en application du présent Article sont productifs, l'Autorité Concédante pourra
prescrire, le Titulaire entendu :

— soit, si la chose est possible, leur fermeture momentanée, partielle ou totale ; toutes mesures conservatoires d'entretien
en bon état étant dues et faites par le Titulaire aux frais de l'Autorité Concédante ;

— soit, leur mise en exploitation, à rendement réduit ou normal.

Dans ce dernier cas, les hydrocarbures provenant de l'exploitation desdits ouvrages appartiendront à l'Autorité Concédante,
sous réserve que celle-ci rembourse au Titulaire en ce qui les concerne les frais d'exploitation.

Article 77 - Renonciation à la Concession :

Si le Titulaire veut exercer son droit à renonciation sur la totalité ou partie seulement de l'une de ses concessions, les droits
respectifs de l'Autorité Concédante et du Titulaire seront réglés suivant la procédure prévue par le décret du 1er janvier 1953,
et notamment par ses Articles 65 et 66, suivant les dispositions spéciales prévues au présent Article.

Contrairement aux dispositions de l'avant-dernier alinéa de l'Article 66 susvisé du décret du 1er janvier 1953, une demande
de renonciation partielle ne pourra pas être refusée. Il est entendu toutefois que les obligations résultant du présent Cahier
des Charges et notamment son Article 15 seront reportées intégralement sur le reste de la concession

|

1. Renonciation avant la vingtième (20ème) année de la concession. Si le Titulaire veut renoncer à la totalité ou à une partie
de l’une de ses concessions dans les vingt (20) premières années à partir de l'institution de celle-ci, l'Autorité Concédante
aura la faculté d'acheter, sous les réserves prévues au Paragraphe 2 de l'Article 71 ci-dessus, à dires d'experts, tout ou
partie du matériel et des installations compris dans la partie ou dans la totalité de la concession objet de la renonciation,
et qui sera à cette époque indispensable à la marche courante de l'exploitation de cette concession ou partie de concession.
Cette faculté s'étendra au matériel et aux installations qui, bien que situés à l'extérieur de cette concession ou partie de
concession, sont indispensables à son exploitation et à cette exploitation seulement.

36 ;

À

Le Titulaire devra joindre à sa demande de renonciation la liste du matériel et des installations susvisées.

L'autorité Concédante fera connaître dans les six (6) mois au Titulaire ce qu'elle entend acheter.

A défaut, elle sera censée renoncer à la faculté d'achat qui lui est donnée ci-dessus.

i, disposer librement du matériel et des installations que l'Autorité Concédante

Le Titulaire pourra, à l'expiration de ce dél
ne voudrait pas acquérir. me ur

S au FArAQTE

2. Renonciation après les vingt (20) premières années de la concession. Lorsque la renonciation est demandée après les vingt
(20) premières années de la concession, les droits respectifs de l'Autorité Concédante et du Titulaire seront réglés confor-
mément aux dispositions des Articles 70, 71 et 73 du présent Cahier des Charges, visant le cas d'expiration normale de la
concession.

Toutefois, par dérogation aux dispositions prévues à l'Article 72 ci-dessus, aucune indemnité ne sera due dans ce cas au
Titulaire pour la reprise des ouvrages exécutés par lui dans les dix (10) années qui ont précédé la renonciation.

Article 78 - Cas de Déchéance :

1. Outre les cas de déchéance prévus par le décret du 1er janvier 1953 dans ses Articles 68 et 69 (deux premiers alinéas) et
86 (premier alinéa), tel que modifié en ce qui concerne la redevance superficiaire par l'Article Trois, Paragraphe 2 (j), de la
Convention, la déchéance de la concession ne pourra être prononcée que si le Titulaire

— ne remplit pas les obligations stipulées à l'Article 18 du présent Cahier des Charges,

— n'effectue pas les travaux visés aux Articles 75 et 76 du présent Cahier des Charges si leurs dispositions devaient
s'appliquer,

— viole les dispositions du 1er paragraphe de l'Article 92 du présent Cahier des Charges,

— contrevient aux dispositions des Articles 15 et 17 du présent Cahier des Charges,

— ne paie pas à l'Autorité Concédante la redevance stipulée à l'Article 23 du présent Cahier des Charges dans les conditions
qui y sont prévues.

2. Si l’un des cas de déchéance survient, le Ministre de l'Économie Nationale notifiera au Titulaire une mise en demeure de
régulariser sa situation dans un délai qui ne pourra être inférieur à six (6) mois. Si le concessionnaire n'a pas régularisé sa
Situation dans le délai imparti, ou s'il n’a pas fourni une justification satisfaisante de sa situation, la déchéance pourra être
prononcée par arrêté du Ministre de l'Économie Nationale sur avis conforme du Conseil de Cabinet. Cet arrêté sera publié
au Journal Officiel de la République Tunisienne ; toutefois, ladite décision ou opinion ne prendra effet que dans le cas où
une sentence arbitrale en vertu de l'Article Treize, Paragraphe 1 de la Convention aura confirmé que ladite déchéance est
justifiée, à l'exception de la déchéance prononcée pour non-paiement de la redevance envisagée ci-dessus.

3. Sous réserve des dispositions du paragraphe 2 ci-dessus, la publication de l'arrêté de déchéance aura pour effet de trans-
férer à l'Autorité Concédante la propriété de la concession. Il sera alors fait application des dispositions prévues au présent
Cahier des Charges, notamment aux Articles 71 et 72 ci-dessus, pour le cas de l'expiration normale de la concession.

Article 79 - Défaut de Demande de Concession Dans le Délai Prescrit Après une Découverte :

Dans le cas où le Titulaire serait requis d'effectuer un transfert de la nature prévue à l'Article 18, Paragraphe 1, ci-dessus,
l'Autorité Concédante se réserve le droit de traiter l'abandon volontaire dont il s’agit comme une déchéance (et ce sans
mise en demeure préalable) de la partie du permis de recherche détenu par le Titulaire, en ce qui concerne la surface choisie
par l'Autorité Concédante et dont le périmètre répondra aux conditions fixées aux Paragraphes 2 et 3 de l'Article 12 ci-dessus.

Dans ce cas, l'Autorité Concédante pourra exiger du Titulaire et sans indemnité la remise gratuite des installations faites
par lui dans le périmètre de la zone ainsi abandonnée volontairement et rentrant dans les catégories énumérées à l'Article
71 ci-dessus.

TITRE VW <
CLAUSES ÉCONOMIQUES

Article 80 - Réserve des Hydrocarbures pour les Besoins de l'Économie Tunisienne :

1. a) L'Autorité Concédante aura le droit d'acheter par priorité une part de la production de pétrole brut extrait des concessions
accordées conformément au présent Cahier des Charges, jusqu'à concurrence de vingt pour cnt (20 %) de cette pro-
duction, pour couvrir les besoins de la-consommation intérieure tunisienne, quel que soit le développement ultérieur
de l'économie du pays. Tout achat en application du présent paragraphe sera effectué auprès de chacune des Compagnies
en proportion de son intérêt indivis dans la production. Le prix pratiqué pour de telles ventes sera le « prix à mi-chemin »
pour chaque baril, étant entendu que le « prix à mi-chemin » signifie un montant egal a la demi-somime des deux éléments
suivants :

— le prix affihé pour ce baril de pétrole brut, et

— le coût dudit baril utilisé dans le calcul de l'impôt sur le revenu de la Compagnie intéressée, compte tenu de toutes
les dépenses déductibles en vertu des dispositions de la Convention,

l'impôt sur les bénéfices dû en raison dudit baril n'étant pas considéré comme un coût-pour la détermination du prix

à mi-chemin.

37:

b) Pour l'exécution des obligations stipulées par le présent Article, le Titulaire sera placé sur un pied d'égalité vis-à-vis
des autres producteurs de substances minérales du second groupe en Tunisie, de manière à n'intervenir à tout moment
que proportionnellement à sa quote-part dans la production globale de la Tunisie

€) Cette obligation de la part du Titulaire de fournir une part de sa production jusqu'à concurrence de vingt pour cent (20 %)
sera indépendante de la redevance visée à l'Article Tois, Paragraphe 1 de la Convention

d) Les dispositions du Paragraphe 4 de l'Article 27 ci-dessus sont applicables en ce qui concerne le stockage du pétrole
brut. Il est entendu, toutefois, que la capacité de stockage à fournir par le Titulaire tant pour le brut correspondant à la
redevance proportionnelle que pour celui vendu à l'Autorité Concédante en application du présent article ne devra pas
excéder trente mille mètres cubes (30.000 m°) en ce qui concerne les installations sur la terre ferme. Quant aux installa-
tions en mer, la capacité de stockage à fournir par le Titulaire tant pour le brut correspondant à la redevance propor-
tionnelle que pour la part de la production que l'Autorité Concédante aura décidé d'acheter en application du présent
article ne devra pas excéder la plus faible des quantités suivantes :

1) trente mille mètres cubes (30.000 m*) ou
2) trente-sept et demi pour cent (37,5 %) de la capacité totale de stockage.

2. La livraison pourra être effectuée sous forme de produits finis au choix du Titulaire. Dans le cas de produits finis obtenus

par raffinage effectué en Tunisie, la livraison sera faite à l'Autorité Concédante à la sortie de la raffinerie

La qualité et les proportions relatives des produits raffinés à livrer seront déterminées en fonction des résultats que donne-
raient les hydrocarbures bruts du Titulaire s'ils étaient traités dans une raffinerie Tunisienne ou, à défaut, dans une raffinerie
du littoral méridional de l'Europe.

Les prix seront déterminés par référence à ceux de produits de même nature qui seraient importés en Tunisie dans des
conditions normales, réduits de dix pour cent (10 %).

L'Autorité Concédante s'engage à donner toutes facilités afin de permettre au Titulaire de créer une raffinerie dont les
produits seront destinés à l'exportation et/ou une usine de liquéfaction de gaz naturels et/ou des usines de pétrochimie
traitant des hydrocarbures ou leurs dérivés.

3. Le Titulaire s'engage à commercialiser les hydrocarbures extraits dans les meilleures conditions économiques possibles.
Si l'Autorité Concédante fait jouer son droit prioritaire d'achat, le Titulaire sera tenu de luï assurer les livraisons corres-
pondant aux conditions contenues dans la notification. Les livraisons ainsi réalisées seront considérées à tous égards, et
notamment en ce qui concerne la procédure de change comme étant des ventes à l'exportation.

Article 81 - Utilisation des Gaz :

1. Siles travaux du Titulaire mettent en évidence la possibilité d'obtenir, à un prix de revient acceptable, une production appré-
ciable d'hydrocarbures gazeux marchands, l'Autorité Concédante et le Titulaire conviennent, dès maintenant, de se concerter
en vue de rechercher tous les débouchés commerciaux susceptibles d'absorber cette production.

a) En premier lieu, dans la limite des droits qu'auraient pu acquérir auparavant d'autres exploitants miniers de substances
minérales du second groupe, et déduction faite de la fraction des gaz utilisés par le Titulaire pour couvrir les besoins de
ses propres chantiers, la production de gaz du Titulaire sera d'abord réservée à l'alimentation des services publics
existants de production et de distribution de gaz ou d'électricité. Parallèlement, le Titulaire, avec l'appui de l'Autorité
Concédante, cherchera à amener les industries existant en Tunisie à substituer le gaz aux autres sources d'énergie
qu'elles utilisaient auparavant.

Dans cette première phase, le prix de cession du gaz, soit aux services publics existants, soit aux industries existantes,
sera établi de telle sorte qu'il laisse au Titulaire une marge bénéficiaire raisonnable.

b) Les possibilités d'absorption des industries et services publics existants ayant été satisfaites, l'Autorité Concédante et
le Titulaire s'efforceront conjointement d'ouvrir de nouveaux débouchés commerciaux pour une production éventuelle
de gaz. En particulier, ils chercheront à favoriser l'extension des services publics de gaz et d'électricité, le développement
de nouvelles centrales thermiques, ou la création d'industries nouvelles utilisant le gaz comme matière première, ou
comme source d'énergie ou de chauffage.

Dans cette seconde phase, les prix de vente du gaz produit par le Titulaire seront établis par le Titulaire après concertation
avec l'Autorité Concédante, de telle manière qu'ils puissent être acceptés par les nouveaux consommateurs éventuels
et sous la seule réserve qu'ils laissent encore au Titulaire une marge bénéficiaire raisonnable et adéquate.

c) L'Autorité Concédante considèrera sur un pied strict d'égalité les différents bénéficiaires de concessions minières du
second groupe qui, à un même instant, seraient en concurrence pour placer leur production de gaz sur le marché tuni-
sien.

2. Le Titulaire pourra à tout moment se libérer des obligations du présent Article comme il est dit au Paragraphe 4 de l'Article
19 ci-dessus.

3. Au cas où des quantités appréciables de gaz seraient produites en association avec de l'huile d'un gisement et ne seraient
pas entièrement utilisées par le Titulaire dans un délai de trente-six (36) mois à compter de la mise en production de ce
gisement et dans l'hypothèse où le Titulaire n'a pas l'engagement pendant cette période de réaliser un projet portant sur
l'utilisation du gaz encore disponible, l'État Tunisien pourra exiger que soit mis à sa disposition gratuitement à la sortie des
séparateurs tout ou partie du gaz disponible
Cette mise à disposition ne devra en aucun cas entraîner aucun frais pour le Titulaire et le gaz ainsi mis à la disposition de
l'Autorité Concédante, devra être exonéré de la redevance proportionnelle dans les mêmes conditions que prévues par l'Ar-
ticle 23, paragraphe 2, ci-dessus.

Le Titulaire sera considéré avoir utilisé ledit gaz «associé», quand
—— ce gaz aura été consommé dans une des opérations du Titulaire,
—— il aura été perdu où ramené au sous-sol,

— il aura été vendu ou fait l'objet d'un contrat de vente.

Article 82 - Prix Affiché des Hydrocarbures Liquides :

« Prix Affiché - (Posted Price) signifie le prix FOB publié par chacune des Compagnies de temps à autre, pour chaque nature.
densité et qualité de pétrole offert à la vente à des acheteurs, généralement pour l'exportation à un point d'exportation donné :
ledit prix sera un prix établi en prenant en considération tous autres prix affichés par des producteurs non-étatiques, pour
des pétroles bruts de nature, densité et qualité comparables provenant du Golfe Persique et de la Méditerranée, en tenant
compte des volumes respectifs de production et des différentiels de fret et d'assurance.

Chacune des Compagnies devra, dès qu'elle commencera à exporter du pétrole de toute concession, publier son prix affiché
pour ledit pétrole. Chacune des Compagnies s'engage à justifier les prix affichés de son pétrole auprès du Directeur de la
DME aussi souvent qu'elle en sera requise par celui-ci. Si cette justification ne satisfait pas ledit Directeur, et après plus
ample discussion du problème, celui-ci sera déféré à l'arbitrage pour qu'une solution lui soit apportée conformément aux
dispositions de l'Article Treize, paragraphe 1 de la Convention

TITRE VIN
DISPOSITIONS DIVERSES

Article 83 - Élection de Domicile :

Chacune des Compagnies est tenue de faire élection de domicile en Tunisie. Faute par elle d'avoir un domicile connu en
Tunisie, les notifications seront valablement faites au siège du Gouvernorat de Tunis.

Article 84 - Hygiène Publique :
Le Titulaire est tenu de se soumettre à toutes les mesures d'hygiène édictées par la législation et la réglementation en
vigueur en Tunisie.

Notamment il devra assujettir ses chantiers à la surveillance permanente des agents et des médecins des Services de la
Santé Publique, et y appliquer toutes les mesures de protection qui lui seraient prescrites contre les épidémies.

Article 85 - Législation du Travail:

Le Titulaire est tenu de se soumettre à toutes les prescriptions de la législation et de la réglementation en vigueur en
Tunisie en ce qui concerne le travail et la prévoyance sociale

Il est tenu de justifier son adhésion à la Caisse Nationale de Sécurité Sociale.

Article 86 - Nationalité du Personnel :

Le personnel sera dans la mesure du possible recruté parmi les ressortissants de la République Tunisienne ; toutefois,
le Titulaire pourra employer des ressortissants de tous autres pays dans la mesure où il ne trouverait pas parmi Îles ressor-
tissants de la République Tunisienne du personnel ayant l'expérience et les qualifications nécessaires.

Article 87 - Formation de Techniciens en Matière de Recherche d’Hydrocarbures :

Le Titulaire s'engage à faciliter, dans la plus large mesure compatible avec la bonne marche de ses travaux, la formation de
personnel technique et de main-d'œuvre spécialisée en matière de recherche d'hydrocarbures tunisiens.

A cette fin, et dans des conditions qui seront fixées d'un commun accord entre le Titulaire et l'Autorité Concédante, le
Titulaire organisera, chaque fois que ses travaux d'exploitation le rendront possible, des cours et stages dans des centres
de formation professionnelle correspondant aux diverses techniques qu'il mettra en œuvre sur ses chantiers.

Article 88 - Admission et Circulation du Personnel Étranger :

Sauf restrictions qui seraient nécessaires du point de vue de la Sécurité du Territoire ou de la Défense Nationale compte
tenu de l'engagement qui fait l'objet de l'Article 87 ci-dessus, et dans le cadre de la réglementation applicable aux tra-
vailleurs étrangers, l'Autorité Concédante facilitera l'admission en Tunisie, et la libre circulation sur le Territoire Tunisien
du personnel et de la main-d'œuvre qualifiée de nationalité étrangère dont pourrait avoir besoin le Titulaire pour la bonne
marche de ses travaux, et qu'il n'aurait pas recrutés dans le cadre des dispositions de l'Article 86 ci-dessus.

Article 89 - Recours aux Offices Publics de Placement :
Le Titulaire sera tenu de s'adresser aux Bureaux de placement et aux autorités locales pour l'embauche de la main-d'œuvre
non spécialisée ou de la main-d'œuvre qualifiée susceptible d'être recrutée en Tunisie

Ilsera tenu d'admettre des candidatures qualifiées présentées par lesdits bureaux, ou lesdites autorités locales, dans la limite
ci-après de l'effectif total embauché par lui dans chaque catégorie ci-dessous :

— ouvriers spécialisés : quarante pour cent (40%)
— manœuvres : soixante pour cent (60 %)

39

Article 90 - Matériel et Entreprises :

Le Titulaire devra utiliser, dans la plus large mesure compatible avec la bonne marche de ses travaux, et pour autant que les
prix, qualités et délais de livraison demeureront comparables

— du matériel, ou des matériaux produits en Tunisie ;
t -— les services d'entreprises ou sous-traitants de nationalité tunisienne

Article 91 - Représentant Agréé du Titulaire :

Dans chaque centre d'opérations important, et au moins dans chaque Gouvernorat intéressé, le Titulaire devra désigner
un représentant de nationalité tunisienne et notifier cette désignation à l'Autorité Concédante

Ce représentant sera habilité à recevoir toute notification qui serait faite au nom de l'Autorité Concédante, par les agents
du Ministre de l'Économie Nationale, ou par les autorités locales, et concernant le centre d'opérations dont il est chargé.
sera habilité à prendre les mesures d'exécution qui seraient de sa compétence, suivant une consigne préalablement
notifiée à l'Autorité Concédante

Article 92 - Défense Nationale et Sécurité du Territoire :

Le Titulaire sera tenu de se soumettre aux mesures générales prises par les autorités civiles ou militaires, et pour des raisons
concernant la Défense Nationale ou la Sécurité du Territoire de la République Tunisienne.

Les mesures susvisées pourront avoir pour effet de suspendre l'application de certaines clauses du présent Cahier des
Charges, et de la Convention.

Néanmoins, les avantages permanents que confèrent au Titulaire le présent Cahier des Charges et la Convention subsis-
teront et ne seront pas modifiés quant au fond

Le Titulaire ne pourra soulever d'autres recours en indemnité à l'occasion des décisions visées ci-dessus, que ceux qui
seront ouverts par la législation en vigueur à toute entreprise tunisienne susceptible d'être frappée par une mesure analogue.

Article 93 - Cas de Force Majeure :

} Le Titulaire n'aura pas contrevenu aux obligations résultant du présent Cahier des Charges, s’il justifie que le manquement
| auxdites obligations est motivé par un cas de force majeure.

| Sont en particulier, mais sans limitation, réputés cas de force majeure, les retards qui résulteraient de l'application de la
législation tunisienne sur les eaux du domaine public. De tels retards n'ouvriront au Titulaire aucun droit d'indemnité. Toute-
fois, ils pourront lui ouvrir droit à prolongation de la validité du permis ou des concessions sur lesquels ils se seraient mani-
festés, égale à la durée des retards.

Article 94 - Dispositions Particulières :

1. Délai de mise en demeure en cas de déchéance :
Le délai de la mise en demeure adressée au Titulaire en application de l'Article 78, Paragraphe 2 ci-dessus, pour régulariser
Sa situation, et qui ne pourra être inférieur à six (6) mois, devra tenir compte du temps raisonnablement nécessaire, eu égard
aux circonstances, pour accomplir les actes prévus.
En cas de recours à l'arbitrage contre la mise en demeure, le Tribunal Arbitral aura tout pouvoir, soit avant dire droit, soit lors
de la décision au fond, pour accorder au Titulaire tels délais qu'il estimera légitimes.

2. Transport à l'exportation :

Pour le transport à l'exportation des minéraux du second groupe et produits dérivés, chacune des Compagnies pourra utiliser
à sa discrétion tous navires pétroliers, péniches, pontons de chargement et de déchargement et autres systèmes de charge-
ment et de déchargement de son choix, qu'ils lui appartiennent ou qu'ils appartiennent à une société affiliée ou à un tiers ;
étant entendu cependant que si la République Tunisienne met à la disposition de ladite Compagnie des navires pétroliers
ou des péniches qui lui appartiennent ou qui appartiennent à une société à participation majoritaire de l'État, qui fonctionnent
sous son contrôle ct et qui soient en état convenable, ladite Compagnie pourra être requise de les utiliser, à condition
qu'une telle utilisation ne soit pas plus onéreuse pour ladite Compagnie que l'utilisation de ses propres navires ou péniches.
ou de ceux de tiers transporteurs maritimes qualifiés, et étant entendu également que si ladite Compagnie a recours à des

| tiers transporteurs maritimes elle devra, à conditions et à prix comparables, donner la préférence à des navires battant
pavillon tunisien.

3. Communication de documents en vue de contrôle :

Le Titulaire aura l'obligation de mettre à la disposition de l'Autorité Concédante tous documents utiles pour la mise en œuvre
du contrôle par l'État, et notamment par les contrôleurs techniques et financiers, des obligations souscrites par le Titulaire
dans le présent Cahier des Charges et dans la Convention.

4. Les dispositions des décrets des 13 décembre 1948 et 1er janvier 1953 qu'il y soit fait spécifiquement ou non référence dans
la Convention ou le Cahier des Charges, ne s’appliqueront pas au Titulaire ou à ses opérations en vertu des présentes,dans la
mesure ou lesdites dispositions seraient contradictoires ou incompatibles avec les dispositions de la Convention ou de ce
Cahier des Charges.

Article 95 - Droits de Timbre et d'Enregistrement :

Le présent Cahier des Charges est exonéré des droits de timbre. ll sera enregistré au droit fixe aux frais du Titulaire.

Article 96 - Impression des Textes :

Le Titulaire devra remettre à l'Autorité Concédante, et quatre (4) mois au plus tard après la publication du texte approuvant
la Convention, cinquante (50) exemplaires imprimés de ladite Convention, du Cahier des Charges et des pièces qui y
sont annexées.

L'Autorité Concédante se réserve le droit de demander au Titulaire de lui fournir des exemplaires supplémentaires.
Il en sera de même pour tous les avenants et actes additionnels qui interviendraient ultérieurement, et se référant à la

présente Convention et au présent Cahier des Charges.
Article 97 - Opérations en Mer :

Pour l'application du présent Cahier des Charges, il sera tenu compte des facteurs techniques et économiques propres aux
opérations pétrolières en mer

Fait à Tunis, le 17 mai 1972

Le Ministre de l'Économie Nationale
Pour l'État Tunisien
Signé : Chédli AYARI

Pour le Titulaire

Amoco Tunisia Total Exploration AGIP S.pA. :
Oil Company Tunisie
Signé : J.T. Campbell Le Président du Conseil Signé : Ugo Colledan

d'Administration
Signé : OI. Schloesing

ANNEXE B
Définition et Carte du Permis

La surface du permis est délimitée par le périmètre d'un seul tenant ci-après décrit et tracé sur la
carte ci-jointe :

1. Description du périmètre
a) A partir du point 1 défini dans le tableau ci-dessous suivant le parallèle dudit point vers l'Est

jusqu'au point À, première intersection de ce parallèle avec la limite du plateau continental

sous juridiction tunisienne autour des îles de Linosa, Lampedusa et Lampione, telle que
définie à l'alinéa (b) ci-après;

Du point A en suivant ladite limite jusqu'au point B, intersection de la ligne brisée définie à

l'alinéa (c) ci-dessous avec ladite limite ; ladite limite étant constituée par des tronçons des

lignes enveloppes ainsi définies :

— autour de l'île de Lampione, par la ligne enveloppe des cercles de 12 milles marins de rayon
et dont les centres se trouvent sur le littoral de cette île et ce, jusqu'à l'intersection de cette
enveloppe avec celle relative à Lampedusa et qui est définie ci-après ;

— autour de l'île de Lampedusa, par les tronçons de la ligne enveloppe des cercles de 13 milles
marins-de rayon et dont les centres se trouvent sur le littoral de cette île, tronçons
compris entre les intersections de cette enveloppe d'une part avec celle de Lampione préci-
sée ci-dessus et d'autre part avec l'enveloppe relative à Linosa et qui est défini ci-après ;

— autour de l'île de Linosa, par les tronçons de la ligne enveloppe des cercles de 13 milles
marins de rayon et dont les centres se trouvent sur le littoral de cette île, tronçons compris
entre d'une part les intersections de cette enveloppe avec celle de Lampedusa précisée
ci-dessus et d'autre part les points A et B visés ci-dessus;

Du point B jusqu'au point F défini à l'alinéa (d) ci-après suivant la limite du plateau continental
sous juridiction tunisienne, représentée, entre lesdits points, par la ligne brisée définie par
les arcs de grand cercle joignant successivement les points C, D, E et G définis au tableau
ci-dessous ;

Du point F, intersection de la ligne brisée définie ci-dessus avec le parallèle passant par le
point 2 défini au tableau ci-dessous, en suivant ledit parallèle vers l'Ouest jusqu'audit point 2 ;
e) Du point 2 suivant la ligne brisée constituée par des arcs de méridiens et de parallèles joignant
successivement et dans l'ordre les points 2 à 23 detinis au tableau ci-dessous, le point 23
coincidant avec le point 1 d'origine visé à l'alinéa (a) ci-dessus.

b

€

d

2. Définition des points

Les points susvisés sont définis par les numéros de repère obtenus par extrapolation de ceux
qui sont indiqués à l'annexe du décret du 1er janvier 1953 sur les mines.

Liste des Points

No. d'ordre Numéro de repère No. d'ordre Numéro de repère
C 604.676 11 520.584
D 618.666 12 516.584
E 654.620 13 516.592
G 676.518 14 512.592
1 476.700 15 512.596
#2 524.536 16 508.596
3 524.544 iFA 508.604
4 532.544 18 504.604
5 532.560 19 504.608
6 528.560 20 490.608
7 528.568 21 490.614
8 524.568 22 476.614
9 524.576 23=1 476.700

10 520.576

42

3. Tracé définitif

Lorsque toute portion du périmètre défini ci-dessus reliant les points À, B, D, E et F aura été tracée
en application de l'accord en date du 20 août 1971 entre le gouvernement de la République
Italienne et le gouvernement de la République Tunisienne par la commission technique tuniso-
italienne, en ce qui concerne la délimitation de leurs juridictions respectives, et en application
de tout accord intervenant entre le gouvernement de la République Tunisienne et tout autre état, en
ce qui concerne la délimitation de leurs juridictions respectives, ledit tracé de la portion en cause
constituera définitivement la limite du permis.

En cas de différence entre la présente description du périmètre et le tracé indiqué dans la carte
ci-jointe, la présente description prévaudra.

43

AVIN 3140 3U1N39
3d NnQ 314v2

I
NISVWN SIN

8 3X3NNv

(000 000 € : 1 3113423

|
|

ANNEXE C

Fixant la Procédure de Change

En application des dispositions de la Convention (et notamment de son Article Sept, paragraphe 8),
les dispositions suivantes régiront les opérations de change relatives aux activités de recherche
et d'exploitation d'hydrocarbures soumises à ladite Convention et seront appliquées par la Banque
Centrale et les Compagnies.

Le terme «Compagnies », tel qu'il est utilisé ci-après, désigne à tout moment les sociétés qui sont,
soit signataires de la Convention, soit bénéficiaires d'une cession d'intérêts indivis effectuée en
application des dispositions de l'Article Huit de la Convention.

Les Compagnies s'engagent à respecter la réglementation des changes tunisienne sous réserve de
ce qui suit :

A. Phase d'exploration et de mise en production

Durant cette phase, chacune des Compagnies est autorisée à payer en devises étrangères, direc-
tement sur ses propres disponibilités se trouvant à l'extérieur de Tunisie, toutes les dépenses
d'exploration et de mise en production sous réserve des dispositions suivantes :

1) Chacune des Compagnies s'engage à payer intégralement en dinars en Tunisie les entrepiisss
résidant à titre permanent en Tunisie.

2) Chacune des Compagnies pourra payer en devises étrangères les entreprises étrangères,
spécialisées dans la recherche ainsi que ses autres entrepreneurs, sous-traitants et fournisseurs,
non-résidents en Tünisie, même dans le cas où elles entretiennent des bases d'opérations en
Tunisie pour les besoins des contrats conclus dans le cadre de la Convention.

Dans le cas où ces entreprises seraient intégralement payées à l'étranger, elles doivent s'engager
à rapatrier en Tunisie les sommes nécessaires à leurs dépenses locales, et la Compagnie
contractante obtiendra un engagement écrit à cet effet de la part desdites entreprises. Aucune
Compagnie ne pourra être tenue responsable de l'inexécution de cet engagement par ces
entreprises.

Chacune des Compagnies transfèrera en Tunisie des devises convertibles pour leur conversion
en dinars afin de faire face à ses dépenses en dinars.

B. Phase d'exploitation, avec ou sans poursuite de l'exploration

1. Pour les exportations d'hydrocarbures, chacune des Compagnies devra rapatrier chaque mois
en Tunisie sur les fonds conservés à l'étranger une somme égale au montant dû à l'État
Tunisien et échu au titre des redevances et de l'impôt sur le revenu, ainsi que les montants
nécessaires à ses dépenses en Tunisie, si cette Compagnie ne possède pas les fonds
nécessaires disponibles en Tunisie au titre des activités couvertes par la Convention. A cet
effet, chaque Compagnie devra après la fin de chaque mois calculer, et devra payer le
90ème jour suivant ledit mois, le montant correspondant à l'impôt sur le revenu qu'elle
estime devoir pour les opérations visées par la Convention pour le mois de référence. Elle
paiera la redevance proportionnelle conformément aux dispositions des Articles 23 à 29 du

45

F

C. Dispositions diverses

1Ë

46

Cahier des Charges. Ces paiements mensuels devront être considérés, en ce qui concerne
l'impôt sur le revenu, comme des avances pour l’année correspondante, étant entendu que
chaque Compagnie réglera en tout état de cause l'impôt sur le revenu afférent au premier
semestre comme prévu par l'Article Quatre, paragraphe 3, de la Convention. Lesdits paiements
mensuels devront être faits tout d'abord en la monnaie tunisienne dont dispose la Compagnie
et le solde par transfert de fonds de la Compagnie disponibles à l'étranger, lesquels seront
convertis en dinars au cours d'achat pour la devise transférée tel”que coté par la Banque
Centrale de Tunisie le jour du transfert.

. Chacune des Compagnies tiendra des états appropriés de ses exportations et des autres

ventes d'hydrocarbures ainsi que des fonds qu'elle détient à l'étranger et résultant de ses
opérations dans le cadre de la Convention, et lesdits états seront fournis à la Banque
Centrale sur sa requête, mais pas plus d'une fois par mois. De même, un état mensuel
indiquant les paiements de dépenses faits à partir de ces fonds détenus à l'étranger sera
préparé par chaque Compagnie, et lesdit états indiqueront également les tranferts de devises
étrangères de la Compagnie en Tunisie. La Banque Centrale pourra demander à chaque
Compagnie de fournir des documents justificatifs des états de ses dépenses en devises
étrangères.

. En contrepartie de la présente dérogation, aucune Compagnie ne pourra, sauf en ce qui

concerne les conversions et transferts envisagés ci-dessous, bénéficier de tous autres modes
d'attribution de devises par la Banque Centrale pour elle-même, son personnel, ses entre-
preneurs et ses sous-traitants, lesquels restent assujettis aux conditions du Paragraphe A
ci-dessus.

. Ilest entendu que chacune des Compagnies reste autorisée à payer directement sur ses propres

disponibilités se trouvant à l'extérieur de la Tunisie et sous réserve des dispositions suivantes,
ses dépenses. de développement, de production, d'exploitation et de continuation de
l'exploration :

— Chaque Compagnie s'engage à payer intégralement en dinars en Tunisie les entreprises
résidant à titre permanent en Tunisie; et

— Chaque Compagnie pourra payer en devises étrangères les entreprises étrangères non
résidentes en Tunisie, spécialisées dans la recherche, le développement, l'exploitation
et la production des hydrocarbures, même dans le cas où elles entretiennent des bases
d'opération en Tunisie pour les besoins des contrats conclus dans le cadre de la Convention.

En ce qui concerne le salaire payé aux personnes de nationalité étrangère de la catégorie de
celles qui sont assujetties au permis de travail en Tunisie (tel que prévu par la législation en
vigueur à la date de la signature de la Convention), qui sont employés par une Compagnie en
Tunisie, une partie raisonnable de ce salaire sera payée en dinarsen Tunisieet le solde, auquel
s'ajouteront les charges sociales qui. sont payables par ces personnes'dans le pays où elles ont
leur domicile, pourra être payé hors de Tunisie en devises.

Pendant la période de leur emploi en Tunisie, lesdites personnes sont autorisées à ouvrir,
avoir et faire fonctionner un ou plusieurs comptes bancaires en dehors de Tunisie, et seront
exonérées.de toute obligation de rapatrier en Tunisie leurs avoirs ou revenus étrangers.

Les personnes de nationalité étrangère employées par des entrepreneurs ou des sous-
traitants d'une Compagnie pour une période n'excédant pas six (6) mois pourront être payées
hors de Tunisie en devises étrangères dans le cas où leurs frais de séjour en Tunisie sont pris
en charge par leur employeur. Après cette période de six (6) mois, elles bénéficieront du même
traitement que celui qui est accordé aux employés de toute Compagnie en vertu des dispositions
précédentes du présent Paragraphe 1.

Tous les employés étrangers de chaque Compagnie et de ses entrepreneurs ou sous-
entrepreneurs qui sont employés en Tunisie seront soumis à l'imposition sur le revenu en
Tunisie.

. Les Compagnies ne pourront recourir à aucune forme de financement provenant des banques

résidentes en Tunisie sauf. pour les cas de découverts de courte durée dus à des retards dans
les opérations de conversion en dinars de devises disponibles en Tunisie.

. Aux fins de l'engagement minimum de travail des Compagnies pour n'importe laquelle des
périodes visées par la Convention et le Cahier des Charges, les coûts et les dépenses en toute
devise autre que le dollar des États-Unis seront considérés comme ayant été convertis en dollars
au taux résultant de la comparaison entre les moyennes arithmétiques respectives des taux
moyens journaliers des cours d'achat et de vente de ladite devise, d'une part, et du dollar,
d'autre part, cotés par la Banque Centrale pour le mois précédant le mois au cours. duquel
les coûts et dépenses ont été encourus.

Les mêmes moyennes arithmétiques seront utilisées aux fins de la comptabilisation en
dinars des recettes et des coûts et dépenses d'une Compagnie libellés en toute monnaie
autre que le dinar.

. Aux fins de la conversion et du transfert des soldes créditeurs en dinars au nom de toute
Compagnie, des réajustements seront effectués, en fonction des situations ou bilan faisant
ressortir les disponibilités en dinars de la Compagnie, tous les six mois comme suit :

Toute Compagnie aura le droit de demander le transfert de la contrevaleur desdits soldes
créditeurs dans la monnaie du pays d'origine de la Compagnie. Si ce transfert n'est pas
effectué dans le mois qui suit la demande ou si la Banque Centrale formule dans le mois
ci-dessus considéré un avis motivé contraire concernant le tranfert de telle ou telle partie
dudit solde semestriel créditeur de la Compagnie, la question pourra être soumise à l'arbitrage
en application de l'Article Treize, paragraphe 1, de la Convention, dont les dispositions sont
applicables à tout différend relatif à la procédure décrite par la présente Annexe.

. Aux fins des dispositions ci-dessus, l'établissement ou la succursale en Tunisie de chaque
Compagnie est autorisé à ouvrir, avoir et faire fonctionner un ou plusieurs comptes bancaires
en dehors de Tunisie.

. (a) Tous les versements qui seraient effectués en dinars par l'Entreprise visée à l'Article Neuf
de la Convention au profit d'une Compagnie seront librement convertibles et tranférables
sans délai par ladite Compagnie.

(b) L'Entreprise sera autorisée à transférer à l'étranger ou à se procurer à l'étranger les
montants en devises étrangères nécessaires à la satisfaction de ses obligations en vertu de
la Convention et de l'Accord d'Opérations visé par la Convention.

7. Les dispositions qui précèdent seront valables pendant toute la durée de la Convention.

47

=

ANNEXE D
Accord d'Opérations

Conclu le 17 mai 1972 entre :

— AMOCO TUNISIA OIL COMPANY, société constituée selon les lois de l'État du Delaware,
États-Unis d'Amérique (ci-après dénommée « AMOCO »),

—: TOTAL EXPLORATION TUNISIE, société anonyme française (ci-après dénommée « TOTAL »), et
— AGIP S.p.A. société par actions italienne (ci-après dénommée «AGIP »).

Dès l'adhésion au présent Accord et à la Convention de l'Entreprise d'État désignée par l'État
Tunisien conformément à l'Article Neuf de la Convention,

Conclu, à la date de ladite adhésion, entre AMOCO, TOTAL, AGIP et ladite Entreprise.

IL:EST CONVENU CE QUI SUIT ENTRE LES PARTIES :

Article |
Définitions

Aux fins du présent Accord, les termes ci-dessous auront la signification définie ci-après :

1.1 «Comité > désigne soit le Comité des Compagnies soit le Comité des Parties tels que définis
à l'Article V ci-après.

1.2 «Compagnies » désigne AMOCO, TOTAL et AGIP, leurs successeurs ou cessionnaires, en tant
que parties au présent Accord, autres que l'Entreprise.

1.3 «Concession » désigne toute concession accordée en application de la Convention.

14 «Convention» désigne la Convention en date du 17 mai 1972 entre l'État Tunisien, AMOCO,
TOTAL et AGIP.

1.5 «Entreprise > signifie l'Entreprise d'État désignée par l'État Tunisien en application de l'Article
Neuf de la Convention.

1.6 «Opérateur » signifie la Partie désignée pour effectuer toutes les opérations en vertu du présent
Accord.

1.7 «Parties » désigne les Compagnies et, aussitôt que le présent Accord aura pris effet à l'égard
de l'Entreprise en vertu des dispositions du paragraphe 2.1 ci-dessous, désigne les Compagnies et
l'Entreprise.

1.8 «Permis > désigne le permis de recherches défini par la Convention.

1.9 «Pétrole >» désigne les substances minérales du second groupe tel que défini à l'Article 2 du
décret du 1er janvier 1953.

1.10 «Pétrole Brut» désigne les hydrocarbures liquides obtenus aux séparateurs-à la pression
atmosphérique et à la température ambiante.

48

111 «Pourcentage de Participation » désigne pour toute Partie la quote-part de ladite Partie dans
les opérations et droits et obligations afférents au Permis et/ou à une ou plusieurs Concessions
auquel ou auxquelles elle est applicable suivant le contexte

1:12 Pour Compte Commun >» qualifie une chose, un puits ou une opération installée, foré ou
entreprise en vertu du présent Accord aux frais de toutes les Parties ayant un Pourcentage de
Participation dans le Permis et/ou la Concession en cause

113 «Pour Compte Séparé» qualifie une chose, un puits ou une opération installée, foré ou
entreprise en vertu du présent Acord aux frais d'une ou plusieurs Parties (mais non de toutes) ayant
un Pourcentage de Participation dans le Permis et/ou la Concession en cause

1.14 «Puits de Développement » désigne tout puits autre qu'un Puits de Prospection

1.15 «Puits de Prospection » désigne

(1) tout puits situé à trois (3) kilomètres ou plus du plus proche puits (que ce dernier soit situé
ou non à l'intérieur des limites de la surface du Permis ou de toute Concession) capable de
produire du Pétrole, où

(ii) tout puits, quelle que soit sa distance de tout autre puits (que ce dernier soit situé ou non à
l'intérieur des limites de la surface du Permis ou de toute Concession) dont l'objectif est une
formation autre que toute formation d'où un puits est capable de produire du Pétr. en quantité
significative si ce dernier puits a été établi comme significatif pour la découvërte commer
cialement exploitable dans la formation dernière nommée

Aux+#ins de la présente définition, la distance entre deux puits sera mesurée eñtre les points ou
ces puits pénètrent la formation productive ou l'objectif. *

1.16 «Semestre » désigne les premiers six mois ou les derniers six mois de l'année du calendrier
grégorien.

1.17 «Société Affiliée » désigne
7 (i) toute société dans les assemblées de laquelle une Partie détient directement ou indirec
tement plus de cinquante pour cent (50 %) des droits de vote; de

{ii} toute société détenant directement ou indirectement plus de cinquante pour cent (50 %)
des droits de vote dans les assemblées d'une Partie; ou

(ii) toute société dans les assemblées de laquelle plus de cinquante pour cent (50 %) des
droits de vote sont détenus directement ou indirectement par une Partie et/ou une Qy plusieurs
société affiliées à une Partie, au sens des alinéas (i) ou (ii) ci-dessus, ensemble ou séparément

Article Il
Dates de Prise d'Effet et Durée

2.1 Le présent Accord prendra effet entre les Compagnies à la date de sa signature par elles. Le
présent Accord prendra effet entre les Compagnies et l'Entreprise dès que les actes stipulés à
l'Article Neuf, paragraphe 1, de la Convention auront été accomplis pour la première fois.

22 Le présent Accord restera en vigueur jusqu'à ce que la Convention, le Permis et toute Concession
aient expiré et que tous les comptes entre les Parties aient été définitivement réglés.

2.3 Le présent Accord peut être amendé par les Compagnies à tout moment, étant entendu, toutefois,
que de tels amendements ne lieront l'Entreprise que s'ils ont été approuvés par l'État Tunisien avant
que l'Entreprise ne soit devenue Partie au présent Accord, ou acceptés par l'Entreprise elle-même une
fois Partie au présent Accord.

49

a
ar

ANNEXE D
Accord d'Opérations

Conclu le 17 mai 1972 entre :

— AMOCO TUNISIA OIL COMPANY, société constituée selon les lois de l'État du Delaware,
États-Unis d'Amérique (ci-après dénommée « AMOCO »),

—' TOTAL EXPLORATION TUNISIE, société anonyme française (ci-après dénommée « TOTAL»), et
— AGIP S.p.A., société par actions italienne (ci-après dénommée «AGIP »).

Dès l'adhésion au présent Accord et à la Convention de l'Entreprise d'État désignée par l'État
Tunisien conformément à l'Article Neuf de la Convention,

Conclu, à la date de ladite adhésion, entre AMOCO, TOTAL, AGIP et ladite Entreprise.

IL-EST CONVENU CE QUI SUIT ENTRE LES PARTIES :

Article 1
Définitions

Aux fins du présent Accord, les termes ci-dessous auront la signification définie ci-après :

d «Comité » désigne soit le Comité des Compagnies soit le Comité des Parties tels que définis
à l'Article V ci-après.

1.2 «Compagnies » désigne AMOCO, TOTAL et AG/P, leurs successeurs ou cessionnaires, en tant
que parties au présent Accord, autres que l'Entreprise.

1.3 «Concession » désigne toute concession accordée en application de la Convention.

1.4 «Convention » désigne la Convention en date du 17 mai 1972 entre l'État Tunisien, AMOCO,
TOTAL et AGIP.

1.5 «Entreprise » signifie l'Entreprise d'État désignée par l'État Tunisien en application de l'Article
Neuf de la Convention.

1.6 «Opérateur » signifie la Partie désignée pour effectuer toutes les opérations en vertu du présent
Accord.

1.7 «Parties » désigne les Compagnies et, aussitôt que le présent Accord aura pris effet à l'égard
de l'Entreprise en vertu des dispositions du paragraphe 2.1 ci-dessous, désigne les Compagnies et
l'Entreprise.

1.8 «Permis » désigne le permis de recherches défini par la Convention.

1.9 «Pétrole » désigne les substances minérales du second groupe tel que défini à l'Article 2 du
décret du 1er janvier 1953.

1.10 «Pétrole Brut» désigne les hydrocarbures liquides obtenus aux séparateurs à la pression
atmosphérique et à la température ambiante.

48

112 - Pour Compte Commun > qualifie une chose, un puits ou une opération installée, foré ou
entreprise en vertu du présent Accord aux frais de toutes les Parties avant un Pourcentage de
Participation dans le Permis et/ou la Concession en cause

113 «Pour Compte Séparé» qualifie une chose, un puits ou une opération installée, foré où
entreprise en vertu du present Acord aux frais d'une ou plusieurs Parties (mais non de toutes) avant
un Pourcentage de Participation dans le Permis et/ou la Concession en cause

114 «Puits de Développement » désigne tout puits autre qu'un Puits de Prospection

1.15 «Puits de Prospection » désigne
(1) tout puits situé à trois (3) kilomètres ou plus du pius proche puits (que ce dernier soit situé
ou non à l'intérieur des limites de la surface du Permis ou de toute Concession) capabie de
produire du Pétroie, où

{ni} tout puits, quelle que soit sa distance de tout autre puits (que ce dernier soit situé ou non à
l'intérieur des limites de la surface du Permis ou de toute Concession) dont l'objectif est une
formation autre que toute formation d'où un puits est capable de produire du Pétrole en quantité
significative si ce dernier puits a été établi comme significatif pour la découverte commer-
ciaiement exploitable dans la formation dernière nommee

Aux+ins de la présente définition. la distance entre deux puits sera mesurée eñtre les points ou
ces puits pénètrent la formation productive ou l'objectif

1.16 «Semestre » désigne les premiers six mois ou les derniers six mois de l'année du calendrier
grégorien
1.17 «Société Affi

(il toute société dans les assemblées de laquelle une Partie détient directement ou indirec
tement plus de cinquante pour cent (50 %) des droits de vote:

e » désigne

ii) toute société détenant directement ou indirectement plus de cinquante pour cent (50 %)
des droits de vote dans les assemblées d'une Partie; ou

(ïi) toute société dans les assemblées de laquelle pius de cinquante pour cent (50 *%) des
droits de vote sont détenus directement ou indirectement par une Partie et/ou une qy plusieurs
société affiliées à une Partie, au sens des alinéas (i) ou (ii) ci-dessus, ensemble ou séparément.

Article 11
Dates de Prise d'Effet et Durée

2.1 Le présent Accord prendra effet entre les Compagnies à la date de sa signature par elles. Le
présent Accord prendra effet entre les Compagnies et l'Entreprise dès que les actes stipulés à
l’Articie Neuf, paragraphe 1, de la Convention auront été accomplis pour la première fois.

2.2 Le présent Accord restera en vigueur jusqu'à ce que la Convention, le Permis et toute Concession
aient expiré et que tous les comptes entre les Parties aient été définitivement réglés

2.3 Le présent Accord peut être amendé par les Compagnies à tout moment, étant entendu, toutefois,
que de tels amendements ne lieront l'Entreprise que s'ils ont été approuvés par l'État Tunisien avant
que l'Entreprise ne soit devenue Partie au présent Accord, ou acceptés par l'Entreprise elle-même une
fois Partie au présent Accord.
Article III
Pourcentages de Participation

31 Le présent Accord gouverne les opérations se rapportant à deux séries d'activités séparées :
l’une pour le compte des Compagnies dans les proportions spécifiées au paragraphe 32 ci-dessous
au titre du Permis et des Concessions dans lesquelles l'Entreprise ne participe pas, et l'autre pour le
compte des Compagnies et de l'Entreprise dans les proportions spécifiées au paragraphe 3.3
ci-dessous au titre des Concessions dans lesquelles l'Entreprise participe. Un seul Accord gouverne les
deux séries d'activités seulement pour la commodité des opérations, et le fait qu'il soit unique n'a pas
pour intention ou effet de donner aux Parties intéressées à une série d'activités un intérêt. droit ou
obligation queiconque au titre de l'autre série d'activités, ni d'empêcher son application séparément
à chacune des séries d'activités

3.2 Les Pourcentages de Participation des Compagnies, sous réserve de transferts effectués en
application de l'Article XI ci-dessous, sont, au titre du Permis et des Concessions dans lesquelles

l'Entreprise ne participe pas, les suivants

AMOCO : trente-trois et un tiers pour cent (33 1/3 %)
TOTAL : trente-trois et un tiers pour cent (33 1/3 %)
AGP : trente-trois et un tiers pour cent (33 1/3 %)

3.3 Les Pourcentages de Participation des Parties, sous réserve de transferts effectués en applica-
tion de l'Article XI ci-dessous, sont, au titre des Concessions dans lesquelles l'Entreprise participe,
en vertu de l'Article Neuf de la Convention. les suivants

AMOCO : vingt-six et deux tiers pour cent (26 2/3 %)
TOTAL : vingt-six et deux tiers pour cent (26 2/3%)
AGIP : vingt-six et deux tiers pour cent (26 2/3%)
Entreprise : vingt pour cent (20%)

3.4 Sous réserve des dispositions du present Accuru, nutatmment celles de l’Arucie VIII ci-dessous,
chaque Partie ;
{i) paiera, en proportion de son Pourcentage de Participation applicable, tous les coûts et dépen-
ses au titre des activités (y compris, sans limitation, reconnaissance, forage, construction,
production et tous autres travaux et opérations connexes) poursuivies en vertu du présent
Accord et supportera dans la même proportion toute toute responsabilité y afférente ;
(ïi) aura la propriété indivise, en proportion de son Pourcentage de Participation applicable, de
tous puits, installations, équipement, matériel et autres biens acquis en vertu du présent
Accord;
{üi) aura le droit de prendre et recevoir, en proportion de son Pourcentage de Participation appli-
cable, tout Pétrole produit et disponible en vertu du présent Accord.

Article IV
Participation de l'Entreprise

4.1 Dès la participation de l'Entreprise dans une Concession, en vertu de l'Article Neuf de la Conven- :
tion, toutes les opérations conduites au titre de ladite Concession seront conduites pour le compte de
toutes les Parties en proportion de leur Pourcentage de Participation indiqué au paragraphe 3.3 ci-
dessus.

4.2 Aussitôt que possible après l'adhésion de l'Entreprise à la Convention et au présent Accord au
titre d'une Concession, l'Opérateur, au nom des Compagnies, facturera à l'Entreprise un montant égal
à vingt pour cent (20 %) de tous les coûts et dépenses encourus par les Compagnies (ou par l'Opérateur
pour leur compte) au titre de ladite Concession depuis la date de dépôt de la demande de ladite Conces-
sion. L'Entreprise paiera ledit montant à l'Opérateur pour le compte des Compagnies, dans les trente
(30) jours qui suivent la réception de ladite facture.

50

22

Article II
Pourcentages de Participation

3.1 Le présent Accord gouverne les opérations se rapportant à deux séries d'activités séparées
l’une pour le compte des Compagnies dans les proportions spécifiées au paragraphe 3.2 ci-dessous
au titre du Permis et des Concessions dans lesquelles l'Entreprise ne participe pas, et l'autre pour le
compte des Compagnies et de l'Entreprise dans les proportions spécifiées au paragraphe 3.3
ci-dessous au titre des Concessions dans lesquelles l'Entreprise participe. Un seul Accord gouverne les
deux séries d'activités seulement pour la commodité des opérations, et le fait qu'il soit unique n'a pas
pour intention ou effet de donner aux Parties intéressées à une série d'activités un intérêt, droit ou
obligation quelconque au titre de l’autre série d'activités, ni d'empêcher son application séparément
à chacune des séries d'activités

3.2 Les Pourcentages de Participation des Compagnies, sous réserve de transferts effectués en
application de l'Article XI ci-dessous, sont, au titre du Permis et des Concessions dans lesquelles
l'Entreprise ne participe pas, les suivants

AMOCO : trente-trois et un tiers pour cent (33 1/3 %)
TOTAL : trente-trois et un tiers pour cent (33 1/3 %)
AGP : trente-trois et un tiers pour cent (33 1/3 %)

3.3 Les Pourcentages de Participation des Parties, sous réserve de transferts effectués en applica-
tion de l'Article XI ci-dessous, sont, au titre des Concessions dans lesquelles l'Entreprise participe,
en vertu de l'Article Neuf de la Convention, les suivants :

AMOCO : vingt-six et deux uers pour cent (26 2/3%)
TOTAL : vingt-six et deux tiers pour cent (26 2/3%)
AGIP : vingt-six et deux tiers pour cent (26 2/3 %)
Entreprise : vingt pour cent (20%)

3.4 Sous réserve des dispositions du presuni Accord, notanumnent celles de l’Arucle VII ci-dessous,
chaque Partie

(i) paiera, en proportion de son Pourcentage de Participation applicable, tous les coûts et dépen-
ses au titre des activités (y compris, sans limitation, reconnaissance, forage, construction,
production et tous autres travaux et opérations connexes) poursuivies en vertu du présent
Accord et supportera dans la même proportion toute toute responsabilité y afférente :

(ii) aura la propriété indivise, en proportion de son Pourcentage de Participation applicable, de
tous puits, installations, équipement, matériel et autres biens acquis en vertu du présent
Accord

{ïïi) aura le droit de prendre et recevoir, en proportion de son Pourcentage de Participation appli-
cable, tout Pétrole produit et disponible en vertu du présent Accord.

Article IV
Participation de l'Entreprise

4.1 Dès la participation de l'Entreprise dans une Concession, en vertu de l'Article Neuf de la Conven- *
tion, toutes les opérations conduites au titre de ladite Concession seront conduites pour le compte de
toutes les Parties en proportion de leur Pourcentage de Participation indiqué au paragraphe 3.3 ci-
dessus.

4.2 Aussitôt que possible après l'adhésion de l'Entreprise à la Convention et au présent Accord au
titre d’une Concession, l'Opérateur, au nom des Compagnies, facturera à l'Entreprise un montant égal
à vingt pour cent (20 %) de tous les coûts et dépenses encourus par les Compagnies (ou par l'Opérateur
pour leur compte) au titre de ladite Concession depuis la date de dépôt de la demande de ladite Conces-
sion. L'Entreprise paiera ledit montant à l'Opérateur pour le compte des Compagnies, dans les trente
(30) jours qui suivent la réception de ladite facture.

50
43 Aussitôt que possible après l'adhésion de l'Entreprise à la Convention et au présent Accord au
titre d'une Concession, l'Opérateur, au nom des Compagnies, facturera également à l'Entreprise, au
titre de l'acquisition d'un intérêt indivis en vertu de l'Article Neuf de la Écnvention, le montant ci-
après

{1 Si cette Concession est la première accordée aux Parties en application de la Convention,
ledit montant sera égal à vingt pour cent (20 %) des coûts et dépenses encourus par les Compa-
gnies (ou par l'Opérateur pour leur compte) au titre de la Convention et du Permis avant la date
de dépôt de la demande de ladite Concession —

{ii Si cette Concession n'est pas la premiere accordée aux Parties en application de la
Convention, ledit montant sera égal à vingt pour cent (20 %) des coûts et dépenses encourus
par les Compagnies (ou par l'Opérateur pour leur compte) au titre de la Convention et du
Permis entre la date du dépôt de la demande de la dernière Concession accordée avant la

: > du dépôt de la demande pour la Concession en cause et la date de dépôt de la demande
de la Concession en cause, à l'exclusion, toutefois, des coûts et dépenses encourus au titre de
toute Concession précédemment accordée

44 Le montant facturé en application des dispositions du paragraphe 4.3 ci-dessus sera établi à
partir des comptabilités tenues en Tunisie par chacune des Compagnies en vertu de l'Article Quatre,
paragraphe 7, de la Convention (sans tenir compte des réductions éventuellement opérées au titre
d'amortissement ou autre déduction fiscale), le total ainsi obtenu en dinars étant converti en
dollars des États-Unis (au taux moyen des cours d'achat et de vente du dollar des États-Unis cotés par
la Banque Centrale de Tunisie le jour du dépôt de la demande de la Concession en cause). La dette
de l'Entreprise envers les Compagnies sera ledit montant en dollars des États-Unis.

4.5 L'Entreprise paiera à l'Opérateur, pour le compte des Compagnies chaque 30 avril, 31 juillet,
31 octobre et 31 janvier suivant le début de la production de la Concession en cause, le plus élevé de

— soit cinq pour cent (5 %) du montant facturé,

ns :

— soit un montant égal au produit de 10 cents des États-Unis (US $ 0,10) par le nombre de
barils de Pétrole Brüt correspondant à vingt pour cent (20 %) de la production totale, en
provenance des Concessions dans lesquelles l'Entreprise participe, enlevée au cours du
trimestre calendaire écoulé,

jusqu'au paiement total du montant facturé

4.6 L'Entreprise paiera, ou fera en sorte que soient payés, les montants dus en vertu du présent
Article IV en dollars des États-Unis librement tranférables

D 1

Article V
Comités d'Opération

5.1 Un comité d'opération, dénommé «Comité des Compagnies», aura la responsabilité de la
direction des opérations en vertu de la Convention au titre du Permis et des Concessions dans
lesquelles l'Entreprise n'a pas de Pourcentage de Participation. Chacune des Compagnies aura le
droit de nommer un représentant comme membre dudit Comité avec un droit de vote, équivalent au
Pourcentage de Participation de ladite Compagnie, sur toute question concernant les opérations au
titre du Permis et desdites Concessions. Sauf disposition contraire du présent Accord, les décisions du
Comité des Compagnies seront prises par le vote affirmatif de membres du Comité représentant
ensemble au moins soixante-cinq pour cent (65 %) des Pourcentages de Participation.

5.2 Un comité d'opération, dénommé « Comité des Parties », aura la responsabilité de la direction des
opérations en vertu de la Convention au titre des Concessions dans lesquelles l'Entreprise a un
Pourcentage de Participation. Chacune des Parties aura le droit de nommer un représentant comme
membre dudit Comité avec un droit de vote, équivalent au Pourcentage de Participation de ladite
Partie, sur toute question concernant les opérations au titre desdites Concessions. Sauf disposition
contraire du présent Accord, les décisions du Comité des Parties seront prises par le vote affirmatif
de membres du Comité représentant ensemble au moins soixante-cinq pour cent (65 %) des
Pourcentages de Participation.

51

1

|

]

5.3 Les décisions du Comité compétent concernant les sujets ci-dessous ne seront prises que par le
vote affirmatif de membres dudit Comité représentant la totalité des Pourcentages de Participation

(i) Une décision de ne pas demander le renouvellement du Permis ou l'extension ou proro-
gation de toute Concession

(ii) Choix de la surface à restituer en vertu de la Convention ;

(ïi) Restitution volontaire du Permis ou de toute Concession ou de toute partie du Permis ou de
toute Concession, sous réserve des dispositions de l'Article XI ci-après

5.4 Chacune des Parties ayant droit à une représentation au sein d'un Comité informera l'Opérateur
et chacune desdites autres Parties de la désignation de son représentant au sein dudit Comité. Un
suppléant de chaque représentant aura le-droit d'être présent à toute réunion du Comite auquel ledit
représentant a été nommé et, en l'absence du représentant, aura le droit de participer aux délibéra-
tions et de voter. Les représentants et leurs suppléants pourront être remplacés à tout moment par la
Partie qui les a nommés par notification de ladite Partie à l'Opérateur et à chacune des autres
Parties ayant droit à une représentation au sein du Comité en cause

5.5 Le représentant de la Compagnie qui est Opérateur en vertu du présent Accord sera le président
du Comité des Compagnies et du Comité des Parties

5.6 Le président convoquera chaque réunion de chaque Comité et fera tenir les procès-verbaux des
délibérations. Les procés-verbaux de chaque réunion seront signés au nom de chacune des Parties
ayant droit à une représentation au sein du Comité en cause

5.7 Une réunion d'un Comité sera convoquée par le président chaque fois qu'il l'estimera nécessaire
ou chaque fois qu'une Partie ayant droit à une représentation au sein du Comité en cause le demande.
Toute réunion sera convoquée par convocation écrite envoyée à chaque représentant, précisant la
date, l'heure et le lieu de la réunion et son ordre du jour, au moins quinze (15) jours avant la réunion en
question. Le Comité ne pourra délibérer sur une question non inscrite à l'ordre de jour de sa réunion
sans le vote unanime de tous les représentants.

5.8 Les réunions d'un Comité seront tenues en tout lieu que le Comité décidera.

5.9. A condition qu'aucun représentant n'y fasse objection, l'Opérateur pourra, sans qu'une
réunion soit tenue à cet effet, obtenir la décision du Comité sur toute question par communication
écrite à tous les représentants et par réponse écrite de chacun des représentants (ou de son
suppléant), indiquant soit son objection à cette procédure soit son vote, dans les quinze (1 5) jours
de la réception de la communication de l'Opérateur

5.10 En cas d'urgence les délais prévus aux paragraphes 5.7 et 5.9 ci-dessus pourront être réduits
dans la mesure rendue nécessaire par les circonstances.

5.11 Toute mesure ou décision prise par un Comité conformément aux dispositions du présent
Accord liera les Parties ayant droit à une représentation au sein dudit Comité.

Article VI

Opérateur
6.1 Les Compagnies désigneront, à la majorité simple de leurs Pourcentages de Participation, chaque
fois que nécessaire, la Compagnie chargée d'agir comme Opérateur pour le compte des Parties. La

même majorité sera requise pour mettre fin au mandat de l'Opérateur. TOTAL est désignée comme
Opérateur initial.

6.2 L'Opérateur, conformément aux directives et sous la supervision du Comité concerné et sous
réserve des dispositions du présent Accord, aura :

— la direction et le contrôle exclusifs de toutes les opérations conduites en vertu de la Convention
et du présent Accord, et

— la garde exclusive de tous les puits, installations, travaux, conduites, équipement et
matériels utilisés dans ou pour lesdites opérations.

52

6.3 L'Opérateur aura le droit à tout moment de démissionner en donnant un préavis écrit d'au moins
quatre-vingt-dix (90) jours à cet effet à chacune des Parties. En cas de démission, l'Operateur ne
sera relevé de ses responsabilités d'Opérateur en vertu du présent Accord qu'à la première des deux
dates ci-après : soit soixante (60) jours après l'expiration de la période indiquée audit préavis, soit à
l'entrée en fonctions du nouvel Opérateur. La démission de l'Opérateur ne relèvera pas la Partie
en cause des responsabilités encourues pendant la durée de son mandat d'Opérateur

6.4 Le mandat de l'Opérateur prendra fin :

(i) sans délai en cas d'insolvabilité ou de dissolution de la Compagnie agissant comme
Opérateur ;

(ii) sans délai en cas de transfert par la Partie agissant comme Opérateur de la totalité de ses
intérêts en vertu du présent Accord;

{ïi) quatre-vingt-dix (90) jours après la décision des Compagnies de mettre fin à ce mandat,
sous réserve de la prise d'effet de la nomination d'un autre Opérateur.

6.5 L'Opérateur exercera ses fonctions conformément à la saine pratique pétrolière et aux
principes de saine gestion économique et conformément aux dispositions de la Convention. Sauf cas
de mauvaise foi ou de faute grave, l'Opérateur ne sera pas tenu responsable de ses actes ou omissions
dans l'exécution de son mandat

6.6 Chacune des Parties aura les droits spécifiés ci-dessous concernant les opérations de la
compétence de tout Comité au sein duquel elle a droit d'être représentée :

(i) libre accès à ses seuls frais et risques à la zone des opérations à tout moment raisonnable avec
le droit de suivre comme observateur toutes opérations en cours et le droit d'inspecter tous les
biens Pour Compte Commun, à condition que lesdits droits ne soient pas exercés d'une
manière qui pourrait gêner les opérations conduites par l'Opérateur en vertu du présent Accord;

{ïi) le droit d'obtenir de l'Opérateur des rapports sur les opérations ; et

(ïi) le droit d'obtenir, à la demande et aux frais de ladite Partie, copie de toute documentation
concernant les opérations ainsi que, dans la mesure des surplus disponibles, des carottes et des
coupes.

6.7 (a) L'Opérateur prendra Pour Compte Commun des Parties les assurances requises par la loi
ou la réglementation tunisienne ainsi que toute autre assurance appropriée selon les directives du
Comité compétent, sous réserve du droit de toute Partie de s’auto-assurer ou de prendre telle
disposition qu'elle préfère pour sa part de ladite autre assurance.

__ (b) L'Opérateur exigera de ses entrepreneurs et sous-traitants qu'ils se conforment à la loi et
à la réglementation tunisiennes concernant les droits et avantages sociaux des travailleurs et qu'ils
prennent les assurances spécifiées par l'Opérateur.

6.8 L'Opérateur fera en sorte qu'aucune hypothèque, nantissement ou autre sûreté ne soit prise sur
aucun bien utilisé dans les opérations conduites en vertu du présent Accord, sauf si le Comité
compétent l'autorise.

Article VII
Programmes de Travaux et Budgets

7.1 Pour chacun des Comités et au titre de chaque année calendaire, l'Opérateur préparera et
soumettra aux Parties représentées au sein dudit Comité un programme de travaux et budget séparé
pour les opérations de la compétence dudit Comité. Chacun de ces programmes et budgets exposera
de façon raisonnablement détaillée les travaux à exécuter et les installations à construire ou acheter
quant à chaque projet, et comprendra une estimation veñtilée des dépenses correspondantes. L'Opé-
rateur préparera les programmes de travaux et budgets de telle façon que puissent être remplies
dans les délais requis les obligations minimum de travaux prévues aux Articles 3 et 5 du Cahier des
Charges annexé à la Convention. Le premier programme de travaux et budget concernera la période
non courue de la première année calendaire et l'année calendaire suivante. Par la suite, ledit
programme et budget sera préparé et soumis aux Parties concernées au moins cent vingt (120) jours
avant le premier jour de l’année qu'il couvre

53
4

7.2 Chacun des Comités se réunira dans les trente (30) jours de la soumission du programme et
budget de sa compétence pour l'examiner, et le cas échéant le réviser ou l’amender, et l'approuver.

7.3 L'approbation d’un programme et budget annuel conformément aux dispositions du paragraphe
7.2 ci-dessus, y compris les amendements et révisions apportés, vaudra autorisation pour l'Opérateur
d'exécuter et d'engager, pour le compte des Parties en cause, les travaux et les dépenses nécessaires
pour la réalisation dudit programme et budget

7.4  L'Opérateur est autorisé à engager des dépenses venant en dépassement d'un budget approuvé,
sur chaque poste budgétaire dans la limite de dix pour cent (10 %) du montant dudit poste, à conditior.
de ne pas excéder l'équivalent de cent mille doliars aes Etats-Unis (US $ 100.000) par poste
budgétaire. Au titre des activités ou opérations non prévues au budget approuvé, l'Opérateur ne
pourra pas engager de dépenses dont le total excédera l'équivalent de cinquante mille dollars des
États-Unis (US $ 50.000) sans obtenir au préalable l'approbation expresse du Comité compérent, étant
entendu que, en cas d'explosion, incendie, tempête ou autre circonstance urgente, de la même ou d'une
autre nature, l'Opérateur pourra prendre telle mesure et engager telles dépenses, Pour Compte Com-
mun des Parties en cause, qui à son avis sont nécessaires pour faire face à la circonstance urgente et
pour sauvegarder les hommes et les biens, quitte pour l'Opérateur à aviser les Parties en cause aussi
rapidement que possible de ladite circonstance et desdites mesures et dépenses

7.5 Chacune des Parties devra avancer, payer ou supporter, conformément aux demandes ou états
émis par l'Opérateur, sa part, en proportion de son Pourcentage de Participation, de toutes
dépenses Pour Compte Commun et dans la proportion appropriée, en application de l'Article VIII
ci-dessous, des dépenses Pour Compte Séparé. Les modalités de ces avances ou paiements sont
précisées à la Procédure Comptable annexée au présent Accord et qui en fait partie intégrante.

7.6 Si le défaut, total ou partiel, de paiement par une Partie de sa part desdites dépenses persiste
au-delà de vingt (20) jours après la date où le paiement est dû, les Compagnies autres que ladite
Partie devront payer leur quote-part du montant demeurant impayé. Les Compagnies ayant ainsi
payé ladite quote-part seront remboursées par l'Opérateur dès réception par celui-ci de fonds
provenant de la Partie défaillante, lesdits remboursements étant augmentés de tout intérêt reçu sur
le montant impayé. Si ledit défaut d'une Partie persiste pendant cent vingt (120) jours à compter
de la date où le paiement est dû, l'Opérateur sera autorisé à refuser de livrer du Pétrole à la Partie
défaillante, pendant la période allant dudit cent vingtième (120e) jour jusqu'à ce que remède ait
été porté au défaut. Pour l'application de l'Article IX ci-après le « Droit » de la Partie défaillante sera
réputé égal à zéro (0) pendant ladite période et, en conséquence, les Parties non défaillantes seront,
en application dudit Article, autorisées à enlever le « Pétrole Brut Refusé » devenant ainsi disponible
Les montants impayés porteront intérêt au taux de dix pour cent (10 %) par an.

7.7 Si le défaut d'une Partie est établi par une sentence arbitrale et qu'il n'est pas porté remède
audit défaut dans les délais prévus par ladite sentence, tous les droits de la Partie en défaut seront
dévolus aux Compagnies autres que la Partie en défaut en proportion de leurs Pourcentages de
Participation respectifs.

Article VIII
Seul Risque

8.1 (a) Au cas où le Comité compétent n'approuverait pas les opérations de forage, d'approfondis-
sement, de complétion, d'obturation en vue d'essais (« plugging back ») ou de remaniement (ci-après
dénommées «forage ») de tout puits proposées par une ou plusieurs Parties ayant droit à une
représentation au sein dudit Comité (cette ou ces Parties étant ci-après dénommées le « Foreur »), le
Foreur peut adresser aux autres Parties intéressées (ces autres Parties ou cette Partie, s'il n‘en
existe qu'une, étant ci-après dénommées le «Non-Foreur») une notification écrite indiquant
l'emplacement du forage, les opérations de forage à mener et l'objectif du forage (profondeur et
formation). L'Opérateur devra notifier à chaque Partie intéressée, dans un délai de trente (30) jours
à compter de la réception de ladite notification, son estimation des frais et dépenses à encourir
pour lesdites opérations de forage, y compris les frais et dépenses requis pour la complétion, l'essai
et l'équipement ou l'abandon dudit puits. Dans un délai de trente (30) jours à compter de la réception
de la notification susvisée, chaque Non-Foreur indiquera au Foreur et à l'Opérateur s'il décide de
participer au forage dudit puits, et chaque Partie qui décidera de participer sera considérée comme
un Foreur. Si le forage proposé consiste dans l’approfondissement ou l'obturation en vue d'essais
(- plugging back >) d'un puits, le Foreur devra, dans un délai de trente (30) jours après le commen-

54
cement de ces opérations, payer aux propriétaires de tout le matériel se trouvant alors dans ledit
puits la valeur de récupération dudit matériel proportionnellement à leurs intérêts respectifs dans
ce matériel. Sous réserve de l'alinéa (e) ci-dessous, le Foreur aura le droit, pendant quatre-vingt-dix
(90) jours après l'expiration de la seconde période de trente (30) jours mentionnée ci-dessus, de faire
commencer le forage. Si le forage n'est pas commencé dans ledit délai, tous les droits résultant de
l'envoi et la réception des notifications ci-dessus seront éteints

(b) Le matériel de forage utilisé dans les opérations décrites aux présentes, ne pourra être
employé dans les opérations Pour Compte Séparé, sauf en cas d'approbation par le Comité
compétent

{c) Si la notification du Foreur concerne des opérationt ‘- forage pour un puits sur lequel un
appareil de forage est à ce moment situé, l'estimation des frais ue l'Opérateur devra être tournie par
télex ou télégramme, dans un délai de vingt-quatre (24) heures à compter de la réception de la notif:
cation du Foreur, et chacune des autres Parties intéressées devra, dans un délai de vingt-quatre (24)
heures à compter de la réception de l'estimation de l'Opérateur, répondre par télex ou télégramme
à la notification du Foreur en indiquant au Foreur et à l'Opérateur s'il décide de participer ou non dans
les opérations de forage, et chaque Partie qui décidera de participer sera considérée comme un
Foreur. Dans ces conditions, à compter de la date de réception de la première notification donnée par
tout Foreur, ce Foreur et toute autre Partie intéressée qui décidera ultérieurement de participer à de
telles opérations de forage devront supporter tous les risques, frais et dépenses relatifs auxdites
opérations Pour Compte Séparé et devront payer tous les tarifs d'attente, frais et dépenses dus à tout
retard dans les opérations causé par l'envoi et la réception des notifications ci-dessus.

(d) Nonobstant ce qui précède, si, de l'avis raisonnablement fondé de l'Opérateur ou d'une
Partie intéressée, il existe un risque substantiel que les opérations proposées puissent compromettre
de manière notable la production présente ou la production potentielle d'un puits producteur de
Pétrole Brut ou de gaz, ou d’un puits susceptible de produire, l'Opérateur ou la Partie intéressée devra
en avertir les autres Parties intéressées en indiquant les raisons motivant son jugement et les
opérations ne devront pas être entreprises Pour Compte Séparé, sauf approbation par le Comité
compétent

(e) Au cas où un puits est proposé pour être foré à partir d'une plate-forme permanente de forage
à installer, l'Opérateur devra également inclure dans son estimation des frais et dépenses adressée
aux autres Parties intéressées son estimation du coût de construction et d'installation de la plate-
forme de forage permanente proposée en ce qui'concerne ledit puits. Dans ce cas le Foreur disposera
de trois cent soixante (360) jours pour faire commencer les opérations de forage.

(f) Si les opérations de forage commencent dans le délai spécifié aux présentes, l'Opérateur
devra conduire lesdites opérations de manière continue, avec diligence, et forer ledit puits à la
profondeur stipulée, en procédant avec bonne foi dans l'intention de découvrir et de produire du
Pétrole. Tous les frais et risques de forage, essai, complétion et équipement, ou obturation et
abandon, dudit puits, et de construction et d'installation d'une plate-forme permanente de forage,
devront être supportés par le Foreur.

8.2 (a) Si les opérations de forage commencent dans le délai spécifié aux présentes, et que du
Pétrole est trouvé et produit par ledit puits, l'Opérateur fera fonctionner ledit puits Pour Compte
Séparé du Foreur et le Foreur devra avancer à l'Opérateur, conformément à la facturation de
l'Opérateur, les coûts et dépenses requis pour le fonctionnement dudit puits, étant entendu,
toutefois, que si ledit puits est un Puits de Prospection tel que défini au paragraphe 1.15 (ii) ci-dessus,
ledit puits sera réputé avoir « trouvé et produit » du Pétrole seulement si ledit Pétrole est trouvé et
produit dans la ou les formations qui étaient l'objectif dudit puits.

{b) Dans le cas d'un Puits de Prospection ou d'un Puits de Développement Pour Compte
Séparé, le Foreur aura seul la totalité de l'intérêt dans ledit puits et dans l'équipement correspondant
Pour Compte Séparé, et aura le droit de recevoir et de prendre comme son propre bien tout le
Pétrole produit et disponible dudit puits (à l'exception de toute redevance due à l'État Tunisien et du
Pétrole utilisé dans les opérations dudit puits) jusqu'à ce que, s'il s’agit d'un Puits de Développement,
le Foreur ait reçu en provenance dudit puits et ait été crédité d'un montant égal à la somme de (i)
quatre cents pour cent (400 %) des frais et dépenses encourus et payés par le Foreur pour les
opérations de forage, y compris la plate-forme de forage (si elle a été construite à l'effet desdites
opérations), la complétion et l'essai dudit puits, et l'équipement dudit puits, y compris l'équipement
de tête du puits, (ii) deux cents pour cent (200 %) du coût de tout l'équipement additionnel nécessaire
pour la mise en production dudit puits, y compris les frais et dépenses encourus et payés par le
Foreur en ce qui concerne le stockage, le transport et les autres installations requis pour la
livraison dudit Pétrole en état commercialisable à ses acheteurs, et (ii) cent pour cent (100 %) des
frais et dépenses encourus et payés par le Foreur pour le fonctionnement dudit puits jusqu'à ce que

55
]

le Foreur soit ainsi remboursé ; sous réserve, toutefois, que si ledit puits est un Puits de Prospection,
le pourcentage figurant au (i) ci-dessus soit mille pour cent (1.000 %), et le pourcentage figurant
au (ii) ci-dessus soit trois cents pour cent (300 %)

(c) Après que le Foreur ait été ainsi remboursé, ledit puits et tout le matériel dans et sur ledit
puits et lesdites plates-formes et installations, s'il en existe, et le Pétrole produit à partir dudit puits,
seront Pour Compte Commun

(d) Nonobstant les dispositions ci-dessus concernant le recouvrement des dépenses d'un
Foreur sur la production d'un puits Pour Compte Séparé,

(i) si un tel puits est un Puits de Prospection qui a rencontré un nouveau réservoir établi comme
tel, et serait capable de produire à partir dudit réservoir, que ce puits soit ou non effectivement
en production, le Foreur aura également le droit de recouvrer le montant défini au paragraphe
8.2 (b) ci-dessus sur vingt-cinq pour cent (25 %) de la production brute journalière de Pétrole de
tout puits Pour Compte Commun complété à l'intérieur du ou des réservoirs découverts par ledit
Puits de Prospection à condition que le point de profondeur maximum dudit puits Pour
Compte Commun soit situé dans un rayon de quatre (4) kilomètres autour de ce Puits de
Prospection, et

(ii) si un tel puits est un puits de Prospection, tel que défini au paragraphe 1.15 (i) ci-dessus, qui
a rencontré un réservoir et serait capable de produire à partir dudit réservoir, que ce puits soit
ou non effectivement en production, le Foreur aura également le droit de recouvrer le montant
défini au paragraphe 8.2 (b) ci-dessus sur vingt-cinq pour cent (25 %) de la production brute
journalière de Pétrole de tout puits Pour Compte Commun complété à l'intérieur du ou des
réservoirs à partir desquels ce Puits de Prospection serait ainsi capable de produire, à condition
que le point de profondeur maximum dudit puits Pour Compte Commun soit situé dans un
rayon d'un et demi(1,5) kilomètres autour de ce Puits de Prospection

(e) Dans les deux cas visés à l'alinéa (d) ci-dessus

— le Foreur supportera tous les frais et dépenses opératoires relatifs auxdits vingt-cinq pour
cent (25 %) de ladite production journalière ;

— dans le cas où l'Entreprise a un droit de vingt pour cent (20 %) sur ladite production dans les
conditions visées à l'alinéa (f)ci-dessous, le pourcentage de vingt-cinq pour cent (25 %) stipulé
à l'alinéa (d) ci-dessus et au présent alinéa sera de vingt pour cent (20 %);

— dans le cas où le reliquat de ladite production serait de soixante-quinze pour cent (75 %),
il sera partagé entre toutes les Parties à ladite Concession au prorata de leurs Pourcentages
de Participation, et dans le cas où le reliquat de ladite production serait de soixante pour
cent (60 %) il sera partagé entre toutes les Compagnies participant à la Concession au prorata
de leurs Pourcentages de Participation respectifs.

(f) Les dispositions du présent paragraphe 8.2 n'auront pas pour effet de modifier les droits
et obligations de l'Entreprise au titre de vingt pour cent (20 %) de la production d'une Concession à
laquelle elle participe dans le cas où l'Entreprise n'aurait pas encore accédé à la Concession en cause
au moment du choix des Parties d'être Foreur ou Non-Foreur.

8.3 Aux fins du remboursement prévu au paragraphe 8.2 ci-dessus, le Foreur sera crédité, pour le
Pétrole produit et disponible à partir d'un puits pendant la période de remboursement, de la « valeur »
dudit Pétrole. Ladite «valeur» :

— dans le cas du Pétrole Brut, sera soixante-dix pour cent (70 %) du prix affiché défini à
l'Article 82 du Cahier des Charges annexé à la Convention, et

— dans le cas des autres hydrocarbures, sera le prix retenu comme assiette de la redevance sur
lesdits hydrocarbures conformément à l'Article 28 ou 29 dudit Cahier des Charges,

applicable au jour de l'exportation ou de la vente dudit Pétrole Brut ou desdits autres hydrocarbures.

8.4 Si un puits Pour Compte Séparé est un puits sec, il devra être obturé et abandonné par l'Opéra-
teur aux seuls coûts, dépenses et risques du Foreur, et le Foreur sera propriétaire de tout l'équipement
et le matériel récupérables situés dans et sur ledit puits.

8.5 Le Non-Foreur aura accès, à ses seuls risques et coûts, à chacun desdits puits forés par le Foreur
pour observer toutes les opérations, et il sera fourni au Non-Foreur, à sa requête, des échantillons
prélevés dans le Forage dudit puits et, à la fin du forage de chacun de ces puits, des copies de tous les
diagrammes des puits. Il aura également droit de prendre connaissance de toutes les autres informa-
tions obtenues lors du forage de ces puits.

56

8.6 Nonobstant les autres dispositions du présent Article VIII, il est entendu et convenu que, sans le
consentement du Comité compétent, aucun puits ne pourra être complété dans un réservoir ou
produire en provenance d'un réservoir à partir duquel un puits situé ailleurs dans la même Concession
produit, à moins que ledit puits soit conforme aux spécifications d'espacement des puits préalablement
adoptées par le Comité compétent.

8.7 (a) Quand un programme de forage Pour Compte Commun a été achevé et que un ou plusieurs
emplacements de forage restent inutilisés et disponibles sur une plate-forme permanente de forage
Pour Compte Commun, un Foreur pourra faire forer un puits Pour Compte Séparé conformément aux
dispositions du présent Article VIII: sous réserve, toutefois, que, en l'absence du consentement du
Comité compétent, le puits Pour Compte Séparé à furer à partir de ladite plate-forme soit un Puits de
Prospection

(b) Le Foreur versera au Non-Foreur un loyer mensuel, à convenir entre les Parties intéressées,
pour l'utilisation de l'intérêt du Non-Foreur dans la plate-forme Pour Compte Commun (l'absence
d'accord ne devant par retarder le forage) jusqu'à la complétion ou le terme de la période de
recouvrement si le puits est productif. Le Foreur devra également rembourser au Non-Foreur ses
coûts de réparation et d'entretien et ses frais de fonctionnement et de toutes primes d'assurances,
relatifs à son Pourcentage de Participation dans la plate-forme. Au cas où il existerait un ou plusieurs
puits Pour Compte Commun et un ou plusieurs puits Pour Compte Séparé sur la plate-forme, lesdits
montants à rembourser seront répartis de manière proportionnelle en fonction du nombre de puits.

(c) Si le puits Pour Compte Séparé s'avère être producteur en quantités commerciales, le loyer
de la plate-forme et lesdits montants remboursés en ce qui concerne ce puits devront être imputés sur
le compte de recouvrement pour ledit puits comme coûts opératoires et le montant total devra être
recouvré à partir de la production dudit puits. Si le puits Pour Compte Séparé s'avère être un puit sec,
te loyer de la plate-forme et les dépenses de réparation, d'entretien et de fonctionnement et les primes
d'assurance payées par le Foreur en ce qui concerne ce puits, ne pourront pas être recouvrés par le
Foreur
8.8 (a) Lorsqu'un puits Pour Compte Séparé a été complété à partir d'une plate-forme de forage
permanente Pour Compte Séparé, et est productif, chaque emplacement de forage inutilisé sur
ladite plate-forme sera disponible pour des opérations Pour Compte Commun ; sous réserve, toutefois,
que les Parties intéressées ayant initialement refusé de participer à la construction et à l'installation
de ladite plate-forme de forage permanente payent à la Partie ou Parties propriétaires de cette
plate-forme le moins élevé des deux montants suivants

— soit le solde non encore recouvré du montant que cette Partie ou ces Parties avaient le droit
de recouvrer au titre de ladite plate-forme en vertu du paragraphe 8.2 (b) ci-dessus,

— soit leurs parts proportionnelles du coût de construction et d'installation de ladite plate-forme,

étant entendu que le montant ainsi payé sera crédité sur le montant que le Foreur a le droit de recouvrer
en vertu du paragraphe 8.2 (b) ci-dessus. Dès le versement des ements ci-dessus mentionnés,
chacune des Parties intéressées ayant initialement refusé de participer à la construction et à l'instal-
lation de cette plate-forme acquerra un intérêt dans la propriété de ladite plate-forme en fonction de
son Pourcentage de Participation. Si le puits Pour Compte Séparé initialement foré à partir de la
plate-forme Pour Compte Séparé s'avère être un puits sec, lesdites Parties intéressées non partici-
pantes pourront acquérir des intérêts dans la propriété de ladite plate-forme par le paiement d'une
part du coût de construction et d'installation de ladite plate-forme proportionnelle à leurs Pourcen-
tages de Participation respectifs, au lieu du solde susvisé.

(b) Toutes les dépenses de réparation, entretien et fonctionnement, attribuables à ladite
plate-forme sur laquelle existent à la fois des puits Pour Compte Séparé et des puits Pour Compte
Commun, seront réparties proportionnellement au nombre de puits. Aucun loyer ne sera facturé à une
Partie quelconque au titre de toute opération Pour Compte Séparé ou Pour Compte Commun conduite
sur ladite plate-forme.

(c) Jusqu'à ce qu'une plate-forme Pour Compte Séparé devienne propriété Pour Compte
Commun, elle ne pourra pas être affectée au forage d'un puits Pour Compte Séparé par une Partie
n'ayant pas participé à la construction et à l'installation de cette plate-forme.

8.9 Nonobstant les autres dispositions du présent Article VIII, aucune opération Pour Compte
Séparé ne pourra être conduite aux termes des présentes s'il existe un risque substantiel que
l'opération proposée puisse compromettre de manière notable la production existante ou la production
potentielle d'un puits productif ou d'un puits capable de produire, ni aucune opération Pour Compte
Séparé ne pourrait être commencée si elle pouvait affecter de manière préjudiciable notable, d'un

57
point de vue opérationnel ou économique ou autre, toute activité Pour Compte Commun en cours ou
prévue aux termes du présent Accord, étant entendu que les opérations Pour Compte Commun devront
avoir la priorité sur tous programmes Pour Compte Séparé, et que les opérations Pour Compte Séparé
dans lesquelles les Parties intéressés ont ensemble le Pourcentage de Participation le plus élevé
auront la priorité

Article IX
Disposition du Pétrole

A) Pétrole Brut

9.1 Sous réserve des dispositions de l'Article VIII ci-dessus et du présent Article IX, chacune des
Parties recevra et prendra en nature sa part, sur la base de son Pourcentage de Participation, du
Pétrole Brut produit et disponible en vertu du présent Accord, et en disposera séparément.

9.2 Au plus tard six (6) mois avant le début de chaque année calendaire, l'Opérateur notifiera à
chacune des Parties ayant un Pourcentage de Participation dans une Concession donnée l'estimation
faite par l'Opérateur du taux efficient de production maximum (la quantité de Pétrole Brut, exprimée
en barils par jour, qui peut être produite et mise à la disposition des Parties conformément à la
saine pratique pétrolière) à partir de ladite Concession pendant chacun des Semestres de ladite
année calendaire (ci-après dénommée l' «Estimation»). La première desdites Estimations sera
notifiée avant le commencement de la production et concerner la fin de l'année calendaire pendant
laquelle commence la production

9.3 Dansles trente (30) jours de la notification de l'Estimation, chacune des Parties à la Concession
notifiera à l'Opérateur et aux autres Parties intéressées la quantité de Pétrole Brut qu'elle s'engage à
prendre et enlever pendant chacun des deux Semestres de ladite année (ci-après dénommée sa
« Nomination >). Sous réserve des dispositions du paragraphe 9.8 ci-dessous, la Nomination d'une
Partie ne pourra pas excéder son Pourcentage de Participation de l'Estimation

9.4 Au plus tard soixante (60) jours avant le début de chaque Semestre, l'Opérateur notifiera à
chacune des Parties à ladite Concession son estimation révisée du taux efficient de production
maximum à partir de ladite Concession pour | Semestre (ci-après dénommé |’ «Estimation
Révisée »). L'Opérateur donnera en même temps à titre indicatif son estimation du taux efficient de
production maximum pour le Semestre suivant le Semestre couvert par l'Estimation Révisée.

9.5 Dans les quinze (15) jours de la notification de l'Estimation Révisée, chacune des Parties à
ladite Concession :

{i) pourra augmenter sa Nomination jusqu'à égaler son Pourcentage de Participation de
l'Estimation Révisée,

(ii) mais ne pourra pas réduire sa Nomination, sauf si sa Nomination excède son Pourcentage
de Participation de l'Estimation Révisée, auquel cas elle devra réduire sa Nomination d'un
montant égal audit excédent.

Les Nominations ainsi révisées seront ci-après dénommées « Nominations Révisées ».

9.6 L.Opérateur notifiera sans délai à chacune des Parties intéressées lesdites Nominations
Révisées. L'excédent éventuel de l'Estimation Révisée sur le total des Nominations Révisées sera
ci-après dénommé «Pétrole Brut Refusé» pour ledit Semestre.

9.7 Chacune des Parties intéressées aura le droit de prendre en nature et de disposer de la part
de l'Estimation Révisée égale à la somme de sa Nomination Révisée et de tout complément auquel
ladite Partie a droit en vertu du paragraphe 9.8 ci-dessous. Ladite somme est ci-après dénommée le
«Droit» de ladite Partie.

9.8 Si au terme d'un Semestre donné et au titre d'une Concession donnée, la somme de tous les
«Droits » (ajustés, le cas échéant, en vertu du paragraphe 9.12 ci-dessous) d'une Partie à ladite
Concession, pour la période allant du commencement de la production de ladite Concession jusqu'au
terme dudit Semestre, est inférieure à la quantité égale au Pourcentage de Participation de ladite
Partie appliquée à la somme de tous les Droits de toutes les Parties pour la même période au titre de

58

la même Concession (cette différence étant ci-après dénommée le « Déficit »), ladite Partie (ci-après
dénommée la «Partie Déficitaire ») aura le droit de rattraper son Déficit sur tout Pétrole Brut Refusé
qui deviendrait ultérieurement disponible au titre de ladite Concession. Si, en ce qui concerne une
Concession, il existe plus d'une Partie Déficitaire souhaitant rattraper son Déficit pendant le même
Semestre, la quantité de Pétrole Brut Refusé disponible pour rattraper les Déficits en vertu des
dispositions qui précèdent sera partagée entre lesdites Parties Déficitaires en proportion de leurs
Déficits respectifs

9.9 L'Opérateur tiendra des états des Déficits et rattrapages. Toute Partie Déficiatire souhaitant
rattraper son Déficit notifiera à l'Opérateur à cet effet, en spécifiant les quantités de Pétrole Brut
qu'elle souhaite rattraper, au plus tard sept (7) mois avant le début de toute année calendaire. Au plus
tard trente (30) jours avant le début de chaque Semestre, l'Opérateur notifiera auxdites Parties Défici
taires la quantité de Pétrole Brut Refusé à laquelle chacune d'entre elles aura droit pendant ledit
Semestre

9.10 L'Opérateur s'efforcera de produire à partir des puits appartenant aux Parties intéressées à une
Concession au cours de chaque Semestre une quantité de Pétrole Brut égale à la somme des Droits
de toutes lesdites Parties

9.11 Chacune des Parties intéressées aura le droit et l'obligation de recevoir et prendre son Droit
aussi régulièrement que possible au cours du Semestre en cause selon les programmes établis par
l'Opérateur. Si au cours de tout Semestre une Partie ne prend pas son Droit aussi régulièrement que
possible selon le programme, l'Opérateur pourra néanmoins permettre à ladite Partie de prendre
livraison de son Droit pour autant que les autres Parties intéressées ne soient pas de ce fait empêchées
de prendre livraison régulièrement de leurs Droits et que les opérations de production puissent être
menées conformément à la saine pratique pétrolière internationale. Tout coût supplémentaire encouru
du fait d'enlèvement non régulier sera supporté par la Partie responsable

9.12 Les Droits des Parties intéressées dans toute Concession pourront être ajustés pendant tout
Semestre conformément aux dispositions ci-après :

(i) Au cas où il apparaîtrait à tout moment que l'Estimation Révisée de l'Opérateur est
inférieure au taux efficace de production maximum réel de ladite Concession, les Droits des
Parties intéressées pourront être augmentés suivant le principe énoncé au paragraphe 9.5 (i)
ci-dessus ;

(ii) Au cas où il apparaîtrait à tout moment que l'Estimation Révisée de l'Opérateur excède le
taux efficace de production maximum réel de ladite Concession, les Droits des Parties
intéressées seront, si besoin est, réduits suivant le principe énoncé au paragraphe 9.5 (ii)
ci-dessus, étant entendu que les réductions portent en premier lieu sur le Pétrole Brut Refusé
inclus dans lesdits Droits.

Les Droits ainsi ajustés sont dénommés « Droits Ajustés ».

9.13 Au cas où, pour tout Semestre donné et au titre de toute Concession, le total des Droits
(ou des Droits Ajustés, selon le cas) de toutes les Parties intéressées est inférieur au taux efficace
de production maximum réel de ladite Concession, toute Partie souhaitant augmenter son Droit
(ou son Droit Ajusté) pourra l’augmenter, étant entendu, toutefois, que :

{i) ladite augmentation ne portera pas préjudice aux droits des autres Parties à ladite Conces-
sion en vertu du présent Article IX;

{ii} son Droit (ou Droit Ajusté) ainsi augmenté (à l'exclusion, toutefois, de la quantité de Pétrole
Brut Refusé à laquelle ladite Partie a droit en vertu du paragraphe 9.8 ci-dessus) ne pourra pas
excéder son Pourcentage de Participation de ladite production maximum au taux efficient ;

{üi) ladite augmentation ne devra ni créer des difficultés opérationnelles ni exiger des
investissements supplémentaires ;

(iv) tout coût supplémentaire dû à une telle augmentation sera supporté seulement par
ladite Partie.

9.14 Tout Pétrole Brut non produit à partir d'une Concession restera, sous réserve des dispositions
du présent Article IX, dans le gisement au profit de toutes les Parties intéressées à ladite Concession.

9.15 Au cas où du Pétrole Brut de différentes qualités serait produit à partir d'une même Concession

sans être mélangé, les dispositions du présent Article IX seront applicables séparément en ce qui
concerne chacune desdites qualités de Pétrole Brut.

59
B) Gaz Naturel

9.16 Sous réserve du droit de l'Opérateur d'utiliser du gaz naturel pour les opérations en vertu du
présent Accord, chacune des Parties intéressées sera propriétaire de tout gaz naturel produit à partir
des puits Pour Compte Commun, en proportion de son Pourcentage de Participation, et à partir des
puits Pour Compte Séparé, en proportion de son intérêt dans lesdits puits

Article X
Informations et Rapports

Tous les rapports, informations, cartes, diagrammes et autres données obtenus ou reçus par toute
Partie intéressée et concernant le Permis ou toute Concession ou la zone d'opérations seront
traités comme confidentiels par ladite Partie et ne seront divulgués en aucune façon, sauf aux
autres Parties intéressées audit Permis ou à ladite Concession ou à une Société Affiliée, sans
l'accord écrit desdites Parties; étant entendu, toutefois, que l'Opérateur préparera et fournira à
l'État Tunisien ou à son représentant les rapports et informations qui doivent lui être fournis en
vertu de la Convention par les Parties.

Article XI
Transferts de Pourcentage de Participation

11.1 Tout cessionnaire d'intérêts indivis en vertu d'un transfert effectué conformément à
l'Article Huit ou à l'Article Neuf de la Convention bénéficiera nécessairement d'un transfert du ou des
Pourcentages de Participation applicables en vertu du présent Accord, et aucun transfert d'un
Pourcentage de Participation ne pourra être opéré qui ne soit concomitant avec un transfert d'intérêt
indivis de pourcentage égal effectué conformément aux dispositions desdits Articles Huit ou Neuf de
la Convention

11.2 Toutcessionnaire d'un Pourcentage de Participation deviendra Partie au présent Accord, et aura
les droits et obligations applicables en vertu du présent Accord dans la mesure dudit Pourcentage de
Participation.

11.3 Aussi longtemps que les Compagnies parties au présent Accord sont plus de deux :

(a) Chacune des Compagnies s'engage, au cas où l'une d’entre elles souhaiterait se retirer
de la Convention et du Permis et/ou de toute Concession, dans le cas envisagé par l'Article Huit,
paragraphe 3 (e), de la Convention, à accepter de la Compagnie qui se retire une part égale de
l'intérêt indivis de ladite Compagnie dans le Permis et/ou toute Concession, selon le cas, si cette
acceptation est nécessaire pour permettre le retrait de la Compagnie souhaitant se retirer.

{b) Aux fins des dispositions du présent paragraphe 11.3, une Compagnie qui souhaite se retirer
notifiera à chacune des autres Parties, cent vingt (120) jours au moins avant la date de son retrait, sa
décision de se retirer à ladite date. Les autres Compagnies décideront d'un commun accord, pendant
la période dudit préavis, la répartition qu'elles souhaitent donner à l'intérêt indivis de la Compagnie
qui se retire au bénéfice de l'une, l’autre ou plusieurs d'entre elles et/ou de toute tierce personne et,
le cas échéant, demanderont à l'Autorité Concédante l'autorisation requise à l'effet du ou des
transferts conformes à cette répartition.

(c) Au cas où aucune des répartitions souhaitées par lesdites autres Compagnies ne pourraient
être réalisées conformément à leurs décisions, étant entendu que la Compagnie souhaitant se
retirer ne pourra s'opposer à ces décisions, l'engagement pris en vertu de l'alinéa (a) ci-dessus
prendra effet, et le transfert de l'intérêt de la Compagnie qui se retire sera effectué au profit des
autres Compagnies, comme il est dit audit alinéa, à l'expiration de la période de préavis.

(d) Au cas où une ou plusieurs des Compagnies préfère se retirer plutôt que d'accepter un
transfert en application des alinéas (a) et (c) ci-dessus, et le notifie aux autres Compagnies
soixante (60) jours au moins avant la date du retrait notifié en vertu de l'alinéa (b) ci-dessus, toutes
les Parties ensemble restitueront le Permis et toutes les Concessions avec effet de la date du retrait
ainsi notifié, à moins que, pendant la période de préavis, les intérêts des Compagnies souhaitant
se retirer aient été transférés, en vertu des dispositions de l'Article Huit de la Convention, à une ou
plusieurs des Compagnies ne désirant pas se retirer et/ou à une ou plusieurs tierces personnes.

60
114 (a) S'il n'y a que deux Compagnies parties au présent Accord, au cas où l’une d'entre elles
souhaite se retirer et le notifie à l'autre ou aux autres Parties, cent vingt (120) jours au moins avant
la date du retrait, toutes les Parties ensemble restitueront le Permis et toutes les Concessions avec
effet de la date du retrait ainsi notifié, à moins que, pendant la période de préavis, l'intérêt de la
Compagnie souhaitant se retirer soit transféré, en vertu des dispositions de l'Article Huit de la
Convention, à l’autre Compagnie et/ou à une ou plusieurs tierces personnes

{b) Si une seule Compagnie demeure Partie au présent Accord et que l'Entreprise est aussi
Partie, au cas où ladite Compagnie souhaite se retirer et le notifie à l'Entreprise, au moins cent vingt
(120) jours avant la date du retrait, ladite Compagnie et l'Entreprise ensemble restitueront le Permis
et toutes les Concessions, à moins que, pendant la période de préavis, l'intérêt de ladite Compagnie
soit transféré, en vertu des dispositions de l'Article Huit de la Convention, à une ou plusieurs
personnes

11.5 Tout transfert d'intérêts par une Compagnie, effectué en application des paragraphes 11.3 et
11.4 ci-dessus, sera effectué sans aucune contrepartie de la part des cessionnaires. Les notifications
visées aux paragraphe 11.3 et 11.4 ci-dessus pourront être données sous une condition suspensive
définie par ladite notification et concernant le résultat d'une opération donnée

11.6 Aucune disposition du présent Article XI ne limitera le droit d'une Compagnie qui souhaite se
retirer de le faire conformément aux dispositions de l'Article Onze, paragraphe 3, de la Convention,
sans invoquer le bénéfice de l'engagement stipulé aux paragraphes 11.3 (a) et (c) ci-dessus.

Article XII
Responsabilité des Parties

Les droits, obligations et engagements des Parties, en vertu du présent Accord, seront propres à
chaque Partie, et non pas conjoints, et chacune des Parties sera responsable seulement en ce qui
concerne ses propres obligations telles qu'elles sont spécifiées au présent Accord. Le présent
Accord n'a pas pour objet ou intention de créer une société, association minière ou toute autre
association, et ni cet Accord, ni les obligations qui en découlent, ne pourront être considérés
comme créant de telles relations. Les Parties choisissent que le sous-chapitre K de l'Internal
Revenue Code de 1954 des États-Unis d'Amérique, tel que modifié, ne s'applique pas à elles. Aucune
disposition du présent Article XII ne pourra constituer, ou être considérée comme constituant, une
soumission de TOTAL, d'AGIP ou de l'Entreprise ou leurs successeurs ou cessionnaires à la
juridiction fiscale des États-Unis d'Amérique.

Article XIII
Force Majeure

Aux fins du présent Article XIII, la force majeure désigne tout évènement imprévisible et tout
évènement résultant de circonstances exceptionnelles ou imprévisibles qui ne sont pas sous le
contrôle de la Partie qui subit cet évènement. Force majeure inclut, sans limitation, les actes,
omissions ou directives de tout gouvernement ou autorité gouvernementale (mais en ce qui
concerne les actes, omissions ou directives du gouvernement ou autorités tunisiens à l'égard de
l'Entreprise, seulement s'ils affectent de la même manière les Compagnies). Les obligations de
chacune des Parties, autres que les obligations d'effectuer des paiements tels que prévus dans le
présent Accord, seront suspendues aussi longtemps que ladite Partie sera empêchée d'accomplir ces
obligations ou retardée dans leur accomplissement, en tout ou en partie, par la force majeure, mais
non pour une période plus longue, et il sera remédié à ladite cause aussitôt que possible, avec toute la
diligence raisonnable ; étant entendu, toutefois, que le règlement des grèves ou lock-outs sera entiè-
rement à la discrétion de la Partie éprouvant cette difficulté, et que l'obligation de remédier à toute
force majeure avec diligence n'implique pas le règlement des grèves ou lock-outs si cela ne paraît pas
désirable à la Partie qui éprouve cette difficulté. Dans le cas où la force majeure entraîne la suspension
des obligations de l’une des Parties tel que prévu ci-dessus, ladite Partie notifiera cette suspension aux
autres Parties dès que raisonnablement possible, en précisant la date et l'étendue de ladite
suspension, totale ou partielle, et la nature de la force majeure, et ladite Partie notifiera également
aux autres Parties la reprise de l'exécution.

61
Article XIV
Arbitrage

141 Tout différend survenant entre les Parties au sujet de l'interprétation ou de l'exécution du
présent Accord ou d'une partie de celui-ci qui ne pourrait être réglé par accord mutuel, sera soumis
à arbitrage conformément à la Convention sur le Règlement des Conflits d'Investissements Entre
États et Nationaux d'Autres États. Le lieu de l'arbitrage sera Genève, Suisse, sauf décision par les
parties au différend désignant un autre lieu

14.2 (a) Au cas où ledit Centre international de Règlement des Conflits d'investissements refuserait
d'arbitrer un tel différend, ledit différend devra être soumis à l'arbitrage à Genève, Suisse, de trois
arbitres, chacune des parties au différend devant désigner un arbitre et le troisième arbitre devant être
désigné par les deux arbitres ainsi préalablement désignés. La ou les Parties constituant une partie au
conflit devront prendre l'initiative de cet arbitrage en adressant à la Partie ou aux Parties constituant la
partie adverse une notification écrite indiquant le nom et l'adresse de l'arbitre choisi par cette ou ces
Parties et le ou les différends à arbitrer. La ou les Parties constituant la partie adverse devront, dans
un délai de vingt (20) jours après la réception de ladite notification, notifier par écrit à la ou aux
Parties ayant pris l'initiative de l'arbitrage, le nom et l'adresse de l'arbitre choisi par cette ou ces
Parties. Au cas où la partie adverse manquerait, dans ledit délai de vingt (20) jours, à notifier, à la
Partie ou aux Parties ayant pris l'initiative de l'arbitrage, le nom et l'adresse du second arbitre, cet
arbitre devra être désigné, à la demande de la Partie ayant pris l'initiative de l'arbitrage, par le
Tribunal de Première Instance du Canton de Genève.

(b) Les deux arbitres ainsi nommés devront, dans un délai de quinze (15) jours à compter de la
date de la désignation du second arbitre, choisir le troisième arbitre. Au cas où les deux arbitres
n'arriveraient pas à se mettre d'accord, ni à désigner le troisième arbitre dans ledit délai de
quinze (15) jours, ce troisième arbitre sera nommé par le Tribunal de Première Instance du Canton de
Genève, à la demande de l'un ou de l'autre des de'x arbitres

(c) La procédure applicable dans tout arbitrage effectué conformément au présent
paragraphe 14.2 sera la procédure du Canton de Geneve, Suisse, saut dans la mesure où cette procé-
dure entraînerait l'application d'une loi ou de principes différents de ceux qui sont spécifiés au
présent Accord.

14.3 La sentence rendue par la majorité des arbitres sera définitive et liera les parties au différend.
La sentence sera exécutoire dans toute juridiction.

Article XV
Impôts et Redevance

15.1 L'Opérateur acquittera, pour le compte des Parties concernées, toutes les taxes, impôts et
droits, spécifiés à l'Article Trois, paragraphe 2, de la Convention, encourus pour les opérations Pour
Compte Commun ou Pour Compte Séparé.

15.2 Chacune des Parties acquittera l'impôt sur le revenu dû par elle, en vertu de l'Article Trois,
Paragraphe 3, de la Convention, et la redevance due par elle, en vertu du paragraphe 1 dudit
Article Trois, ainsi que la taxe de formalités douanières due sur les exportations de Pétrole enlevé
ou vendu par elle. Au cas où une Partie n'effectuerait pas les paiements prévus au présent
paragraphe 15.2 au moment dû, elle devra sauvegarder et indemniser les autres Parties pour toute
perte, responsabilité ou dommages qui pourraient en résulter pour elles.

Article XVI
Notifications

Les notifications et autres communications, requises ou permises aux termes des présentes, devront
être considérées comme régulièrement effectuées du fait de leur remise à un dirigeant ou au repré-

62

sentant d'une Partie à son bureau, dans les villes indiquées ci-dessous, ou du fait de leur réception par
lettre, télégramme ou télex, dûment affranchie ou payés, et adressés respectivement comme suit :

Amoco Tunisia Oil Company

Vice President Operations, Asia-Africa

500 North Michigan Avenue

Chicago, lilinois 60611, U.S.A

Adresse télégraphique : « AMOCOINOIL-CHICAGO »
Numéro de télex : 25210

avec copie à : Amoco Tunisia Oil Company
c/o Me. Salaheddine Caïd Essebsi
25, avenue Habib Bourguiba
Tunis, Tunisie

Total Exploration Tunisie
5, rue Michel-Ange
Paris 16e, France

avec copie à : Total Exploration Tunisie
2, rue d'Artois
Tunis, Tunisie

Agip S.p.A.
Direzione Mineraria
Caselle Postale 4174
20100 Milano, ltalie
Adresse télégraphique : « MINERAGIP-MILANO
Numéro de télex : ENI 31246 (pour MINERAGIP)
avec copie à : Agip S.p.A.
12, avenue Habib Thameur
Tunis, Tunisie

Chaque Partie aura le droit de changer les adresses où les notifications devront lui être remises ou
envoyées, en le notifiant à chacune des autres-Parties par écrit, cinq (5) jours au moins avant la date
d'effet de ce changement.

Article XVII
Dispositions Générales

17.1 En cas de conflit entre les dispositions de la Procédure Comptable annexée aux présentes et les
autres dispositions du présent Accord, ce dernier prévaudra. En cas de conflit entre les dispositions du
présent Accord et les dispositions de la Convention, cette dernière prévaudra.

17.2 Sous réserve des dispositions de l'Article XIV ci-dessus, le présent Accord sera régi par les lois
tunisiennes en vigueur à la date de la signature de la Convention et par les principes de droit généra-
lement reconnus et appliqués en ce qui concerne l'industrie pétrolière internationale.
Signé à Tunis, le 17 mai 1972, en cinq exemplaires originaux, un exemplaire devant être remis
au Ministère de l'Économie Nationale (Direction des Mines et de l'Energie) pour être conservé pour
l'Entreprise. s
Amoco Tunisia Oil Company

Total Exploration Tunisie
Agip SPA.

63
F3

PROCÉDURE COMPTABLE

ANNEXÉE à et faisant partie de l'Accord d'Opérations concernant le Permis Marin Centre-Oriental et
les concessions en dérivant

En cas de conflit entre les dispositions de la présente Procédure Comptable et les dispositions de
l'Accord, les dispositions de l'Accord prévaudront

La présente Procédure Comptable a pour but d'établir des méthodes équitables de calcul des sommes
débitées et créditées dans le cadre des Opérations. Les Parties conviennent que, si l’une quelconque
de ces méthodes s'avère injuste ou inéquitable pour l'Opérateur ou les autres Parties, les Parties se
réuniront et s'efforceront en toute bonne foi d'adopter les changements de méthodes estimées néces-
saires pour pallier toute injustice ou inéquité quelconque.

1 - Dispositions Générales

1.1 Définitions

Les termes utilisés dans la présente Procédure Comptable qui sont définis par l'Accord auront la signi-
fication qui leur est attribuée par ledit Accord.

En outre, aux fins de la présente Procédure Comptable :
Le terme « Compte Conjoint » désigne l'ensemble de la comptabilité tenue par l'Opérateur (aussi bien

Pour Compte Séparé que Pour Compte Commun) pour enregistrer toutes les dépenses et autres opé-
rations comptables effectuées conformément aux dispositions de l'Accord;

Le terme « Matériel » désigne les biens meubles, y compris l'équipement, les matériels et les maté-
riaux, acquis et détenus pour être utilisés dans les Opérations; et

Le terme « Opérations » désigne toutes les opérations régies par l'Accord.

1.2 Principes de Répartition

L'Opérateur tiendra le Compte Conjoint de façon que puissent être respectés les principes énoncés à
l'Article III de l'Accord concernant la distinction à maintenir entre deux séries d'activités.

1.3 États et Facturations

Chaque Partie est responsable de la tenue de sa propre comptabilité et de la préparation de ses décla-
rations fiscales et de ses autres déclarations, sauf exception stipulée par l'Accord. L'Opérateur fournira
aux Parties des relevés et facturations dans la forme voulu pour leur permettre de remplir lesdites
responsabilités.

L'Opérateur facturera les Parties au plus tard le dernier jour de chaque mois de leur quote-part des
dépenses du mois précédent. Ces facturations devront être accompagnées par des états de tous les
débits et crédits du Compte Conjoint, résumés au moyen de classifications appropriées indiquant leur
nature.

L'Opérateur devra fournir à toute Partie, sur sa demande, une description de ces classifications comp-
tables.

Les Comptes Conjoints seront tenus en dollars des États-Unis par l'Opérateur qui conservera des jus-
tificatifs des dépenses faites en toute autre monnaie et des opérations de change y afférentes, dans le
détail nécessaire pour permettre aux Parties de remplir leurs responsabilités visées ci-dessus. Il est de
l'intention des Parties que, à l'occasion de la conversion des devises, de la comptabilisation des
avances en devises différentes prévues au paragraphe 1.4 ci-dessous et de toute autre opération de
change relative aux Opérations, aucune des Parties ne devra réaliser un gain ou éprouver une perte
de change aux dépens ou au profit des autres Parties.
14 Avances et Paiements

L'Opérateur adressera aux Parties, vingt (20) jours au plus tard avant le début de chaque mois, un état
des fonds à avancer par les Parties au cours dudit mois, pour couvrir les paiements à faire au cours
dudit mois au titre des Opérations. Ledit état spécifiera la ou les dates auxquelles lesdits fonds seront
requis, la ou les monnaies dans lesquelles ils-devrônt être avancés et les autres instructions de paie-
ment. L'Opérateur pourra, si besoin est, adresser aux Parties des appels de fonds supplémentaires
pour faire face à des dépenses qui n'étaient pas prévues au moment de la remise de l'état visé ci-dessus
afférent au mois en cause, étant entendu que la date prévue pour le paiement desdits fonds devra
être au moins dix (10) jours après la date de réception dudit appel

Chacune des Parties versera à l'Opérateur les montants ainsi demandés, valeur de la date stipulée
dans ledit état, conformément aux instructions données par l'Opérateur

Si l'avance d'une Partie excède sa quote-part des paiements effectués par l'Opérateur, son avance
suivante sera réduite de manière correspondante. Toutefois, toute Partie pourra demander que son
excédent lui soit remboursé. L'Opérateur devra procéder à ce remboursement dans un délai de dix (10)
jours à compter de la réception de la demande de ladite Partie.

Si l'avance d'une Partie s'avère inférieure à sa quote-part des paiements effectués par l'Opérateur
au titre d'un mois donné, d'après la facture fournie par l'Opérateur au titre dudit mois en application
du paragraphe 1.3 ci-dessus, l'Opérateur pourra ajouter le montant de l'insuffisance au prochain état
de fonds à avancer visé ci-dessus qu'il adressera à ladite Partie, ou pourra demander le rembour-
sement dudit montant, auquel cas ladite Partie devra verser ledit montant à l'Opérateur dans les
quinze (15) jours de ladite demande.

Tout paiement en vertu des dispositions ci-dessus qui ne serait pas effectué à la date à laquelle il est
| dû portera intérêt au taux de dix pour cent (10 %) l'an prorata temporis.

1.5 Ajustements et Vérifications

Le fait d'effectuer les paiements visés au paragraphe 1.4 ci-dessus, ne préjugera pas le droit d'une
Partie de contester le bien fondé des factures ; cependant, toutes les factures et états remis aux
Parties par l'Opérateur durant toute année seront présumés de manière concluante être exacts
et corrects à l'expiration d'un délai de vingt-quatre (24) mois à compter de la fin de ladite année,
sauf si dans ce délai de vingt-quatre (24) mois une Partie les conteste par écrit et demande à
l'Opérateur de procéder à un ajustement. De même, aucun ajustement favorable à l'Opérateur
ne pourra être effectué après l'expiration du délai ci-dessus. Les dispositions du présent alinéa ne
pourront avoir pour effet d'empêcher des ajustements résultant d'un inventaire matériel des biens
Pour Compte Commun ou Pour Compte Séparé.

Chaque Partie aura, sur préavis adressé au moins trente (30) jours à l'avance à l'Opérateur et aux
autres Parties, le droit, à ses propres frais, de vérifier le Compte Conjoint et les documents y afférents
pour toute année ou fraction d'année pendant une période de vingt-quatre (24) mois à compter de la
fin de ladite année. L'exercice de ce droit de vérification ne prolongera pas le délai accordé pour
contester les comptes et réclamer leur redressement comme prévu ci-dessus. Les Parties s’effor-
ceront dans la mesure du possible de procéder à de telles vérifications conjointement ou simul-
tanément pour gêner l'Opérateur le moins possible.

Il'est toutefois entendu que, outre son droit de vérifier le Compte Conjoint en tant que Partie tel que
prévu ci-dessus, l'Entreprise pourra, pendant les douze (12) mois suivant son adhésion au titre de toute
Concession, vérifier les coûts et dépenses visés au paragraphe 4.3 (i) ou (ii) de l'Accord, suivant
le cas.

Sous réserve de l'approbation préalable des Parties, le coût de toute vérification ou examen comptable
du Compte Conjoint effectué au profit de toutes les Parties, sera imputable au Compte Conjoint.

Il - Coûts et Dépenses Imputables au Compte Conjoint

L'Opérateur imputera au Compte Conjoint tous les coûts et dépenses encourus dans la conduite des
Opérations. Ces coûts et dépenses inclueront, sans que cette énumération soit limitative :

65

\

|
2.1 Coût du Personnel et Dépenses Connexes

Les salaires et les appointements du personnel de l'Opérateur et de ses Sociétés Affiliées qui est
directement engagé dans la conduite des Opérations, qu'il y soit affecté de manière temporaire ou
permanente, ainsi que les charges sociales, les allocations habituelles, les dépenses de personnel
connexes prises à sa charge par l'Opérateur conformément à sa pratique habituelle et les impôts et
charges sociales afférents à ce personnel et supportés par l'Opérateur

2.2 Matériel

A. Le coût du Matériel acheté ou fourni par l'Opérateur pour être utilisé dans les Opérations tel
que précisé à l'Article Ill ci-dessous

B. Les frais de transport du Matériel et les autres frais y afférents, tels que l'expédition,
l'emballage, le stockage sur les quais, le fret par voie de terre et le fret maritime ainsi que le
déchargement à l'arrivée

2.3 Frais de Déplacement du Personnel
A. Les frais de déplacement du personnel, requis pour la conduite des Opérations.

B. Les frais de déplacement vers la Tunisie du personnel affecté de manière permanente ou
temporaire aux Opérations, ainsi que les frais de déplacement du personnel en provenance de la
Tunisie, sauf quand l'employé est réaffecté à une autre opération de l'Opérateur ailleurs que dans
son pays d'origine. Ces frais inclueront le transport des familles du personnel et de leurs biens et
effets ménagers ainsi que tous leurs autres frais de déplacement et de réemménagement pris à
sa charge par l'Opérateur conformément à sa pratique habituelle.

24 Prestations

A. Le coût des prestations fournies sous contrat et des autres prestations fournies par des tiers
{y compris, sans limitation, les consultants), autres que celles imputées en vertu du paragraphe 2.7
ci-dessous.

B. Le coût des prestations techniques, telles que, sans que cette énumération soit limitative,
les analyses de laboratoire, les dessins, l'interprétation géophysique et géologique, les études
d'engineering et le traitement des informations y afférents, effectuées par l'Opérateur ou ses
Sociétés Affiliées au profit direct des Opérations, sous réserve que ces frais n'excèdent pas ceux
qui seraient normalement facturés si ces prestations étaient fournies par des tiers.

 C. Le loyer de l'équipement et des installations fournis par une ou plusieurs Parties, ledit loyer
devant être fixé à des taux en rapport avec les charges d'amortissement et d'entretien et autres
charges connexes supportées pour ledit équipement ou installations par la Partie en cause, mais ne
devant pas excéder ceux qui sont couramment appliqués dans la région des Opérations.

2.5 Dommages et Pertes

Tous les frais:et dépenses nécessaires à la réparation ou au remplacement des biens Pour Compte
Commun ou Pour Compte Séparé à la suite des dommages ou pertes dus à l'incendie, l'éruption, la
tempête, le vol, l'accident ou toute autre cause. L'Opérateur devra notifier, aussitôt que possible,
aux Parties par écrit les dommages ou pertes excédant 25.000 dollars des États-Unis, dans chaque
cas.

2.6 Assurances et Règlement de Sinistres

A. Les primes d‘assurances prises par l'Opérateur en vertu du paragraphe 6.7 de l'Accord, étant
entendu que les Parties ne bénéficiant pas de cette assurance ne participeront pas aux frais de
celle-ci.

B. Les sommes reçues d'un assureur en règlement d'un sinistre seront créditées au Compte
Conjoint; étant entendu que les Parties ne bénéficiant pas de l'assurance en cause ne bénéfi-
cieront pas de ces règlements.

C. Les dépenses encourues pour le règlement de toutes pertes, réclamations, dommages,
jugements et toute autre dépense de même nature effectuée pour la conduite des Opérations.

66

2.7 Frais de Justice

Tous les frais et dépenses relatifs à la conduite, l'examen et la conclusion de litiges ou réclamations
survenant du fait des Opérations ou nécessaires à la protection ou la récupération de biens Pour
Compte Commun ou Pour Compte Séparé, y compris, sans que cette énumération soit limitative,
les honoraires d'hommes de loi, les frais de justice, les frais d'instruction ou de recherches de
preuve et les montants payés en conclusion ou règlement desdits litiges ou réclamations ; toutefois,
aucun frais ne pourra être facturé pour les prestations du service juridique de l'Opérateur et de ses
Sociétés Affiliées sans l'accord préalable des Parties

2.8 Impôts et Taxes

Tous les impôts et taxes (à l'exception de l'impôt sur le revenu, de la redevance et de la taxe des
formalités douanières frappant l'exportation des hydrocarbures), droits et impositions gouvernemen-
tales de quelque nature que ce soit

2.9 Bureaux, Camps et Installations Diverses

Les frais de fonctionnement et d'entretien de tous bureaux, camps, entrepôts, logements et autres
installations servant directement aux Opérations seront imputés au Compte Conjoint.

2.10 Frais Généraux

Sera imputé mensuellement au Compte Conjoint une fraction des frais généraux des sièges de
l'Opérateur et de ses Sociétés Affiliées afférents aux services administratif, juridique, comptable,
financier, fiscal, d'achats, des relations avec le personnel, d'informatique et de tous autres services
servant de support aux Opérations, qui ne sont pas autrement imputables au Compte Conjoint en
vertu des présentes. Cette fraction correspondra au coût réel desdits services attribuables aux
Opérations, calculé sur la base des estimations du temps passé par lesdits services au profit des
Opérations. Lesdites estimations seront établies périodiquement, et au moins une fois par an. Il est
précisé que toute Partie pourra examiner, à ses frais, aux bureaux indiqués par l'Opérateur, les
documents et calculs utilisés pour cette imputation. :

Il - Matériel

A. Le Matériel acheté sera imputé au prix de revient net de l'Opérateur. Le prix de revient net
incluera, sans que cette énumération soit limitative, le transport, l'assurance et autres frais 2
afférents

B. Le Matériel neuf (Catégorie 1), c'est-à-dire le Matériel qui n'a pas été utilisé et qui a été
transféré des stocks de l'Opérateur ou de ses Sociétés Affiliées ou de leurs autres opérations, sera
évalué au prix de revient neuf net fixé conformément à l'alinéa A ci-dessus. Le Matériel en bon état
(Catégorie 2), c'est-à-dire le Matériel qui a été utilisé mais est en bon état de service, capable d'être
réutilisé sans être reconditionné, sera évalué à soixante-quinze pour cent (75 %) dudit prix de revient
neuf net. Le Matériel qui ne pourra être classé ni en Catégorie 1 ni en Catégorie 2 sera évalué en
fonction de l'utilisation qui pourra en être faite. L'emploi dans les Opérations de tel Matériel (qui ne
peut être classé ni en Catégorie 1 ni en Catégorie 2) et l'évaluation qui en est faite au Compte
Conjoint par l'Opérateur seront portés par l'Opérateur à la connaissance des Parties intéressées (si
ladite évaluation est supérieure à l'équivalent de 10.000 dollars des États-Unis).

3.2 Dispo

A. L'Opérateur n'aura aucune obligation d'acheter l'intérêt détenu par toute autre Partie
dans tout surplus de Matériel neuf ou non.

B. L'Opérateur aura le droit de vendre ou de se défaire de tout surplus de Matériel, à condition
d'en avertir les autres Parties et d'obtenir leur accord si le coût total du Matériel en cause dépasse
50.000 dollars des États-Unis.

C. Le produit net de toute vente de Matériel devra être crédité au Compte Conjoint.

ons du Surplus

67

3.3. inventaires

A. Des inventaires de tout le Matériel normalement soumis à ce contrôle dans l'industrie
pétrolière internationale devront être effectués périodiquement par l'Opérateur selon les directives
du Comité compétent. L'Opérateur devra notifier aux Parties par écrit, quatre-vingt-dix (90) jours à
l'avance, son intention de procéder auxdits inventaires de manière à permettre aux Parties d'être
représentées lors de l'inventaire. Le défaut de représentation d'une Partie à un inventaire engagera
ladite Partie à accepter l'inventaire

B. L'inventaire devra être rapproché du Compte Conjoint et une liste des excédents et des
manquants sera fournie aux Parties, et le Compte Conjoint sera ajusté en conséquence.
ANNEXE E
Acte d'Adhésion

Conformément aux dispositions de l'Article Neuf de ia Convention (la « Convention >), signée en date
du 17 mai 1972, entre Amoco Tunisia Oil Company, Total Exploration Tunisie, Agip S.p.A. (les
«Compagnies ») et l'État Tunisien, (| «Entreprise>), ayant été
désignée par l'État Tunisien dans sa notification aux Compagnies, en date du
effectuée conformément aux dispositions du paragraphe 1(i) dudit Article Neuf,

ACCEPTE par la présente l'intérêt indivis qui lui est transféré par chacune des Compagnies, soit, dans
chaque cas, 20 % (vingt pour cent) de l'intérêt indivis de ladite Compagnie, dans la Concession (la
« Concession ») pour laquelle une demande a été déposée par les Compagnies le
et ce avec prise d'effet comme il est stipulé audit Article Neuf ; et

ADHÈRE par la présente à la Convention, à laquelle elle devient partie et s'y soumet dans la mesure
de son intérêt indivis de 20 % (vingt pour cent) dans la Concession, et ce avec prise d'effet comme il
est stipulé audit Article Neuf; et

ADHÈRE par la présente à l'Accord d'Opérations, dont le texte est annexé à la Convention, signé par les
Compagnies le 17 mai 1972, auquel elle devient partie dans les conditions qui y sont stipulées.

Fait à Tunis, le

69

